Exhibit 10.2
 

 

 
 
GRAPHIC [jpmorganlogo.jpg]
 
 
 
CREDIT AGREEMENT
 
 
dated as of
 
 
April 17, 2014
 
 
among
 
 
AKORN, INC.
 
 
The Other Loan Parties Party Hereto,
 
 
The Lenders Party Hereto,




JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,


and
 
BANK OF AMERICA, N.A.,
 
as Syndication Agent
 
 
 

--------------------------------------------------------------------------------

 
J.P. MORGAN SECURITIES LLC and MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED,
as Joint Bookrunners and Joint Lead Arrangers

 

 

 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

   
Page
     
ARTICLE I Definitions
1
     
SECTION 1.01.
Defined Terms
1
SECTION 1.02.
Classification of Loans and Borrowings
34
SECTION 1.03.
Terms Generally
34
SECTION 1.04.
Accounting Terms; GAAP
35
SECTION 1.05.
Status of Obligations
35
     
ARTICLE II The Credits
36
     
SECTION 2.01.
Commitments
36
SECTION 2.02.
Loans and Borrowings
36
SECTION 2.03.
Requests for Revolving Borrowings
36
SECTION 2.04.
Protective Advances
37
SECTION 2.05.
Swingline Loans
38
SECTION 2.06.
Letters of Credit
40
SECTION 2.07.
Funding of Borrowings
44
SECTION 2.08.
Interest Elections
44
SECTION 2.09.
Termination and Reduction of Commitments; Increase in Revolving Commitments
45
SECTION 2.10.
Repayment of Loans; Evidence of Debt
47
SECTION 2.11.
Prepayment of Loans
48
SECTION 2.12.
Fees
49
SECTION 2.13.
Interest
50
SECTION 2.14.
Alternate Rate of Interest
51
SECTION 2.15.
Increased Costs
51
SECTION 2.16.
Break Funding Payments
52
SECTION 2.17.
Withholding of Taxes; Gross-Up
53
SECTION 2.18.
Payments Generally; Allocation of Proceeds; Sharing of Set-offs
56
SECTION 2.19.
Mitigation Obligations; Replacement of Lenders
58
SECTION 2.20.
Defaulting Lenders
59
SECTION 2.21.
Returned Payments
60
SECTION 2.22.
Banking Services and Swap Agreements
61
SECTION 2.23.
Extensions of Loans and Commitments
61
     
ARTICLE III Representations and Warranties
63
     
SECTION 3.01.
Organization; Powers
63
SECTION 3.02.
Authorization; Enforceability
63
SECTION 3.03.
Governmental Approvals; No Conflicts
63
SECTION 3.04.
Financial Condition; No Material Adverse Change
64
SECTION 3.05.
Properties
64
SECTION 3.06.
Litigation and Environmental Matters
64
SECTION 3.07.
Compliance with Laws and Agreements; No Default
65
SECTION 3.08.
Investment Company Status
65
SECTION 3.09.
Taxes
65
SECTION 3.10.
ERISA
65

 
 
 
i

--------------------------------------------------------------------------------

 
 
 
SECTION 3.11.
Disclosure
65
SECTION 3.12.
Solvency
65
SECTION 3.13.
Insurance
66
SECTION 3.14.
Capitalization and Subsidiaries
66
SECTION 3.15.
Security Interest in Collateral
66
SECTION 3.16.
Employment Matters
66
SECTION 3.17.
Federal Reserve Regulations
66
SECTION 3.18.
Use of Proceeds
66
SECTION 3.19.
Anti-Corruption Laws and Sanctions
67
     
ARTICLE IV Conditions
67
     
SECTION 4.01.
Signing Date
67
SECTION 4.02.
Closing Date
68
SECTION 4.03.
Each Credit Event
71
     
ARTICLE V Affirmative Covenants
71
     
SECTION 5.01.
Financial Statements; Borrowing Base and Other Information
72
SECTION 5.02.
Notices of Material Events
74
SECTION 5.03.
Existence; Conduct of Business
75
SECTION 5.04.
Payment of Obligations
75
SECTION 5.05.
Maintenance of Properties
75
SECTION 5.06.
Books and Records; Inspection Rights
75
SECTION 5.07.
Compliance with Laws and Material Contractual Obligations
76
SECTION 5.08.
Use of Proceeds
76
SECTION 5.09.
Insurance
76
SECTION 5.10.
Appraisals
76
SECTION 5.11.
Field Examinations
77
SECTION 5.12.
[Intentionally Omitted]
77
SECTION 5.13.
Additional Collateral; Further Assurances
77
SECTION 5.14.
.
77
SECTION 5.15.
Designation of Subsidiaries
78
     
ARTICLE VI Negative Covenants
79
     
SECTION 6.01.
Indebtedness
79
SECTION 6.02.
Liens
81
SECTION 6.03.
Fundamental Changes
82
SECTION 6.04.
Investments, Loans, Advances, Guarantees and Acquisitions
82
SECTION 6.05.
Asset Sales
83
SECTION 6.06.
Sale and Leaseback Transactions
84
SECTION 6.07.
Swap Agreements
85
SECTION 6.08.
Restricted Payments; Subordinated Indebtedness
85
SECTION 6.09.
Transactions with Affiliates
85
SECTION 6.10.
Restrictive Agreements
86
SECTION 6.11.
Amendment of Organizational Documents
87
SECTION 6.12.
Minimum Liquidity
87
SECTION 6.13.
Financial Covenant – Fixed Charge Coverage Ratio
87
     
ARTICLE VII Events of Default
87

 
 
 
ii

--------------------------------------------------------------------------------

 
 
 

   
ARTICLE VIII The Administrative Agent
90
     
SECTION 8.01.
Appointment
90
SECTION 8.02.
Rights as a Lender
90
SECTION 8.03.
Duties and Obligations
90
SECTION 8.04.
Reliance
91
SECTION 8.05.
Actions through Sub-Agents
91
SECTION 8.06.
Resignation
91
SECTION 8.07.
Non-Reliance
92
SECTION 8.08.
Other Agency Titles
93
SECTION 8.09.
Not Partners or Co-Venturers; Administrative Agent as Representative of the
Secured Parties
93
     
ARTICLE IX Miscellaneous
93
     
SECTION 9.01.
Notices
93
SECTION 9.02.
Waivers; Amendments
95
SECTION 9.03.
Expenses; Indemnity; Damage Waiver
97
SECTION 9.04.
Successors and Assigns
99
SECTION 9.05.
Survival
102
SECTION 9.06.
Counterparts; Integration; Effectiveness; Electronic Execution
103
SECTION 9.07.
Severability
103
SECTION 9.08.
Right of Setoff
103
SECTION 9.09.
Governing Law; Jurisdiction; Consent to Service of Process
103
SECTION 9.10.
WAIVER OF JURY TRIAL
104
SECTION 9.11.
Headings
104
SECTION 9.12.
Confidentiality
104
SECTION 9.13.
Several Obligations; Nonreliance; Violation of Law
105
SECTION 9.14.
USA PATRIOT Act
105
SECTION 9.15.
Disclosure
106
SECTION 9.16.
Appointment for Perfection
106
SECTION 9.17.
Interest Rate Limitation
106
SECTION 9.18.
No Advisory or Fiduciary Responsibility
106
SECTION 9.19.
Authorization to Distribute Certain Materials to Public-Siders
106
SECTION 9.20.
Intercreditor Arrangements
107
     
ARTICLE X Loan Guaranty
107
     
SECTION 10.01.
Guaranty
107
SECTION 10.02.
Guaranty of Payment
108
SECTION 10.03.
No Discharge or Diminishment of Loan Guaranty
108
SECTION 10.04.
Defenses Waived
109
SECTION 10.05.
Rights of Subrogation
109
SECTION 10.06.
Reinstatement; Stay of Acceleration
109
SECTION 10.07.
Information
109
SECTION 10.08.
Termination
110
SECTION 10.09.
Taxes
110
SECTION 10.10.
Maximum Liability
110
SECTION 10.11.
Contribution
110
SECTION 10.12.
Liability Cumulative
111
SECTION 10.13.
Keepwell
111

 
 
 
iii

--------------------------------------------------------------------------------

 

SCHEDULES:
 
Commitment Schedule
Schedule 2.06 – Existing Letters of Credit
Schedule 3.05 -- Properties
Schedule 3.06 -- Disclosed Matters
Schedule 3.13 -- Insurance
Schedule 3.14 – Capitalization and Subsidiaries
Schedule 6.01 -- Existing Indebtedness
Schedule 6.02 -- Existing Liens
Schedule 6.04 -- Existing Investments
Schedule 6.10 -- Existing Restrictions
 
EXHIBITS:
 
Exhibit A -- Form of Assignment and Assumption
Exhibit B-1 -- Form of Opinion of Borrower’s New York Counsel
Exhibit B-2 -- Form of Opinion of Borrower’s Louisiana Counsel
Exhibit C -- Form of Borrowing Base Certificate
Exhibit D -- Form of Compliance Certificate
Exhibit E -- Joinder Agreement
Exhibit F-1 -- U.S. Tax Certificate (For Foreign Lenders that are not
Partnerships for U.S. Federal Income Tax Purposes)
Exhibit F-2 -- U.S. Tax Certificate (For Foreign Participants that are not
Partnerships for U.S. Federal Income Tax Purposes)
Exhibit F-3 -- U.S. Tax Certificate (For Foreign Participants that are
Partnerships for U.S. Federal Income Tax Purposes)
Exhibit F-4 -- U.S. Tax Certificate (For Foreign Lenders that are Partnerships
for U.S. Federal Income Tax Purposes)
Exhibit G -- List of Closing Documents
 
 
iv

--------------------------------------------------------------------------------

 
 
CREDIT AGREEMENT dated as of April 17, 2014 (as it may be amended or modified
from time to time, this “Agreement”) among AKORN, INC., the other Loan Parties
party hereto, the Lenders party hereto, and JPMORGAN CHASE BANK, N.A., as
Administrative Agent.
 
The parties hereto agree as follows:
 
ARTICLE I

 
Definitions
 
SECTION 1.01.    Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:
 
“ABL First Priority Collateral” has the meaning assigned to such term in the
Intercreditor Agreement.
 
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bear interest at a rate determined
by reference to the Alternate Base Rate.
 
“Account” has the meaning assigned to such term in the Security Agreement.
 
“Account Debtor” means any Person obligated on an Account.
 
“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the Closing Date, by which any Loan Party (a) acquires
any going business or all or substantially all of the assets of any Person,
whether through purchase of assets, merger or otherwise, (b) directly or
indirectly acquires (in one transaction or as the most recent transaction in a
series of transactions) at least a majority (in number of votes) of the Equity
Interests of a Person which has ordinary voting power for the election of
directors or other similar management personnel of a Person (other than Equity
Interests having such power only by reason of the happening of a contingency) or
a majority of the outstanding Equity Interests of a Person or (c) consummates a
Drug Acquisition.
 
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period or for any ABR Borrowing, an interest rate per annum (rounded
upwards, if necessary, to the next 1/16 of 1%) equal to (a) the LIBO Rate for
such Interest Period multiplied by (b) the Statutory Reserve Rate.
 
“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
 
“Agency Site” means the Intralinks or another electronic platform site
established by the Administrative Agent to administer this Agreement.
 
 
1

--------------------------------------------------------------------------------

 
 
“Aggregate Credit Exposure” means, at any time, the aggregate Credit Exposure of
all of the Lenders.
 
“Aggregate Revolving Exposure” means, at any time, the aggregate Revolving
Exposure of all the Lenders.
 
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one
month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1% (without any rounding).  Any change
in the Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted LIBO Rate, respectively.  If the Alternate Base Rate is
being used as an alternate rate of interest pursuant to Section 2.14 hereof,
then the Alternate Base Rate shall be the greater of clause (a) and (b) above
and shall be determined without reference to clause (c) above.
 
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.
 
“Applicable Percentage” means, with respect to any Lender, (a) with respect to
Revolving Loans, LC Exposure or Swingline Loans, a percentage equal to a
fraction the numerator of which is such Lender’s Revolving Commitment and the
denominator of which is the aggregate Revolving Commitments (provided that, if
the Revolving Commitments have terminated or expired, the Applicable Percentages
shall be determined based upon such Lender’s share of the Aggregate Revolving
Exposures at that time), and (b) with respect to Protective Advances or with
respect to the Aggregate Credit Exposure, a percentage based upon its share of
the Aggregate Credit Exposure and the unused Commitments; provided that, in
accordance with Section 2.20, so long as any Lender shall be a Defaulting
Lender, such Defaulting Lender’s Commitment shall be disregarded in the
calculations under clauses (a) and (b) above.
 
“Applicable Rate” means, for any day, with respect to any Loan, the applicable
rate per annum set forth below under the caption “Revolver ABR Spread” or
“Revolver Eurodollar Spread”, as the case may be, based upon the Borrower’s
Fixed Charge Coverage Ratio as of the most recent determination date, provided
that the “Applicable Rate” shall be the applicable rate per annum set forth
below in Category 1 until the date that is at least 180 days after the Closing
Date, at which time the Applicable Rate shall be determined in accordance with
the Fixed Charge Coverage Ratio based on the most recently received financial
statements and compliance certificate required to be delivered to the
Administrative Agent pursuant to Section 5.01 after the date that is 180 days
after the Closing Date:
 
Fixed Charge
Coverage Ratio
 
Revolver
ABR Spread
Revolver
Eurodollar
Spread
Category 1
> 1.50 to 1.0
0.50%
1.50%
Category 2
> 1.25 to 1.00 but
< 1.50 to 1.00
0.75%
1.75%
Category 3
< 1.25 to 1.00
1.00%
2.00%

 
 
2

--------------------------------------------------------------------------------

 
 
For purposes of the foregoing, (a) the Applicable Rate shall be determined as of
the end of each fiscal quarter of the Borrower based upon the Borrower’s annual
or quarterly consolidated financial statements delivered pursuant to
Section 5.01 and (b) each change in the Applicable Rate resulting from a change
in the Fixed Charge Coverage Ratio shall be effective during the period
commencing on and including the fifteenth day of the second month following the
end of the fiscal quarter for which such consolidated financial statements
delivered to the Administrative Agent indicate such change and ending on the
date immediately preceding the effective date of the next such change, provided
that the Fixed Charge Coverage Ratio shall be deemed to be in Category 3 (A) at
any time that an Event of Default has occurred and is continuing or (B) at the
option of the Administrative Agent or at the request of the Required Lenders if
the Borrower fails to deliver the annual or quarterly consolidated financial
statements required to be delivered by it pursuant to Section 5.01, during the
period from the expiration of the time for delivery thereof until five (5) days
after such consolidated financial statements are delivered.
 
“Approved Fund” has the meaning assigned to such term in Section 9.04.
 
“Arranger” means each of J.P. Morgan Securities LLC and Merrill Lynch, Pierce,
Fenner & Smith Incorporated, each in its capacity as joint lead arranger and
joint bookrunner for the credit facility evidenced by this Agreement.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.
 
“Availability” means, at any time, an amount equal to (a) the lesser of (i) the
aggregate Revolving Commitments and (ii) the Borrowing Base minus (b) the
Aggregate Revolving Exposure (calculated, with respect to any Defaulting Lender,
as if such Defaulting Lender had funded its Applicable Percentage of all
outstanding Borrowings).
 
“Availability Period” means the period from and including the Closing Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.
 
“Available Revolving Commitment” means, at any time, the aggregate Revolving
Commitments minus the Aggregate Revolving Exposure (calculated, with respect to
any Defaulting Lender, as if such Defaulting Lender had funded its Applicable
Percentage of all outstanding Borrowings).
 
“Banking Services” means each and any of the following bank services provided to
any Loan Party or its Subsidiaries by any Lender or any of its Affiliates:
(a) credit cards for commercial customers (including, without limitation,
“commercial credit cards” and purchasing cards), (b) stored value cards,
(c) merchant processing services, and (d) treasury management services
(including, without limitation, controlled disbursement, automated clearinghouse
transactions, return items, overdrafts and interstate depository network
services).
 
“Banking Services Obligations” means any and all obligations of the Loan Parties
or their Subsidiaries, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Banking Services.
 
“Banking Services Reserves” means all Reserves which the Administrative Agent
from time to time establishes in its Permitted Discretion for Banking Services
then provided or outstanding.
 
 
3

--------------------------------------------------------------------------------

 
 
“Bankruptcy Code” has the meaning assigned to such term in the definition of
“Eligible Accounts”.
 
“Bankruptcy Event” means, with respect to any Person, when such Person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business, appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, unless such ownership
interest results in or provides such Person with immunity from the jurisdiction
of courts within the U.S. or from the enforcement of judgments or writs of
attachment on its assets or permits such Person (or such Governmental Authority
or instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Person.
 
“Beneficial Owner” means, with respect to any U.S. Federal withholding Tax, the
beneficial owner, for U.S. Federal income tax purposes, to whom such Tax
relates.
 
“Board” means the Board of Governors of the Federal Reserve System of the U.S.
 
“Borrower” means Akorn, Inc., a Louisiana corporation.
 
“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, (b) a Swingline Loan and (c) a Protective
Advance.
 
“Borrowing Base” means, at any time, the sum of (a) 85% of the Loan Parties’
Eligible Accounts at such time, plus (b) the lesser of (i) 65% of the Loan
Parties’ Eligible Inventory (other than Eligible Finished Goods) at such time,
valued at the lower of cost or market value, determined on a first-in-first-out
basis and (ii) the product of 85% multiplied by the Net Orderly Liquidation
Value percentage identified in the most recent inventory appraisal ordered by
the Administrative Agent multiplied by the Loan Parties’ Eligible Inventory
(other than Eligible Finished Goods), valued at the lower of cost or market
value, determined on a first-in-first-out basis, plus (c) the lesser of (i) 75%
of the Loan Parties’ Eligible Finished Goods at such time, valued at the lower
of cost or market value, determined on a first-in-first-out basis and (ii) the
product of 85% multiplied by the Net Orderly Liquidation Value percentage
identified in the most recent inventory appraisal ordered by the Administrative
Agent multiplied by the Loan Parties’ Eligible Finished Goods, valued at the
lower of cost or market value, determined on a first-in-first-out basis,
minus (d) Reserves.  The Administrative Agent may, in its Permitted Discretion,
adjust Reserves used in computing the Borrowing Base.  The Borrowing Base at any
time shall be determined by reference to the most recent Borrowing Base
Certificate delivered to the Administrative Agent pursuant to Section 5.01 of
this Agreement.
 
“Borrowing Base Certificate” means a certificate, signed and certified as
accurate and complete by a Financial Officer of the Borrower, in substantially
the form of Exhibit C or another form which is acceptable to the Administrative
Agent in its sole discretion.
 
“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03.
 
 
4

--------------------------------------------------------------------------------

 
 
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
 
“Canada” means, collectively, Canada and each province and territory thereof.
 
“Capital Expenditures” means, without duplication, any expenditure or commitment
to expend money for any purchase or other acquisition of any asset which would
be classified as a fixed or capital asset on a consolidated balance sheet of the
Borrower and its Restricted Subsidiaries prepared in accordance with GAAP.
 
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
 
“CFC” has the meaning assigned to such term in the definition of “Excluded
Subsidiary”.
 
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the Signing Date) of Equity Interests representing
more than 35% (or, solely in the case of John N. Kapoor, Ph.D, the Chairman of
the Board of Directors of the Borrower on the Signing Date, 40%) of the
aggregate ordinary voting power represented by the issued and outstanding Equity
Interests of the Borrower, (b) occupation of a majority of the seats (other than
vacant seats) on the board of directors of the Borrower by Persons who were
neither (i) nominated by the board of directors of the Borrower nor (ii)
appointed by directors so nominated; or (c) the acquisition of direct or
indirect Control of the Borrower by any Person or group.
 
“Change in Law” means the occurrence after the Signing Date or, with respect to
any Lender, such later date on which such Lender becomes a party to this
Agreement) of any of the following:  (a) the adoption or taking effect of any
law, rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority or (c) compliance by any Lender or the Issuing Bank (or,
for purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline, requirement or directive (whether or not having the force of law) of
any Governmental Authority made or issued after the Signing Date; provided that,
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements or directives thereunder or issued in connection therewith or in
the implementation thereof, and (y) all requests, rules, guidelines,
requirements or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted, issued or implemented.
 
“Charges” has the meaning assigned to such term in Section 9.17.
 
“Chase” means JPMorgan Chase Bank, N.A., a national banking association, in its
individual capacity, and its successors.
 
 
5

--------------------------------------------------------------------------------

 
 
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Swingline
Loans or Protective Advances.
 
“Closing Date” means the date on which the conditions specified in Section 4.02
are satisfied (or waived in accordance with Section 9.02) except that in Section
4.02(c) the reference to the Closing Date shall be construed as the date on
which the other conditions in Section 4.02 are fulfilled.
 
“Closing Date Guarantors” means the Target and its Subsidiaries.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Collateral” means any and all property owned, leased or operated by a Person
covered by the Collateral Documents and any and all other property of any Loan
Party, now existing or hereafter acquired, that may at any time be, become or be
intended to be, subject to a security interest or Lien in favor of the
Administrative Agent, on behalf of itself and the Lenders and other Secured
Parties, to secure the Secured Obligations; provided, that the Collateral shall
not include Excluded Assets.
 
“Collateral Access Agreement” has the meaning assigned to such term in the
Security Agreement.
 
“Collateral Documents” means, collectively, the Security Agreement, the
Mortgages and any other agreements, instruments and documents executed in
connection with this Agreement that are intended to create, perfect or evidence
Liens to secure the Secured Obligations, including, without limitation, all
other security agreements, pledge agreements, mortgages, deeds of trust, loan
agreements, notes, guarantees, subordination agreements, pledges, powers of
attorney, consents, assignments, contracts, fee letters, notices, leases,
financing statements and all other written matter whether theretofore, now or
hereafter executed by the Borrower or any of the Restricted Subsidiaries and
delivered to the Administrative Agent.
 
“Collection Account” has the meaning assigned to such term in the Security
Agreement.
 
“Commitment” means, with respect to each Lender, such Lender’s Revolving
Commitment, together with the commitment of such Lender to acquire
participations in Protective Advances hereunder.  The initial amount of each
Lender’s Commitment is set forth on the Commitment Schedule, or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Commitment, as applicable.
 
“Commitment Schedule” means the Schedule attached hereto identified as such.
 
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 etseq.),
as amended from time to time, and any successor statute.
 
“Communications” has the meaning assigned to such term in Section 9.01(d).
 
“Compliance Period” means any period commencing on the date that Excess
Availability is less than the Covenant Trigger Amount, and continuing until
Excess Availability is subsequently greater than or equal to the Covenant
Trigger Amount for 45 consecutive calendar days; provided, however, that if two
separate, non-overlapping Compliance Periods have commenced and subsequently
ended during any calendar year, the third Compliance Period during such calendar
year shall end no earlier than December 31 of such year.
 
 
6

--------------------------------------------------------------------------------

 
 
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.
 
“Controlled Disbursement Account” means, collectively, accounts of the Loan
Parties maintained with the Administrative Agent from time to time as a zero
balance, cash management account pursuant to and under any agreement between the
Borrower and the Administrative Agent, as modified and amended from time to
time, and through which all disbursements of the Borrower, any other Loan Party
and any designated Subsidiary of the Borrower are made and settled on a daily
basis with no uninvested balance remaining overnight.
 
“Covenant Trigger Amount” means the greater of (i) 10.0% of the aggregate
Revolving Commitments and (ii) $15,000,000.
 
“Credit Exposure” means, as to any Lender at any time, the sum of (a) such
Lender’s Revolving Exposure, plus (b) an amount equal to its Applicable
Percentage, if any, of the aggregate principal amount of Protective Advances
outstanding.
 
“Credit Party” means the Administrative Agent, the Issuing Bank, the Swingline
Lender or any other Lender.
 
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
 
“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to any Credit Party any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular Default, if any) has not
been satisfied, (b) has notified the Borrower or any Credit Party in writing, or
has made a public statement, to the effect that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular Default, if any) to funding a Loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by a Credit Party, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans and participations in then outstanding Letters of Credit,
Protective Advances and Swingline Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Credit Party’s receipt of such certification in form and substance
reasonably satisfactory to it and the Administrative Agent, or (d) has become
the subject of a Bankruptcy Event.
 
“Disclosed Matters” means the actions, suits, proceedings and environmental
matters disclosed in Schedule 3.06.
 
 
7

--------------------------------------------------------------------------------

 
 
“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest in such Person that by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable, either mandatorily or
at the option of the holder thereof), or upon the happening of any event or
condition:
 
(a) matures or is mandatorily redeemable (other than solely for Equity Interests
in such Person that do not constitute Disqualified Equity Interests and cash in
lieu of fractional shares of such Equity Interests), whether pursuant to a
sinking fund obligation or otherwise;
 
(b) is convertible or exchangeable at the option of the holder thereof for
Indebtedness or Equity Interests (other than solely for Equity Interests in such
Person that do not constitute Disqualified Equity Interests and cash in lieu of
fractional shares of such Equity Interests); or
 
(c) is or may be redeemable (other than solely for Equity Interests in such
Person that do not constitute Disqualified Equity Interests and cash in lieu of
fractional shares of such Equity Interests) or is or may be required to be
repurchased by such Person or any of its Affiliates, in whole or in part, at the
option of the holder thereof;
 
in each case, on or prior to the date that occurs 91 days after the Latest
Maturity Date.
 
“Disqualified Institution” means (a) Persons that are reasonably determined by
the Borrower to be competitors of the Borrower or its Subsidiaries and which
have been specifically identified by the Borrower to the Administrative Agent in
writing prior to the Signing Date (“Disqualified Competitors”) and (b) any of
such Disqualified Competitors’ Affiliates to the extent such Affiliates (x) are
clearly identifiable as affiliates of Disqualified Competitors on the basis of
such Affiliates’ names and (y) are not bona fide debt investment funds that are
Affiliates of Disqualified Competitors; provided that, solely with respect to
the foregoing clause (a), the Borrower, upon reasonable notice to the
Administrative Agent after the Signing Date, shall be permitted to supplement in
writing by name the list of Persons that are Disqualified Competitors to the
extent such supplemented Person is a competitor (or Affiliate thereof, other
than a bona fide debt investment fund) of the Borrower or its Subsidiaries,
which supplement shall become effective two (2) days after delivery to the
Administrative Agent and the Lenders, but which shall not apply retroactively to
disqualify any parties that have previously acquired an assignment or
participation interest in the Loans (but solely with respect to such Loans).
 
“Document” has the meaning assigned to such term in the Security Agreement.
 
“dollars” or “$” refers to lawful money of the U.S.
 
“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the U.S.
 
“Drug Acquisition” means any acquisition (including any license or any
acquisition of any license) solely or primarily of all or any portion of the
rights in respect of one or more drugs or pharmaceutical products, whether in
development or on market (including related intellectual property), but not of
Equity Interests in any Person or any operating business unit.
 
“EBITDA” means, for any period, Net Income for such period plus (a) without
duplication and to the extent deducted in determining Net Income for such
period, the sum of (i) Interest Expense for such period, (ii) income tax expense
for such period, (iii) all amounts attributable to depreciation and amortization
expense for such period, (iv) any extraordinary non-cash charges for such
period, (v) any other non-cash charges for such period (but excluding any
non-cash charge in respect of an item that was included in Net Income in a prior
period and any non-cash charge that relates to the write-down or write-off of
inventory) and (vi) any non-recurring fees, cash charges and other cash expenses
(including severance costs) made or incurred in connection with the initial
Transactions that are paid or otherwise accounted for within 180 days of the
consummation of the initial Transactions in an amount not to exceed $20,000,000,
minus (b) without duplication and to the extent included in Net Income, (i)
income tax credits and refunds (to the extent not netted from tax expense), (ii)
any cash payments made during such period in respect of non-cash charges
described in clause (a)(v) taken in a prior period and (iii) any extraordinary
gains and any non-cash items of income for such period, all calculated for the
Borrower and its Restricted Subsidiaries on a consolidated basis in accordance
with GAAP.
 
 
8

--------------------------------------------------------------------------------

 
 
“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.
 
“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.
 
“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar® and any other Internet or extranet-based site, whether
such electronic system is owned, operated or hosted by the Administrative Agent
and the Issuing Bank and any of its respective Related Parties or any other
Person, providing for access to data protected by passcodes or other security
system.
 
“Eligible Accounts” means, at any time, the Accounts of the Loan Parties which
the Administrative Agent determines in its Permitted Discretion are eligible as
the basis for the extension of Revolving Loans and Swingline Loans and the
issuance of Letters of Credit.  Without limiting the Administrative Agent’s
discretion provided herein, Eligible Accounts shall not include any Account:
 
(a)           which is not subject to a first priority perfected security
interest in favor of the Administrative Agent;
 
(b)           which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent, (ii) a Permitted Encumbrance which does not have priority
over the Lien in favor of the Administrative Agent and (iii) Liens permitted
under Section 6.02(c);
 
(c)           (i) with respect to which the scheduled due date is equal to or
more than 90 days (or, with respect to Accounts of Account Debtors that the
Administrative Agent approves in writing from time to time in its sole
discretion, 120 days) after the date of the original invoice therefor,
(ii) which is unpaid more than 90 days (or, with respect to Accounts of Account
Debtors that the Administrative Agent approves in writing from time to time in
its sole discretion, 120 days) after the date of the original invoice therefor
or more than 60 days after the original due date therefor (“Overage”) (when
calculating the amount under this clause (ii), for the same Account Debtor, the
Administrative Agent shall include the net amount of such Overage and add back
any credits, but only to the extent that such credits do not exceed the total
gross receivables from such Account Debtor), or (iii) which has been written off
the books of the applicable Loan Party or otherwise designated as uncollectible;
 
(d)           which is owing by an Account Debtor for which more than 50% of the
Accounts owing from such Account Debtor and its Affiliates are ineligible
hereunder;
 
 
9

--------------------------------------------------------------------------------

 
 
(e)           which is owing by an Account Debtor to the extent the aggregate
amount of Accounts owing from such Account Debtor and its Affiliates to the Loan
Parties exceeds 20% of the aggregate Eligible Accounts owing by an Account
Debtor other than Cardinal Health, AmerisourceBergen, or McKesson Corporation
and any of their Affiliates; provided that, notwithstanding the foregoing, (i)
if such Account Debtor is Cardinal Health or any of its Affiliates, then
Accounts owing from such Account Debtor shall not be excluded from “Eligible
Accounts” pursuant to this clause to the extent the aggregate amount of Accounts
owing from such Account Debtor and its Affiliates to the Loan Parties does not
collectively exceed 40% of the aggregate amount of Eligible Accounts (or such
higher percentage as the Administrative Agent may establish for such Account
Debtor from time to time in its Permitted Discretion), (ii) if such Account
Debtor is AmerisourceBergen or any of its Affiliates, then Accounts owing from
such Account Debtor shall not be excluded from “Eligible Accounts” pursuant to
this clause to the extent the aggregate amount of Accounts owing from such
Account Debtor and its Affiliates to the Loan Parties does not collectively
exceed 40% of the aggregate amount of Eligible Accounts (or such higher
percentage as the Administrative Agent may establish for such Account Debtor
from time to time in its Permitted Discretion) and (iii) if such Account Debtor
is McKesson Corporation or any of its Affiliates, then Accounts owing from such
Account Debtor shall not be excluded from “Eligible Accounts” pursuant to this
clause to the extent the aggregate amount of Accounts owing from such Account
Debtor and its Affiliates to the Loan Parties does not collectively exceed 40%
of the aggregate amount of Eligible Accounts (or such higher percentage as the
Administrative Agent may establish for such Account Debtor from time to time in
its Permitted Discretion);
 
(f)            with respect to which any covenant, representation or warranty
contained in this Agreement or in the Security Agreement has been breached or is
not true;
 
(g)           which (i) does not arise from the sale of goods or performance of
services in the ordinary course of business, (ii) is not evidenced by an invoice
or other documentation reasonably satisfactory to the Administrative Agent which
has been sent to the Account Debtor, (iii) represents a progress billing,
(iv) is contingent upon the applicable Loan Party’s completion of any further
performance, (v) represents a sale on a bill-and-hold, guaranteed sale,
sale-and-return, sale on approval, consignment, cash-on-delivery or any other
repurchase or return basis or (vi) relates to payments of interest;
 
(h)           for which the goods giving rise to such Account have not been
shipped to the Account Debtor or for which the services giving rise to such
Account have not been performed by the applicable Loan Party or if such Account
was invoiced more than once;
 
(i)           with respect to which any check or other instrument of payment has
been returned uncollected for any reason;
 
(j)           which is owed by an Account Debtor which has (i) applied for,
suffered, or consented to the appointment of any receiver, custodian, trustee,
or liquidator of its assets, (ii) had possession of all or a material part of
its property taken by any receiver, custodian, trustee or liquidator,
(iii) filed, or had filed against it, any request or petition for liquidation,
reorganization, arrangement, adjustment of debts, adjudication as bankrupt,
winding-up, or voluntary or involuntary case under any state or federal
bankruptcy laws (other than post-petition accounts payable of an Account Debtor
that is a debtor-in-possession under Title 11 of the United States Code
(11 U.S.C. 101 et seq.) (the “Bankruptcy Code”) and reasonably acceptable to the
Administrative Agent), (iv) admitted in writing its inability, or is generally
unable to, pay its debts as they become due, (v) become insolvent, or
(vi) ceased operation of its business;
 
 
10

--------------------------------------------------------------------------------

 
 
(k)           which is owed by any Account Debtor which has sold all or a
substantially all of its assets;
 
(l)            which is owed by an Account Debtor which (i) does not maintain
its chief executive office in the U.S. or Canada or (ii) is not organized under
applicable law of the U.S., any state of the U.S., Canada, or any province of
Canada unless, in any such case, such Account is backed by a letter of credit
reasonably acceptable to the Administrative Agent;
 
(m)           which is owed in any currency other than U.S. dollars and Canadian
dollars;
 
(n)           which is owed by (i) any Governmental Authority of any country
other than the U.S. unless such Account is backed by a letter of credit
reasonably acceptable to the Administrative Agent, or (ii) any Governmental
Authority of the U.S., or any department, agency, public corporation, or
instrumentality thereof, unless the Federal Assignment of Claims Act of 1940, as
amended (31 U.S.C. § 3727 etseq. and 41 U.S.C. § 15 etseq.), and any other steps
necessary to perfect the Lien of the Administrative Agent in such Account have
been complied with;
 
(o)           which is owed by any Affiliate of any Loan Party or any employee,
officer, director, agent or stockholder of any Loan Party or any of its
Affiliates;
 
(p)           which is owed by an Account Debtor or any Affiliate of such
Account Debtor to which any Loan Party is indebted, but only to the extent of
such indebtedness, or is subject to any security, deposit, progress payment,
retainage or other similar advance made by or for the benefit of an Account
Debtor, in each case to the extent thereof;
 
(q)           which is subject to any counterclaim, deduction, defense, setoff
or dispute but only to the extent of any such counterclaim, deduction, defense,
setoff or dispute;
 
(r)           which is evidenced by any promissory note, chattel paper or
instrument;
 
(s)           which is owed by an Account Debtor located in any jurisdiction
which requires filing of a “Notice of Business Activities Report” or other
similar report in order to permit the applicable Loan Party to seek judicial
enforcement in such jurisdiction of payment of such Account, unless such Loan
Party has filed such report or qualified to do business in such jurisdiction;
 
(t)           with respect to which the applicable Loan Party has made any
agreement with the Account Debtor for any reduction thereof, other than
discounts and adjustments given in the ordinary course of business but only to
the extent of any such reduction, or any Account which was partially paid and
the applicable Loan Party created a new receivable for the unpaid portion of
such Account;
 
(u)           which does not comply in all material respects with the
requirements of all applicable laws and regulations, whether Federal, state or
local, including without limitation the Federal Consumer Credit Protection Act,
the Federal Truth in Lending Act and Regulation Z of the Board;
 
(v)           which is for goods that have been sold under a purchase order or
pursuant to the terms of a contract or other agreement or understanding (written
or oral) that indicates or purports that any Person other than the applicable
Loan Party has or has had an ownership interest in such goods, or which
indicates any party other than the applicable Loan Party as payee or remittance
party; or
 
 
11

--------------------------------------------------------------------------------

 
 
(w)           which was created on cash on delivery terms.
 
In determining the amount of an Eligible Account, the face amount of an Account
may, in the Administrative Agent’s Permitted Discretion, be reduced by, without
duplication, to the extent not reflected in such face amount, (i) the amount of
all accrued and actual discounts, claims, credits or credits pending,
promotional program allowances, price adjustments, returns, finance charges or
other allowances (including any amount that the Borrower may be obligated to
rebate to an Account Debtor pursuant to the terms of any agreement or
understanding (written or oral)) and (ii) the aggregate amount of all cash
received in respect of such Account but not yet applied by the applicable Loan
Party to reduce the amount of such Account.
 
“Eligible Finished Goods” means, Eligible Inventory constituting finished goods
to be sold by the Loan Parties in the ordinary course of business, excluding
Inventory constituting work-in-process, component Inventory or raw materials
used or consumed by the Loan Parties in the ordinary course of business in the
manufacture or production of other Inventory.
 
“Eligible Inventory” means, at any time, the Inventory of the Loan Parties which
the Administrative Agent determines in its Permitted Discretion is eligible as
the basis for the extension of Revolving Loans and Swingline Loans and the
issuance of Letters of Credit.  Without limiting the Administrative Agent’s
discretion provided herein, Eligible Inventory shall not include any Inventory:
 
(a)           which is not subject to a first priority perfected Lien in favor
of the Administrative Agent (including, without limitation, for Inventory
located in Canada, a first priority perfected Lien pursuant to collateral
documentation governed by the laws of Canada);
 
(b)           which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent, (ii) a Permitted Encumbrance which does not have priority
over the Lien in favor of the Administrative Agent and (iii) Liens permitted
under Section 6.02(c);
 
(c)           which is, in the Administrative Agent’s opinion, short-dated
inventory, recalled inventory or slow moving, obsolete, unmerchantable,
defective, used, unfit for sale, not salable at prices approximating at least
the cost of such Inventory in the ordinary course of business or unacceptable
due to age, type, category and/or quantity;
 
(d)           with respect to which any covenant, representation or warranty
contained in this Agreement or in the Security Agreement has been breached or is
not true in any material respect (or, with respect to any covenant,
representation or warranty which is subject to any materiality qualifier, has
been breached or is not true in any respect) and which does not conform to all
standards imposed by any Governmental Authority;
 
(e)           in which any Person other than the applicable Loan Party shall
(i) have any direct or indirect ownership, interest or title or (ii) be
indicated on any purchase order or invoice with respect to such Inventory as
having or purporting to have an interest therein;
 
(f)           which constitutes work-in-process, spare or replacement parts,
subassemblies, packaging and shipping material, manufacturing supplies, samples,
prototypes, displays or display items, bill-and-hold or ship-in-place goods,
goods that are returned or marked for return, repossessed goods, defective or
damaged goods, goods held on consignment, or goods which are not of a type held
for sale in the ordinary course of business; provided that, for purposes of
clarity, Inventory shall not be excluded from “Eligible Inventory” pursuant to
this clause solely as a result of constituting raw materials or component
Inventory;
 
 
12

--------------------------------------------------------------------------------

 
 
(g)           which is not located in the U.S. or Canada or is in transit with a
common carrier from vendors and suppliers;
 
(h)           which is located in any location leased by the applicable Loan
Party unless (i) the lessor has delivered to the Administrative Agent a
Collateral Access Agreement or (ii) a Reserve for rent, charges and other
amounts due or to become due with respect to such facility has been established
by the Administrative Agent in its Permitted Discretion;
 
(i)           which is located in any third party warehouse or is in the
possession of a bailee (other than a third party processor) and is not evidenced
by a Document, unless (i) such warehouseman or bailee has delivered to the
Administrative Agent a Collateral Access Agreement and such other documentation
as the Administrative Agent may require or (ii) an appropriate Reserve has been
established by the Administrative Agent in its Permitted Discretion;
 
(j)           which is being processed offsite at a third party location or
outside processor, or is in-transit to or from such third party location or
outside processor, unless (i) such processor has delivered to the Administrative
Agent a Collateral Access Agreement and such other documentation as the
Administrative Agent may require or (ii) an appropriate Reserve has been
established by the Administrative Agent in its Permitted Discretion;
 
(k)           which is a discontinued product or component thereof;
 
(l)           which is the subject of a consignment by the applicable Loan Party
as consignor;
 
(m)           which contains or bears any intellectual property rights licensed
to the applicable Loan Party unless the Administrative Agent is satisfied that
it may sell or otherwise dispose of such Inventory without (i) infringing the
rights of such licensor, (ii) violating any contract with such licensor, or
(iii) incurring any liability with respect to payment of royalties other than
royalties incurred pursuant to sale of such Inventory under the current
licensing agreement;
 
(n)           which is not reflected in a current perpetual inventory report of
the applicable Loan Party; or
 
(o)           for which reclamation rights have been asserted by the seller.
 
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, Release or threatened Release of any Hazardous Material or to health
and safety matters.
 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) any violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) any exposure to any Hazardous
Materials, (d) the Release or threatened Release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
 
 
13

--------------------------------------------------------------------------------

 
 
“Equipment” has the meaning assigned to such term in the Security Agreement.
 
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
 
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder, with respect to a Plan (other than
an event for which the 30 day notice period is waived); (b) the failure to
satisfy the “minimum funding standard” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived; (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by the Borrower or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan; (e) the receipt
by the Borrower or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan; (f) the incurrence by the Borrower or any of
its ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal of the Borrower or any of its ERISA Affiliates from any Plan or
Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition upon the Borrower or
any of its ERISA Affiliates of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.
 
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bear interest at a rate
determined by reference to the Adjusted LIBO Rate.
 
“Event of Default” has the meaning assigned to such term in Article VII.
 
“Excess Availability” means, at any time, an amount equal to Availability as of
such time, plus the aggregate amount of unrestricted cash and Permitted
Investments of the Loan Parties at such time (in each case, to the extent
maintained in segregated accounts at the Administrative Agent and subject to
control agreements in form and substance reasonably satisfactory to the
Administrative Agent).
 
“Excess Availability Reporting Period” means any period beginning on any date
that Excess Availability is less than the Excess Availability Threshold Amount
and continuing until such date that Excess Availability is greater than or equal
to the Excess Availability Threshold Amount for twenty (20) consecutive days.
 
 
14

--------------------------------------------------------------------------------

 
 
“Excess Availability Threshold Amount” means the greater of (i) 12.5% of the
aggregate Revolving Commitments and (ii) $15,000,000.
 
“Excluded Assets” means (a) each owned real property with a value less than
$5,000,000 or that is located in a jurisdiction other than the United States,
(b) all leasehold interests (except that the Loan Parties shall be required to
deliver landlord waivers, estoppels and Collateral Access Agreements to the
extent (if any) the delivery thereof shall be required for assets at any
applicable locations to constitute “Eligible Inventory” to the extent the Loan
Parties elect (in their sole discretion) to include such assets in the Borrowing
Base), (c) governmental licenses or state or local franchises, charters and
authorizations to the extent a security interest thereon is prohibited or
restricted by applicable law, (d) pledges and security interests prohibited or
restricted by applicable law (with no requirement to obtain the consent of any
Governmental Authority or third party, including, without limitation, no
requirement to comply with the Federal Assignment of Claims Act or any similar
statute), (e) any lease, license, permit or agreement or any property subject to
such lease, license, permit or agreement to the extent that a grant of a
security interest therein would violate or invalidate such lease, license,
permit or agreement or create a right of termination in favor of any other party
thereto or otherwise require consent thereunder (after giving effect to the
applicable anti-assignment provisions of the UCC or other applicable law), other
than proceeds thereof, the assignment of which is expressly deemed effective
under the UCC or other applicable law notwithstanding such prohibition, (f) any
assets to the extent a security interest in such assets could result in adverse
tax consequences or adverse regulatory consequences, in each case, as reasonably
determined by the Borrower in consultation with the Administrative Agent, (g)
any intent-to-use trademark application prior to the filing of a “Statement of
Use” or “Amendment to Allege Use” with respect thereto, (h) interests in joint
ventures and non-wholly owned Subsidiaries which cannot be pledged without the
consent of third parties, (i) any property subject to a purchase money
arrangement permitted to be incurred pursuant to the Loan Documents, (j) assets
where the cost of obtaining a security interest therein exceeds the practical
benefit to the Lenders afforded thereby, in each case, as reasonably determined
by the Borrower and the Administrative Agent, (k) margin stock, (l) Equity
Interests and assets of Unrestricted Subsidiaries, (m) voting Equity Interests
of any CFC or FSHCO in excess of 65% of any such class of Equity Interests and
(n) except as may be required under the Loan Documents with respect to assets
included in the Borrowing Base, any assets located outside the United States or
assets that require action under the laws of any jurisdiction other than the
United States to create or perfect a security interest in such assets, including
any intellectual property registered in any jurisdiction other than the United
States.
 
“Excluded Subsidiary” means (a) any Subsidiary to the extent the provision of a
Guarantee hereunder by such Subsidiary would result in adverse tax consequences
as reasonably determined by the Borrower in consultation with the Administrative
Agent, (b) captive insurance companies, (c) not-for-profit Subsidiaries,
(d) Special Purpose Entities (if any), (e) Subsidiaries that are not Material
Subsidiaries, (f) any Subsidiary to the extent a Guarantee hereunder by such
Subsidiary is prohibited or restricted by contracts or applicable law (including
any requirement to obtain Governmental Authority or regulatory authority or
third party consent, approval, license or authorization) on the Closing Date or
on the date of Acquisition of such Subsidiary (so long as such prohibition or
restriction is not created or entered into in contemplation of or in connection
with such Person becoming a Subsidiary), (g) Unrestricted Subsidiaries, (h) any
Domestic Subsidiary that has no material liabilities and owns no material assets
other than Equity Interests, Indebtedness and/or Guarantees of debt of one or
more Foreign Subsidiaries that is a “controlled foreign corporation” (in each
case, a “CFC”) as defined in Section 957 of the Code (each a “FSHCO”) and
(i) any other Subsidiary to the extent the Borrower and the Administrative Agent
determine that the cost and/or burden of obtaining a Guarantee of the
Obligations by such Subsidiary outweighs the benefits provided thereby.
 
 
15

--------------------------------------------------------------------------------

 
 
“Excluded Swap Obligation” means, with respect to any Loan Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Loan Guarantor of, or the grant by such Loan Guarantor of a security interest to
secure, such Swap Obligation (or any Guarantee thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission or the SEC (or the application or official
interpretation of any thereof) (a) by virtue of such Loan Guarantor’s failure
for any reason to constitute an ECP at the time the Guarantee of such Loan
Guarantor or the grant of such security interest becomes or would become
effective with respect to such Swap Obligation or (b) in the case of a Swap
Obligation subject to a clearing requirement pursuant to Section 2(h) of the
Commodity Exchange Act (or any successor provision thereto), because such Loan
Guarantor is a “financial entity,” as defined in Section 2(h)(7)(C)(i) of the
Commodity Exchange Act (or any successor provision thereto), at the time the
Guarantee of such Loan Guarantor becomes or would become effective with respect
to such related Swap Obligation.  If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Guarantee or security interest is or becomes illegal.
 
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient:  (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes; (b) in the case of
a Lender, U.S. Federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Borrower under Section 2.19(b)) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.17, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender acquired the applicable
interest in a Loan or Commitment or to such Lender immediately before it changed
its lending office; (c) Taxes attributable to such Recipient’s failure to comply
with Section 2.17(f); and (d) any U.S. Federal withholding Taxes imposed under
FATCA.
 
“Existing Convertible Notes” the 3.50% Convertible Senior Notes due June 1,
2016, issued by the Borrower.
 
“Existing Letters of Credit” has the meaning assigned to such term in Section
2.06(a).
 
“Expiration Date” means the earliest of (i) 11:59 p.m., New York City time, on
the Target Acquisition Termination Date, (ii) the Closing Date, (iii) the
closing of the Target Acquisition without the funding of Loans hereunder, and
(iv) the termination of the Target Acquisition Agreement in accordance with its
terms prior to the closing of the Target Acquisition.
 
“Extended Revolving Commitment” has the meaning assigned to such term in
Section 2.23(a)(ii).
 
“Extending Revolving Lender” has the meaning assigned to such term in
Section 2.23(a)(ii).
 
“Extension” has the meaning assigned to such term in Section 2.23(a).
 
“Extension Amendment” means any amendment entered into pursuant to Section
2.23(c).
 
“Extension Offer” has the meaning assigned to such term in Section 2.23(a).
 
 
16

--------------------------------------------------------------------------------

 
 
“FATCA” means Sections 1471 through 1474 of the Code, as of the Signing Date (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof and any agreement entered into pursuant to
Section 1471(b)(1) of the Code.
 
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
 
“Fee Letters” means, collectively, (i) that certain Amended and Restated Lead
Arranger Fee Letter dated as of September 23, 2013 among the Borrower, JPMorgan
Chase Bank, N.A., J.P. Morgan Securities LLC, Bank of America, N.A., Merrill
Lynch, Pierce, Fenner & Smith Incorporated, Deutsche Bank AG New York Branch,
Deutsche Bank Securities, Inc. and Morgan Stanley Senior Funding, Inc. and (ii)
that certain Amended and Restated Administrative Agent Fee Letter dated as of
September 23, 2013 among the Borrower, JPMorgan Chase Bank, N.A. and J.P. Morgan
Securities LLC.
 
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.
 
“Fixed Charges” means, for any period, without duplication, cash Interest
Expense, plus scheduled principal payments on Indebtedness actually made,
plus expenses for taxes paid in cash, plus dividends or distributions paid in
cash, plus Capital Lease Obligation payments, plus cash contributions to any
Plan not otherwise expensed during such period, all calculated for the Borrower
and its Restricted Subsidiaries on a consolidated basis in accordance with GAAP.
 
“Fixed Charge Coverage Ratio” means, for any period, the ratio of (a) EBITDA
minus the unfinanced portion of Capital Expenditures to (b) Fixed Charges, all
calculated for such period for the Borrower and its Restricted Subsidiaries on a
consolidated basis in accordance with GAAP.
 
“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender, with
respect to such Borrower, that is not a U.S. Person, and (b) if the Borrower is
not a U.S. Person, a Lender, with respect to such Borrower, that is resident or
organized under the laws of a jurisdiction other than that in which the Borrower
is resident for tax purposes.
 
“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.
 
“FSHCO” has the meaning assigned to such term in the definition of “Excluded
Subsidiary”.
 
“Funding Account” has the meaning assigned to such term in Section 4.02(f).
 
“GAAP” means generally accepted accounting principles in the U.S.
 
“Governmental Authority” means the government of the U.S., any other nation or
any political subdivision thereof, whether state or local, and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
 
 
17

--------------------------------------------------------------------------------

 
 
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.
 
“Guaranteed Obligations” has the meaning assigned to such term in Section 10.01.
 
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
 
“Hostile Acquisition” means (a) the acquisition of the Equity Interests of a
Person through a tender offer or similar solicitation of the owners of such
Equity Interests which has not been approved (prior to such acquisition) by the
board of directors (or any other applicable governing body) of such Person or by
similar action if such Person is not a corporation and (b) any such acquisition
as to which such approval has been withdrawn.
 
“IFRS” means the body of pronouncements issued by the International Accounting
Standards Board (IASB), including International Financial Reporting Standards
and interpretations approved by the IASB, International Accounting Standards and
Standing Interpretations Committee interpretations approved by the predecessor
International Accounting Standards Committee and adapted for use in the European
Union.
 
“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.
 
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding (i) current accounts
payable incurred in the ordinary course of business and (ii) any earn-out
obligations until such obligations become liabilities on the balance sheet of
such Person in accordance with GAAP), (f) all Indebtedness of others secured by
(or for which the holder of such Indebtedness has an existing right, contingent
or otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed,
(g) all Guarantees by such Person of Indebtedness of others, (h) all Capital
Lease Obligations of such Person, (i) all obligations, contingent or otherwise,
of such Person as an account party in respect of letters of credit and letters
of guaranty, (j) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances, (k) obligations under any liquidated earn-out,
(l) any other Off-Balance Sheet Liability, (m) obligations, whether absolute or
contingent and howsoever and whensoever created, arising, evidenced or acquired
(including all renewals, extensions and modifications thereof and substitutions
therefor), under (i) any and all Swap Agreements, and (ii) any and all
cancellations, buy backs, reversals, terminations or assignments of any Swap
Agreement transaction, and (n) all Disqualified Equity Interests.  The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
 
 
18

--------------------------------------------------------------------------------

 
 
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by, or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
subsection (a), Other Taxes.
 
“Indemnitee” has the meaning assigned to such term in Section 9.03(b).
 
“Ineligible Institution” has the meaning assigned to such term in
Section 9.04(b).
 
“Information” has the meaning assigned to such term in Section 9.12.
 
“Information Memorandum” means the Confidential Information Memorandum dated
October 2013 relating to the Borrower and the Transactions.
 
“Intercreditor Agreement” means the Intercreditor Agreement, dated as of the
Closing Date, between the Administrative Agent on behalf of the Secured Parties
and the Term Loan Representative under the Term Loan Facility on behalf of the
secured parties thereunder.
 
“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.07.
 
“Interest Expense” means, for any period, total interest expense (including that
attributable to Capital Lease Obligations) of the Borrower and its Restricted
Subsidiaries for such period with respect to all outstanding Indebtedness of the
Borrower and its Restricted Subsidiaries (including all commissions, discounts
and other fees and charges owed with respect to letters of credit and bankers’
acceptances and net costs under Swap Agreements in respect of interest rates to
the extent such net costs are allocable to such period in accordance with GAAP),
calculated on a consolidated basis for the Borrower and its Restricted
Subsidiaries for such period in accordance with GAAP.
 
“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the first Business Day of each calendar month, the date of any
prepayment due to acceleration pursuant to Article VII, and the Maturity Date,
(b) with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part (and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest
Period), the date of any prepayment due to acceleration pursuant to Article
VII,  and the Maturity Date, and (c) with respect to any Swingline Loan, the day
that such Swingline Loan is required to be repaid and the Maturity Date.
 
“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Eurodollar Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months (or, with the consent of each relevant affected Lender, twelve
months) thereafter, as the Borrower may elect; provided, that (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (ii) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period.  For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.
 
 
19

--------------------------------------------------------------------------------

 
 
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded upward to four decimal places) determined by the Administrative
Agent (which determination shall be conclusive and binding absent manifest
error) to be equal to the rate that results from interpolating on a linear basis
between:  (a) the LIBO Screen Rate for the longest period (for which the LIBO
Screen Rate is available) that is shorter than the Impacted Interest Period and
(b) the LIBO Screen Rate for the shortest period (for which the LIBO Screen Rate
is available) that exceeds the Impacted Interest Period, in each case, at such
time.  When determining the rate for a period which is less than the shortest
period for which the LIBO Screen Rate is available, the LIBO Screen Rate for
purposes of paragraph (a) above shall be deemed to be the overnight screen rate
where “overnight screen rate” means the overnight rate determined by the
Administrative Agent from such service as the Administrative Agent may select.
 
“Inventory” has the meaning assigned to such term in the Security Agreement.
 
“IRS” means the United States Internal Revenue Service.
 
“Issuing Bank” means (i) JPMorgan Chase Bank, N.A., in its capacity as the
issuer of Letters of Credit (other than the Existing Letters of Credit), and its
successors in such capacity as provided in Section 2.06(i) and (ii) solely in
respect of the Existing Letters of Credit, Bank of America, N.A., in its
capacity as the issuer of the Existing Letters of Credit.  JPMorgan Chase Bank,
N.A., in its capacity as the Issuing Bank, may, in its discretion, arrange for
one or more Letters of Credit to be issued by Affiliates of the Issuing Bank, in
which case the term “Issuing Bank” shall include any such Affiliate with respect
to Letters of Credit issued by such Affiliate.
 
“Joinder Agreement” means a Joinder Agreement in substantially the form of
Exhibit E and/or such other joinder form acceptable to the Administrative Agent
in its sole discretion.
 
“Latest Maturity Date” means, at any date of determination, the latest Maturity
Date applicable to any Loan or Commitment hereunder at such time, including the
latest maturity date of any Extended Revolving Commitment, as extended in
accordance with this Agreement from time to time.
 
“LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).
 
“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.
 
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit plus (b) the aggregate amount of all LC
Disbursements that have not yet been reimbursed by or on behalf of the
Borrower.  The LC Exposure of any Revolving Lender at any time shall be its
Applicable Percentage of the aggregate LC Exposure at such time
 
“Lenders” means the Persons listed on the Commitment Schedule and any other
Person that shall have become a Lender hereunder pursuant to Section 2.09 or an
Assignment and Assumption, other than any such Person that ceases to be a Lender
hereunder pursuant to an Assignment and Assumption.  Unless the context
otherwise requires, the term “Lenders” includes the Swingline Lender and the
Issuing Bank.
 
 
20

--------------------------------------------------------------------------------

 
 
“Letters of Credit” means the letters of credit issued pursuant to this
Agreement, and the term “Letter of Credit” means any one of them or each of them
singularly, as the context may require.
 
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any applicable
Interest Period, the London interbank offered rate administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate for Dollars) for a period equal in length to such Interest Period as
displayed on page LIBOR01 or LIBOR02 of the Reuters screen or, in the event such
rate does not appear on a Reuters page or screen, on any successor or substitute
page on such screen that displays such rate, or on the appropriate page of such
other information service that publishes such rate as shall be selected by the
Administrative Agent from time to time in its reasonable discretion (the “LIBO
Screen Rate”) at approximately 11:00 a.m., London time, two (2) Business Days
prior to the commencement of such Interest Period; provided that, if the LIBO
Screen Rate shall not be available at such time for a period equal in length to
such Interest Period (an “Impacted Interest Period”), then the LIBO Rate shall
be the Interpolated Rate at such time, subject to Section 2.14 in the event that
the Administrative Agent shall conclude that it shall not be possible to
determine such Interpolated Rate.  Notwithstanding the above, to the extent that
“LIBO Rate” or “Adjusted LIBO Rate” is used in connection with an ABR Borrowing,
such rate shall be determined as modified by the definition of Alternate Base
Rate.
 
“LIBO Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate”.
 
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
 
“Liquidity” means the sum, without duplication, of the Borrower’s and its
Restricted Subsidiaries’ Permitted Investments, Excess Availability, and
unrestricted and unencumbered cash  (to the extent not included in the
calculation of Excess Availability, and calculated without giving effect to
whether the applicable accounts in which such unrestricted and unencumbered cash
is held are maintained with the Administrative Agent or not).
 
“Loan Documents” means, collectively, this Agreement, any promissory notes
issued pursuant to this Agreement, any Letter of Credit applications, the
Collateral Documents, the Loan Guaranty, the Intercreditor Agreement and all
other agreements, instruments, documents and certificates identified in
Sections 4.01 and 4.02 executed and delivered to, or in favor of, the
Administrative Agent or any Lender and including all other pledges, powers of
attorney, consents, assignments, contracts, notices, letter of credit agreements
and all other written matter whether heretofore, now or hereafter executed by or
on behalf of any Loan Party, or any employee of any Loan Party, and delivered to
the Administrative Agent or any Lender in connection with this Agreement or the
transactions contemplated hereby.  Any reference in this Agreement or any other
Loan Document to a Loan Document shall include all appendices, exhibits or
schedules thereto, and all amendments, restatements, supplements or other
modifications thereto, and shall refer to this Agreement or such Loan Document
as the same may be in effect at any and all times such reference becomes
operative.
 
“Loan Guarantor” means the Borrower’s Domestic Subsidiaries other than Excluded
Subsidiaries, provided that in any event each guarantor under the Term Loan
Facility shall be a Loan Guarantor hereunder.
 
“Loan Guaranty” means Article X of this Agreement.
 
 
21

--------------------------------------------------------------------------------

 
 
“Loan Parties” means, collectively, the Borrower, the Loan Guarantors and any
other Person who becomes a party to this Agreement pursuant to a Joinder
Agreement and their successors and assigns.
 
“Loans” means the loans and advances made by the Lenders pursuant to this
Agreement, including Swingline Loans and Protective Advances.
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, prospects or condition, financial or otherwise, of the
Borrower and the Restricted Subsidiaries taken as a whole, (b) the ability of
any Loan Party to perform any of its obligations under the Loan Documents to
which it is a party, (c) the Collateral or the Administrative Agent’s Liens (on
behalf of itself and other Secured Parties) on the Collateral or the priority of
such Liens, or (d) the rights of or benefits available to the Administrative
Agent, the Issuing Bank or the Lenders under any of the Loan Documents.
 
“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Borrower and its Restricted Subsidiaries in an aggregate principal
amount exceeding $20,000,000.  For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of the Borrower or any
Restricted Subsidiary in respect of any Swap Agreement at any time shall be the
maximum aggregate amount (giving effect to any netting agreements) that the
Borrower or such Restricted Subsidiary would be required to pay if such Swap
Agreement were terminated at such time.
 
“Material Subsidiary” means each Domestic Subsidiary (other than Unrestricted
Subsidiaries) (i) which, as of the most recent fiscal quarter of the Borrower,
for the period of four consecutive fiscal quarters then ended, for which
financial statements have been delivered pursuant to Section 5.01, contributed
greater than five percent (5%) of EBITDA for such period or (ii) which
contributed greater than five percent (5%) of Total Assets as of such date;
provided that, if at any time the aggregate amount of EBITDA or Total Assets
attributable to all Domestic Subsidiaries that are not Material Domestic
Subsidiaries exceeds ten percent (10%) of EBITDA of the Borrower and its
Restricted Subsidiaries for any such period or ten percent (10%) of Total Assets
of the Borrower and its Restricted Subsidiaries as of the end of any such fiscal
quarter, the Borrower (or, in the event the Borrower has failed to do so within
forty-five (45) days, the Administrative Agent) shall designate sufficient
Domestic Subsidiaries (other than Unrestricted Subsidiaries) as “Material
Domestic Subsidiaries” to eliminate such excess, and such designated
Subsidiaries shall for all purposes of this Agreement constitute Material
Subsidiaries.
 
“Maturity Date” means (i) with respect to any Sub-Tranche of Revolving
Commitments that have not been extended pursuant to Section 2.23, April 17,
2019, and (ii) with respect to any Extended Revolving Commitments, the maturity
dates specified therefor in the applicable Extension Amendment, or any earlier
date on which the Commitments are reduced to zero or otherwise terminated
pursuant to the terms hereof.
 
“Maximum Liability” has the meaning assigned to such term in Section 10.10.
 
“Maximum Rate” has the meaning assigned to such term in Section 9.17.
 
“Minimum Extension Condition” has the meaning assigned to such term in Section
2.23(b).
 
“Moody’s” means Moody’s Investors Service, Inc.
 
“Mortgage” means each mortgage, deed of trust or other agreement which conveys
or evidences a Lien in favor of the Administrative Agent, for the benefit of the
Administrative Agent and the Secured Parties, on real property of a Loan Party,
including any amendment, restatement, modification or supplement thereto.
 
 
22

--------------------------------------------------------------------------------

 
 
“Mortgage Instruments” means such title reports, ALTA title insurance policies
(with endorsements), evidence of zoning compliance, property insurance, flood
certifications and flood insurance (and, if applicable FEMA form
acknowledgements of insurance), opinions of counsel, ALTA surveys, appraisals,
environmental assessments and reports, mortgage tax affidavits and declarations
and other similar information and related certifications as are requested by,
and in form and substance reasonably acceptable to, the Administrative Agent
from time to time.
 
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
 
“Net Income” means, for any period, the consolidated net income (or loss) of the
Borrower and its Restricted Subsidiaries, determined on a consolidated basis in
accordance with GAAP; provided that there shall be excluded (a) the income (or
deficit) of any Person accrued prior to the date it becomes a Subsidiary or is
merged into or consolidated with the Borrower or any of its Subsidiaries,
(b) the income (or deficit) of any Person (other than a Restricted Subsidiary)
in which the Borrower or any of its Subsidiaries has an ownership interest,
except to the extent that any such income is actually received by the Borrower
or such Subsidiary in the form of cash dividends or similar cash distributions
and (c) the undistributed earnings of any Subsidiary to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
is not at the time permitted by the terms of any contractual obligation (other
than under any Loan Document) or Requirement of Law applicable to such
Subsidiary.
 
“Net Orderly Liquidation Value” means, with respect to Inventory of any Person,
the orderly liquidation value thereof as determined in a manner acceptable to
the Administrative Agent by an appraiser acceptable to the Administrative Agent,
net of all costs of liquidation thereof.
 
“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest payments),
but only as and when received, (ii) in the case of a casualty, insurance
proceeds and (iii) in the case of a condemnation or similar event, condemnation
awards and similar payments, minus (b) the sum of (i) all reasonable fees and
out-of-pocket expenses paid to third parties (other than Affiliates) in
connection with such event, (ii) in the case of a sale, transfer or other
disposition of an asset (including pursuant to a sale and leaseback transaction
or a casualty or a condemnation or similar proceeding), the amount of all
payments required to be made as a result of such event to repay Indebtedness
(other than Loans) secured by such asset or otherwise subject to mandatory
prepayment as a result of such event and (iii) the amount of all taxes paid (or
reasonably estimated to be payable) and the amount of any reserves established
to fund contingent liabilities reasonably estimated to be payable, in each case
during the year that such event occurred or the next succeeding year and that
are directly attributable to such event (as determined reasonably and in good
faith by a Financial Officer).
 
“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(d).
 
“Non-Paying Guarantor” has the meaning assigned to such term in Section 10.11.
 
“Non-U.S. Lender” means a Lender that is not a U.S. Person.
 
“Obligated Party” has the meaning assigned to such term in Section 10.02.
 
 
23

--------------------------------------------------------------------------------

 
 
“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of any of the
Borrower and its Subsidiaries to any of the Lenders, the Administrative Agent,
the Issuing Bank or any indemnified party, individually or collectively,
existing on the Closing Date or arising thereafter, direct or indirect, joint or
several, absolute or contingent, matured or unmatured, liquidated or
unliquidated, secured or unsecured, arising by contract, operation of law or
otherwise, arising or incurred under this Agreement or any of the other Loan
Documents or in respect of any of the Loans made or reimbursement or other
obligations incurred or any of the Letters of Credit or other instruments at any
time evidencing any thereof.
 
“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) any indebtedness, liability or obligation under any so-called
“synthetic lease” transaction entered into by such Person, or (c) any
indebtedness, liability or obligation arising with respect to any other
transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the balance sheets of
such Person (other than operating leases).
 
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, or enforced, any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
any Loan Document).
 
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).
 
“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.
 
“Participant” has the meaning assigned to such term in Section 9.04(c).
 
“Participant Register” has the meaning assigned to such term in Section 9.04(c).
 
“Paying Guarantor” has the meaning assigned to such term in Section 10.11.
 
“Payment Condition¨ means, with respect to any proposed action on any date, a
condition that is satisfied if (a) after giving effect to such proposed action
as if it occurred on the first day of the Pro Forma Period, the pro forma Excess
Availability shall be greater than 25.0% of the aggregate Revolving Commitments
at all times during the Pro Forma Period or (b) after giving effect to such
proposed action as if it occurred on the first day of the Pro Forma Period, both
(i) the pro forma Excess Availability shall be greater than 17.5% of the
aggregate Revolving Commitments at all times during the Pro Forma Period and
(ii) the Fixed Charge Coverage Ratio, computed on a pro forma basis after giving
effect to the Proposed Action, for the period of four consecutive fiscal
quarters ending on the most recent fiscal quarter of the Borrower for which
financial statements have been delivered pursuant to Section 5.01, shall be
greater than 1.10 to 1.00.
 
 
24

--------------------------------------------------------------------------------

 
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
 
“Permitted Acquisition” means (i) the Target Acquisition and (ii) any other
Acquisition by any Loan Party in a transaction that satisfies each of the
following requirements:
 
(a)           such Acquisition is not a Hostile Acquisition;
 
(b)           the business acquired in connection with such Acquisition is not
engaged, directly or indirectly, in any line of business other than the
businesses in which the Loan Parties are engaged on the Closing Date and any
business activities that are substantially similar, related, or incidental
thereto;
 
(c)           both before and after giving effect to such Acquisition and the
Loans (if any) requested to be made in connection therewith, each of the
representations and warranties in the Loan Documents is true and correct in all
material respects (it being understood and agreed that any such representation
or warranty which relates to a specified prior date shall be required to be true
and correct in all material respects only as of such specified prior date, and
that any such representation or warranty which is subject to any materiality
qualifier shall be required to be true and correct in all respects) and no
Default exists, will exist, or would result therefrom;
 
(d)           as soon as available, but not less than (i) thirty (30) days prior
to such Acquisition, the Borrower has provided the Administrative Agent
(A) notice of such Acquisition and (B) a copy of all business and financial
information reasonably requested by the Administrative Agent including pro forma
financial statements, statements of cash flow, and Availability projections and
(ii) five (5) Business Days prior to such Acquisition, the Borrower has provided
the Administrative Agent a near-final draft of the purchase agreement for such
Acquisition;
 
(e)           if the Accounts and Inventory acquired in connection with such
Acquisition are proposed to be included in the determination of the Borrowing
Base, the Administrative Agent shall have conducted a field examination of such
Accounts and Inventory and an appraisal of such Inventory, the results of which
shall be reasonably satisfactory to the Administrative Agent;
 
(f)           if such Acquisition is an acquisition of Equity Interests, such
Acquisition will not result in any violation of Regulation U;
 
(g)           if such Acquisition involves a merger or a consolidation involving
the Borrower or any other Loan Party, the Borrower or such Loan Party, as
applicable, shall be the surviving entity;
 
(h)           the Borrower shall certify to the Administrative Agent and the
Lenders (and provide the Administrative Agent and the Lenders with a pro forma
calculation in form and substance reasonably satisfactory to the Administrative
Agent and the Lenders) that, after giving effect to the completion of such
Acquisition, the Payment Condition shall be satisfied with respect to such
Acquisition;
 
(i)           all actions required to be taken with respect to any newly
acquired or formed Wholly-Owned Subsidiary of the Borrower or a Loan Party, as
applicable, required under Section 5.13 shall have been taken; and
 
 
25

--------------------------------------------------------------------------------

 
 
(j)           the Borrower shall have delivered to the Administrative Agent the
final executed material documentation relating to such Acquisition promptly,
upon the request therefor from the Administrative Agent, following the
consummation of such Acquisition;
 
provided that, notwithstanding the foregoing, a Drug Acquisition by any Loan
Party shall constitute a “Permitted Acquisition” if it satisfies the
requirements set forth in clauses (ii)(b), (ii)(c), (ii)(e), (ii)(h), (ii)(i)
and (ii)(j) of this definition.
 
“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.
 
“Permitted Encumbrances” means:
 
(a)           Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 5.04;
 
(b)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
and other like Liens imposed by law, arising in the ordinary course of business
and securing obligations that are not overdue by more than thirty (30) days or
are being contested in compliance with Section 5.04;
 
(c)           pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
 
(d)           deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;
 
(e)           judgment Liens in respect of judgments that do not constitute an
Event of Default under clause (k) of Article VII; and
 
(f)           easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or interfere with the ordinary
conduct of business of the Borrower or any Subsidiary;
 
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness, except with respect to clause (e) above.
 
“Permitted Investments” means:
 
(a)           direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the U.S. (or by any agency
thereof to the extent such obligations are backed by the full faith and credit
of the U.S.), in each case maturing within one year from the date of acquisition
thereof;
 
(b)           marketable direct obligations issued by any state of the U.S. or
any political subdivision of any such state or any public instrumentality
thereof, in each case maturing within one year after the date of acquisition
thereof and having, at the time of the acquisition thereof, a rating of at least
A-1 from S&P or at least P-1 from Moody’s;
 
 
26

--------------------------------------------------------------------------------

 
 
(c)           investments in commercial paper maturing within 270 days from the
date of acquisition thereof and having, at such date of acquisition, the highest
credit rating obtainable from S&P or from Moody’s;
 
(d)           investments in certificates of deposit, banker’s acceptances and
time deposits maturing within 180 days from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, any domestic office of any commercial bank organized under the
laws of the U.S. or any State thereof which has a combined capital and surplus
and undivided profits of not less than $500,000,000;
 
(e)           fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (a) above and entered into with
a financial institution satisfying the criteria described in clause (c) above;
and
 
(f)           money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio
assets of at least $5,000,000,000.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
 
“Prepayment Event” means:
 
(a)           any sale, transfer or other disposition (including pursuant to a
sale and leaseback transaction) of any property or asset of any Loan Party
constituting ABL First Priority Collateral, other than (i) dispositions
described in clauses (a), (b), (c) or (d) of Section 6.05, or (ii) dispositions
of non-core assets acquired pursuant to the Target Acquisition, as disclosed to
the Administrative Agent prior to the Signing Date and to the extent actually
disposed of within 180 days of consummating the Target Acquisition; or
 
(b)           any casualty or other insured damage to, or any taking under power
of eminent domain or by condemnation or similar proceeding of, any property or
asset of any Loan Party constituting ABL First Priority Collateral.
 
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Chase as its prime rate in effect at its principal offices in New
York City.  Each change in the Prime Rate shall be effective from and including
the date such change is publicly announced as being effective.
 
“Pro Forma Period” means the period commencing thirty (30) days prior to the
date of any proposed action and ending on the date of such proposed action.
 
“Projections” has the meaning assigned to such term in Section 5.01(e).
 
“Protective Advance” has the meaning assigned to such term in Section 2.04.
 
 
27

--------------------------------------------------------------------------------

 
 
“Public-Sider” means any representative of a Lender that does not want to
receive material non-public information within the meaning of federal and state
securities laws.
 
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant Loan
Guaranty or grant of the relevant security interest becomes or would become
effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
 
“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) the
Issuing Bank, or any of the foregoing or any combination thereof (as the context
requires).
 
“Refinance Indebtedness” has the meaning assigned to such term in
Section 6.01(g).
 
“Register” has the meaning assigned to such term in Section 9.04.
 
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
 
“Release” means any releasing, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, migrating, disposing or
dumping of any substance into the environment.
 
“Report” means reports prepared by the Administrative Agent or another Person
showing the results of appraisals, field examinations or audits pertaining to
the assets of the Loan Parties from information furnished by or on behalf of the
Borrower, after the Administrative Agent has exercised its rights of inspection
pursuant to this Agreement, which Reports may be distributed to the Lenders by
the Administrative Agent.
 
“Required Lenders” means, at any time, Lenders (other than Defaulting Lenders)
having Credit Exposures and unused Commitments representing more than 50% of the
sum of the Aggregate Credit Exposure and unused Commitments at such time;
provided that, as long as there is more than one Lender, Required Lenders shall
mean at least two (2) Lenders.
 
“Requirement of Law” means, with respect to any Person, (a) the charter,
articles or certificate of organization or incorporation and bylaws or other
organizational or governing documents of such Person and (b) any statute, law
(including common law), treaty, rule, regulation, code, ordinance, order,
decree, writ, judgment, injunction or determination of any arbitrator or court
or other Governmental Authority (including Environmental Laws), in each case
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.
 
“Reserves” means any and all reserves which the Administrative Agent deems
necessary, in its Permitted Discretion, to maintain (including, without
limitation but subject to the Administrative Agent’s Permitted Discretion, an
availability reserve, reserves for accrued and unpaid interest on the Secured
Obligations, Banking Services Reserves, reserves for rent at locations leased by
any Loan Party and for consignee’s, warehousemen’s and bailee’s charges,
reserves for dilution of Accounts, reserves for Inventory shrinkage, reserves
for customs charges and shipping charges related to any Inventory in transit,
reserves for Swap Agreement Obligations, reserves for contingent liabilities of
any Loan Party, reserves for uninsured losses of any Loan Party, reserves for
uninsured, underinsured, un-indemnified or under-indemnified liabilities or
potential liabilities with respect to any litigation and reserves for taxes,
fees, assessments, and other governmental charges) with respect to the
Collateral or any Loan Party; provided that, notwithstanding the foregoing, the
Administrative Agent may not implement any new reserves or increase the amount
of any existing Reserves without reasonable prior notice to the Borrower.
 
 
28

--------------------------------------------------------------------------------

 
 
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Borrower or such Subsidiary or any option,
warrant or other right to acquire any such Equity Interests in the Borrower or
such Subsidiary.
 
“Restricted Subsidiary” means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.
 
“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit, Protective Advances and Swingline Loans hereunder, expressed
as an amount representing the maximum possible aggregate amount of such Lender’s
Revolving Exposure hereunder, as such commitment may be reduced or increased
from time to time pursuant to (a) Section 2.09 and (b) assignments by or to such
Lender pursuant to Section 9.04.  The initial amount of each Lender’s Revolving
Commitment is set forth on the Commitment Schedule, or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Revolving
Commitment, as applicable.  The initial aggregate amount of the Lenders’
Revolving Commitments is $150,000,000.
 
“Revolving Exposure” means, with respect to any Lender at any time, the sum of
the outstanding principal amount of such Lender’s Revolving Loans, LC Exposure
and Swingline Exposure at such time.
 
“Revolving Lender” means, as of any date of determination, a Lender with a
Revolving Commitment or, if the Revolving Commitments have terminated or
expired, a Lender with Revolving Exposure.
 
“Revolving Loan” means a Loan made pursuant to Section 2.01(a).
 
“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.
 
“Sale and Leaseback Transaction” has the meaning assigned to such term in
Section 6.06.
 
“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.
 
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or any EU
member state, (b) any Person operating, organized or resident in a Sanctioned
Country or (c) any Person controlled by any such Person.
 
 
29

--------------------------------------------------------------------------------

 
 
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.
 
“SEC” means the Securities and Exchange Commission of the U.S.
 
“Secured Obligations” means all Obligations, together with all (i) Banking
Services Obligations and (ii) Swap Agreement Obligations owing to one or more
Lenders or their respective Affiliates; provided, however, that the definition
of “Secured Obligations” shall not create any guarantee by any Loan Guarantor of
(or grant of security interest by any Loan Guarantor to support, as applicable)
any Excluded Swap Obligations of such Loan Guarantor for purposes of determining
any obligations of any Loan Guarantor.
 
“Secured Parties” means (a) the Administrative Agent, (b) the Lenders, (c) the
Issuing Bank, (d) each provider of Banking Services, to the extent the Banking
Services Obligations in respect thereof constitute Secured Obligations, (e) each
counterparty to any Swap Agreement, to the extent the obligations thereunder
constitute Secured Obligations, (f) the beneficiaries of each indemnification
obligation undertaken by any Loan Party under any Loan Document, and (g) the
successors and assigns of each of the foregoing.
 
“Security Agreement” means that certain Pledge and Security Agreement (including
any and all supplements thereto), dated as of the Closing Date, among the Loan
Parties and the Administrative Agent, for the benefit of the Administrative
Agent and the other Secured Parties, and any other pledge or security agreement
entered into, after the Closing Date by any other Loan Party (as required by
this Agreement or any other Loan Document) or any other Person for the benefit
of the Administrative Agent and the other Secured Parties, as the same may be
amended, restated, supplemented or otherwise modified from time to time.
 
           “Settlement” has the meaning assigned to such term in Section
2.05(c).


“Settlement Date” has the meaning assigned to such term in Section 2.05(c).
 
“Signing Date” means the date of this Agreement.
 
“Special Purpose Entity” means a bankruptcy remote, special purpose entity
organized under the laws of any state of the United States of America that
satisfied, as of the date of its formation, the special purpose entity criteria
published by S&P and in effect as of such date.
 
“Specified Representations” means the representations and warranties set forth
in Sections 3.01, 3.02, 3.03(c)(i), 3.08, 3.12, 3.15, 3.18 and 3.19.
 
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) established by the Board
to which the Administrative Agent is subject with respect to the Adjusted LIBO
Rate, for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board).  Such reserve percentages shall
include those imposed pursuant to such Regulation D of the Board.  Eurodollar
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under such
Regulation D of the Board or any comparable regulation.  The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.
 
 
30

--------------------------------------------------------------------------------

 
 
“Sub-Tranche” means a category of Revolving Loan Commitments and extensions of
credit thereunder with the same Maturity Date.
 
“Subordinated Indebtedness” of a Person means any Indebtedness of such Person
the payment of which is subordinated to payment of the Secured Obligations to
the written satisfaction of the Administrative Agent.
 
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.
 
“Subsidiary” means any direct or indirect subsidiary of the Borrower or a Loan
Party, as applicable.
 
“Swap Agreement” means any agreement with respect to any swap, forward, spot,
future, credit default or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Borrower or the Subsidiaries shall be a Swap Agreement.
 
“Swap Agreement Obligations” of a Loan Party means any and all obligations of
such Loan Party, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Swap
Agreements permitted hereunder with a Lender or an Affiliate of a Lender, and
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any such Swap Agreement transaction.
 
“Swap Obligation” means, with respect to any Loan Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act or any
rules or regulations promulgated thereunder.
 
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any
Revolving Lender at any time shall be its Applicable Percentage of the aggregate
Swingline Exposure at such time.
 
“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.  Any consent required of the Administrative Agent or
the Issuing Bank shall be deemed to be required of the Swingline Lender and any
consent given by Chase in its capacity as Administrative Agent or Issuing Bank
shall be deemed given by Chase in its capacity as Swingline Lender.
 
 
31

--------------------------------------------------------------------------------

 
 
“Swingline Loan” means a Loan made pursuant to Section 2.05.
 
“Target” means Hi-Tech Pharmacal Co., Inc., a Delaware corporation.
 
“Target Acquisition” means the acquisition by the Borrower, directly or
indirectly, of all the issued and outstanding Equity Interests of Target.
 
“Target Acquisition Agreement” means the Agreement and Plan of Merger dated as
of August 26, 2013 by and among the Borrower, Akorn Enterprises, Inc. and
Target, together with all exhibits, schedules and disclosure letters thereto.
 
“Target Acquisition Termination Date” means February 26, 2014; provided,
however, that if the failure to consummate the Target Acquisition by the Target
Acquisition Termination Date is due solely to a delay in (i) satisfying the
condition set forth in Section 7.1(c) of the Target Acquisition Agreement and/or
(ii) clearance by the SEC of the Proxy Statement relating thereto, the “Target
Acquisition Termination Date” shall be the earlier of (1) April 26, 2014
(provided that the Borrower may extend such date to May 26, 2014 upon notice to
the Target (with a copy of such notice delivered promptly to the Arrangers)
given on or before April 26, 2014 if the failure to consummate the Target
Acquisition by April 26, 2014 is due solely to a delay in satisfying the
condition set forth in Section 7.1(c) of the Target Acquisition Agreement) or
(2) five (5) Business Days after both of the following have occurred: (A) the
satisfaction of the condition set forth in Section 7.1(c) of the Target
Acquisition Agreement and (B) the Target Acquisition Agreement shall have been
adopted by the affirmative vote of the holders of the requisite number of shares
of capital stock of the Target in accordance with the Target’s Certificate of
Incorporation, the DGCL, and other Applicable Law (it being understood and
agreed that capitalized terms used but not defined in this definition of Target
Acquisition Termination Date shall have the meanings set forth in the Target
Acquisition Agreement).
 
 “Target Material Adverse Effect” means any event, change, circumstance, effect
or state of facts that (i) has, or would reasonably be expected to have, a
materially adverse effect on the financial condition, business, assets, or
results of operations of Target and its Subsidiaries taken as a whole, other
than those arising out of (1) general economic conditions, (2) conditions
generally affecting industries in which Target or its Subsidiaries operates, (3)
the financial markets, (4) the entering into, the public announcement or
disclosure or the pendency of the Target Acquisition Agreement or the
Transactions (other than for purposes of any representation or warranty
contained in Section 3.3 of the Target Acquisition Agreement), the taking of any
action explicitly required by the Acquisition Agreement or with the written
consent of the Borrower or Purchaser, or the identity of, or any facts or
circumstances relating to, the Borrower, Purchaser or any of their respective
Affiliates, including the impact of any of the foregoing on the relationships,
contractual or otherwise, of Target or any of its Subsidiaries with other
Persons, including Governmental Authorities, customers, suppliers, officer or
employees, (5) any litigation brought or threatened by stockholders of Target
(whether on behalf of Target or otherwise) in respect of the announcement of the
Target Acquisition Agreement or the consummation of the merger pursuant thereto
or any of the Transactions), (6)  any act of God or any natural disaster or any
acts of terrorism, sabotage, military action or war (whether or not declared) or
any escalation or worsening thereof, (7) any change in political or social
conditions, (8) any change or proposed change in Applicable Law (as defined in
the Target Acquisition Agreement) or interpretations thereof, (9) any change in
GAAP (or authoritative interpretations thereof), (10) any failure by Target to
meet analysts’ revenue or earning projections or any change in or failure by
Target to meet its internal budgets, plans or forecasts of its revenues,
earnings or other financial performance or results of operations (it being
understood that the exception in this clause shall not prevent or otherwise
affect a determination that any event, change, circumstance, effect or state of
facts underlying such failure has, or would reasonably be expected to have,
resulted in a Target Material Adverse Effect), (11) any change in the price or
trading volume of the Common Stock (as defined in the Target Acquisition
Agreement) (it being understood that the exception in this clause shall not
prevent or otherwise affect a determination that any event, change,
circumstance, effect or state of facts underlying such failure has, or would
reasonably be expected to have, resulted in a Target Material Adverse Effect),
or (12) except as a result of a breach of or inaccuracy in Section 3.22 of the
Target Acquisition Agreement, the determination by, or the delay of a
determination by, the US Food and Drug Administration (“FDA”) or any other
Governmental Authority, or any panel or advisory body empowered or appointed
thereby, in each case, after the date of the Target Acquisition Agreement, with
respect to the approval or non-approval of any products (except with respect to
any supply interruption, discontinuance or product recall of any products that
are currently being marketed or commercialized by Target or any of its
Subsidiaries), new methods of delivery for existing products or new dosages for
existing products, in each case of Target or its Subsidiaries; provided that the
events, changes, circumstances, effects or state of facts set forth in the
foregoing clauses (1), (2), (3), (5), (6), (7) and (8) may be taken into account
in determining whether a “Target Material Adverse Effect” has occurred or would
reasonably be expected to occur, in each case to the extent, and only to the
extent, that such events, changes, circumstances, effects or state of facts have
a disproportionate adverse impact on the Loan Parties and their Subsidiaries,
taken as a whole, compared to other companies operating in the industries in
which Target or its Subsidiaries operate, or (ii) prevents, materially impedes
or materially delays, or would reasonably be expected to prevent, materially
impede or materially delay Target’s ability to consummate the transactions
contemplated by the Target Acquisition Agreement.
 
 
32

--------------------------------------------------------------------------------

 
 
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
 
“Term Loan” means the “Loans” as defined in the Term Loan Agreement.
 
“Term Loan Administrative Agent” means JPMorgan Chase Bank, N.A., as the
“Administrative Agent” under the Term Loan Facility and any successor thereto.
 
“Term Loan Agreement” means the Loan Agreement, dated as of the Signing Date
among the Borrower, the various lenders from time to time party thereto and the
Term Loan Administrative Agent (as such agreement may be amended, restated,
supplemented, refinanced, replaced, extended or otherwise modified from time to
time).
 
“Term Loan Facility” means the loan facilities evidenced by the Term Loan
Agreement.
 
“Term Loan Documents” means any agreement or instrument governing or evidencing
the Term Loans.
 
“Term Loan Obligations Payment Date” has the meaning assigned to such term in
the Intercreditor Agreement.
 
“Term Loan Priority Collateral” has the meaning assigned to such term in the
Intercreditor Agreement.
 
“Term Loan Representative” has the meaning assigned to such term in the
Intercreditor Agreement.
 
“Total Assets” means, as of the date of any determination thereof, total assets
of the Borrower and its Restricted Subsidiaries calculated in accordance with
GAAP on a consolidated basis as of such date.
 
 
33

--------------------------------------------------------------------------------

 
 
“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions, the use of the proceeds thereof, the issuance of Letters of
Credit hereunder and the consummation of the Target Acquisition.
 
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
 
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.
 
“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is:  (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.
 
“Unrestricted Subsidiary” means (a) any Subsidiaries of the Borrower designated
by the board of directors of the Borrower as an “Unrestricted Subsidiary”
pursuant to Section 5.14, and (b) any Subsidiary of any of the foregoing.
 
“U.S.” means the United States of America.
 
“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.
 
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).
 
“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.
 
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
 
SECTION 1.02.    Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”).  Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).
 
SECTION 1.03.    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“law” shall be construed as referring to all statutes, rules, regulations, codes
and other laws (including official rulings and interpretations thereunder having
the force of law or with which affected Persons customarily comply) and all
judgments, orders and decrees of all Governmental Authorities.  The word “will”
shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, restated, supplemented or otherwise modified (subject to
any restrictions on such amendments, restatements, supplements or modifications
set forth herein), (b) any definition of or reference to any statute, rule or
regulation shall be construed as referring thereto as from time to time amended,
supplemented or otherwise modified (including by succession of comparable
successor laws), (c) any reference herein to any Person shall be construed to
include such Person’s successors and assigns (subject to any restrictions on
assignments set forth herein) and, in the case of any Governmental Authority,
any other Governmental Authority that shall have succeeded to any or all
functions thereof, (d) the words “herein”, “hereof” and “hereunder”, and words
of similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (e) all references herein to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement, (f) any
reference in any definition to the phrase “at any time” or “for any period”
shall refer to the same time or period for all calculations or determinations
within such definition, and (g) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
 
 
34

--------------------------------------------------------------------------------

 
 
SECTION 1.04.    Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if after
the Signing Date the Borrower migrates to IFRS or there occurs any change in
GAAP or in the application thereof on the operation of any provision hereof and
the Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of such migration to
IFRS or change in GAAP or in the application thereof (or if the Administrative
Agent notifies the Borrower that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such migration to IFRS or change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such migration or change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.  Notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made (i) without giving effect to any election under Financial
Accounting Standards Board Accounting Standards Codification 825-10-25 (or any
other Accounting Standards Codification or Financial Accounting Standard having
a similar result or effect) to value any Indebtedness or other liabilities of
any Loan Party, the Borrower or any Subsidiary at “fair value”, as defined
therein and (ii) without giving effect to any treatment of Indebtedness in
respect of convertible debt instruments under Financial Accounting Standards
Board Accounting Standards Codification 470-20 (or any other Accounting
Standards Codification or Financial Accounting Standard having a similar result
or effect) to value any such Indebtedness in a reduced or bifurcated manner as
described therein, and such Indebtedness shall at all times be valued at the
full stated principal amount thereof.
 
SECTION 1.05.    Status of Obligations.  In the event that the Borrower or any
other Loan Party shall at any time issue or have outstanding any Subordinated
Indebtedness, the Borrower shall take or cause such other Loan Party to take all
such actions as shall be necessary to cause the Secured Obligations to
constitute senior indebtedness (however denominated) in respect of such
Subordinated Indebtedness and to enable the Administrative Agent and the Lenders
to have and exercise any payment blockage or other remedies available or
potentially available to holders of senior indebtedness under the terms of such
Subordinated Indebtedness.  Without limiting the foregoing, the Secured
Obligations are hereby designated as “senior indebtedness” and as “designated
senior indebtedness” and words of similar import under and in respect of any
indenture or other agreement or instrument under which such Subordinated
Indebtedness is outstanding and are further given all such other designations as
shall be required under the terms of any such Subordinated Indebtedness in order
that the Lenders may have and exercise any payment blockage or other remedies
available or potentially available to holders of senior indebtedness under the
terms of such Subordinated Indebtedness.
 
 
35

--------------------------------------------------------------------------------

 
 
ARTICLE II
 
The Credits
 
SECTION 2.01.    Commitments.  Subject to the terms and conditions set forth
herein, each Lender severally agrees to make Revolving Loans in dollars to the
Borrower from time to time during the Availability Period in an aggregate
principal amount that will not result in (i) such Lender’s Revolving Exposure
exceeding such Lender’s Revolving Commitment or (ii) the Aggregate Revolving
Exposure exceeding the lesser of (x) the sum of the aggregate Revolving
Commitments and (y) the Borrowing Base, subject to the Administrative Agent’s
authority, in its sole discretion, to make Protective Advances pursuant to the
terms of Section 2.04.  Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Revolving Loans.
 
SECTION 2.02.    Loans and Borrowings.  i) Each Loan (other than a Swingline
Loan) shall be made as part of a Borrowing consisting of Loans of the same Class
and Type made by the Lenders ratably in accordance with their respective
Commitments of the applicable Class.  The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.  Any Protective Advance and any Swingline Loan shall be made in
accordance with the procedures set forth in Sections 2.04 and 2.05.
 
(a)    Subject to Section 2.14, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith, provided that all Borrowings made on the Closing Date must
be made as ABR Borrowings but may be converted into Eurodollar Borrowings in
accordance with Section 2.08.  Each Swingline Loan shall be an ABR Loan.  Each
Lender at its option may make any Eurodollar Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan (and in the case of
an Affiliate, the provisions of Sections 2.14, 2.15, 2.16 and 2.17 shall apply
to such Affiliate to the same extent as to such Lender); provided that any
exercise of such option shall not affect the obligation of the Borrower to repay
such Loan in accordance with the terms of this Agreement.
 
(b)    At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $1,000,000.  Borrowings of more than
one Type and Class may be outstanding at the same time; provided that there
shall not at any time be more than a total of six (6) Eurodollar Borrowings
outstanding.
 
(c)    Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.
 
SECTION 2.03.    Requests for Revolving Borrowings.  To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request
either in writing (delivered by hand or facsimile) in a form approved by the
Administrative Agent and signed by the Borrower or by telephone not later than
(a) in the case of a Eurodollar Borrowing, 11:00 a.m., New York City time, three
(3) Business Days before the date of the proposed Borrowing or (b) in the case
of an ABR Borrowing, 1:00 p.m., New York City time, on the date of the proposed
Borrowing; provided that any such notice of an ABR Revolving Borrowing to
finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e) may be given not later than 10:00 a.m., New York City time, on
the date of such proposed Borrowing.  Each such telephonic Borrowing Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
facsimile to the Administrative Agent of a written Borrowing Request in a form
approved by the Administrative Agent and signed by the Borrower.  Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02:
 
 
36

--------------------------------------------------------------------------------

 
 
(i)     the aggregate amount of the requested Borrowing and a breakdown of the
separate wires comprising such Borrowing;
 
(ii)    the date of such Borrowing, which shall be a Business Day;
 
(iii)      whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and
 
(iv)      in the case of a Eurodollar Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period.”
 
If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing.  If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration.  Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.
 
SECTION 2.04.    Protective Advances.    ii) Subject to the limitations set
forth below, the Administrative Agent is authorized by the Borrower and the
Lenders, from time to time in the Administrative Agent’s sole discretion (but
shall have absolutely no obligation), to make Loans to the Borrower, on behalf
of all Lenders, which the Administrative Agent, in its Permitted Discretion,
deems necessary or desirable (i) to preserve or protect the Collateral, or any
portion thereof, (ii) to enhance the likelihood of, or maximize the amount of,
repayment of the Loans and other Obligations, or (iii) to pay any other amount
chargeable to or required to be paid by the Borrower pursuant to the terms of
this Agreement, including payments of reimbursable expenses (including costs,
fees, and expenses as described in Section 9.03) and other sums payable under
the Loan Documents (any of such Loans are herein referred to as “Protective
Advances”); provided that, the aggregate amount of Protective Advances
outstanding at any time shall not at any time exceed $7,500,000; provided
further that, the aggregate amount of outstanding Protective Advances plus the
Aggregate Revolving Exposure shall not exceed the aggregate Revolving
Commitments.  Protective Advances may be made even if the conditions precedent
set forth in Section 4.03 have not been satisfied.  The Protective Advances
shall be secured by the Liens in favor of the Administrative Agent in and to the
Collateral and shall constitute Obligations hereunder.  All Protective Advances
shall be ABR Borrowings.  The Administrative Agent’s authorization to make
Protective Advances may be revoked at any time by the Required Lenders.  Any
such revocation must be in writing and shall become effective prospectively upon
the Administrative Agent’s receipt thereof.  At any time that there is
sufficient Availability and the conditions precedent set forth in Section 4.03
have been satisfied, the Administrative Agent may request the Revolving Lenders
to make a Revolving Loan to repay a Protective Advance.  At any other time the
Administrative Agent may require the Lenders to fund their risk participations
described in Section 2.04(b).
 
(a)    Upon the making of a Protective Advance by the Administrative Agent
(whether before or after the occurrence of a Default), each Lender shall be
deemed, without further action by any party hereto, to have unconditionally and
irrevocably purchased from the Administrative Agent, without recourse or
warranty, an undivided interest and participation in such Protective Advance in
proportion to its Applicable Percentage.  From and after the date, if any, on
which any Lender is required to fund its participation in any Protective Advance
purchased hereunder, the Administrative Agent shall promptly distribute to such
Lender, such Lender’s Applicable Percentage of all payments of principal and
interest and all proceeds of Collateral received by the Administrative Agent in
respect of such Protective Advance.
 
 
37

--------------------------------------------------------------------------------

 
 
SECTION 2.05.    Swingline Loans.
 
(a)    Subject to the terms and conditions set forth herein, the Swingline
Lender agrees to make Swingline Loans to the Borrower from time to time during
the Availability Period, in an aggregate principal amount at any time
outstanding that will not result in (i) the aggregate principal amount of
outstanding Swingline Loans exceeding $10,000,000 or (ii) the sum of the
Aggregate Revolving Exposures exceeding the lesser of the aggregate Revolving
Commitments and Availability; provided that the Swingline Lender shall not be
required to make a Swingline Loan to refinance an outstanding Swingline
Loan.  Within the foregoing limits and subject to the terms and conditions set
forth herein, the Borrower may borrow, prepay and reborrow Swingline Loans.  To
request a Swingline Loan, the Borrower shall notify the Administrative Agent of
such request by telephone (confirmed by facsimile), not later than 12:00 noon,
New York City time, on the day of a proposed Swingline Loan.  Each such notice
shall be irrevocable and shall specify the requested date (which shall be a
Business Day) and amount of the requested Swingline Loan.  The Administrative
Agent will promptly advise the Swingline Lender of any such notice received from
the Borrower.  The Swingline Lender shall make each Swingline Loan available to
the Borrower by means of a credit to the Funding Account (or, in the case of a
Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in Section 2.06(e), by remittance to the Issuing Bank, and in the case
of repayment of another Loan or fees or expenses as provided by Section 2.18(c),
by remittance to the Administrative Agent to be distributed to the Lenders) by
3:00 p.m., New York City time, on the requested date of such Swingline Loan.  In
addition, the Borrower hereby authorizes the Swingline Lender to, and the
Swingline Lender shall, subject to the terms and conditions set forth herein
(but without any further written notice required), not later than 2:00 p.m., New
York City time, on each Business Day, make available to the Borrower by means of
a credit to the Funding Account, the proceeds of a Swingline Loan to the extent
necessary to pay items to be drawn on any Controlled Disbursement Account that
Business Day; provided that, if on any Business Day there is insufficient
borrowing capacity to permit the Swingline Lender to make available to the
Borrower a Swingline Loan in the amount necessary to pay all items to be so
drawn on any such Controlled Disbursement Account on such Business Day, then the
Borrower shall be deemed to have requested an ABR Borrowing pursuant to
Section 2.03 in the amount of such deficiency to be made on such Business Day.
 
(b)    The Swingline Lender may by written notice given to the Administrative
Agent not later than 12:00 noon, New York City time, on any Business Day require
the Revolving Lenders to acquire participations on such Business Day in all or a
portion of the Swingline Loans outstanding.  Such notice shall specify the
aggregate amount of Swingline Loans in which Revolving Lenders will
participate.  Promptly upon receipt of such notice, the Administrative Agent
will give notice thereof to each Revolving Lender, specifying in such notice
such Lender’s Applicable Percentage of such Swingline Loan or Loans.  Each
Revolving Lender hereby absolutely and unconditionally agrees, upon receipt of
notice as provided above, to pay to the Administrative Agent, for the account of
the Swingline Lender, such Lender’s Applicable Percentage of such Swingline Loan
or Loans.  Each Revolving Lender acknowledges and agrees that its obligation to
acquire participations in Swingline Loans pursuant to this paragraph is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.  Each Revolving
Lender shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.07 with
respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Revolving Lenders), and the
Administrative Agent shall promptly pay to the Swingline Lender the amounts so
received by it from the Revolving Lenders.  The Administrative Agent shall
notify the Borrower of any participations in any Swingline Loan acquired
pursuant to this paragraph, and thereafter payments in respect of such Swingline
Loan shall be made to the Administrative Agent and not to the Swingline
Lender.  Any amounts received by the Swingline Lender from the Borrower (or
other party on behalf of the Borrower) in respect of a Swingline Loan after
receipt by the Swingline Lender of the proceeds of a sale of participations
therein shall be promptly remitted to the Administrative Agent; any such amounts
received by the Administrative Agent shall be promptly remitted by the
Administrative Agent to the Revolving Lenders that shall have made their
payments pursuant to this paragraph and to the Swingline Lender, as their
interests may appear; provided that any such payment so remitted shall be repaid
to the Swingline Lender or to the Administrative Agent, as applicable, if and to
the extent such payment is required to be refunded to the Borrower for any
reason.  The purchase of participations in a Swingline Loan pursuant to this
paragraph shall not relieve the Borrower of any default in the payment thereof.
 
 
38

--------------------------------------------------------------------------------

 
 
(c)    If the Maturity Date shall have occurred in respect of any Revolving
Commitments at a time when another Sub-Tranche of any other Revolving
Commitments is or are in effect with a longer Maturity Date, then on the
earliest occurring Maturity Date all then-outstanding Swingline Loans shall be
repaid in full (and there shall be no adjustment to the participations in such
Swingline Loans as a result of the occurrence of such earliest Maturity Date);
provided, however, that if on the occurrence of such earliest Maturity Date
(after giving effect to any repayments of Revolving Loans and any reallocation
of Letter of Credit participations as contemplated in Section 2.06(l)), there
shall exist sufficient unutilized Revolving Commitments of any other Extending
Revolving Commitments so that the respective outstanding Swingline Loans could
be incurred pursuant to such Revolving Commitments of such other Extending
Revolving Commitments which will remain in effect after the occurrence of such
earliest Maturity Date, then there shall be an automatic adjustment on such date
of the risk participations of each Revolving Lender that is an Extending
Revolving Lender and such outstanding Swingline Loans shall be deemed to have
been incurred solely pursuant to the relevant Revolving Commitments of such
other Extending Revolving Commitments and such Swingline Loans shall not be so
required to be repaid in full on such earliest Maturity Date.
 
(d)    The Administrative Agent, on behalf of the Swingline Lender, shall
request settlement (a “Settlement”) with the Revolving Lenders on at least a
weekly basis or on any date that the Administrative Agent elects, by notifying
the Revolving Lenders of such requested Settlement by facsimile, telephone, or
e-mail no later than 12:00 noon Chicago time on the date of such requested
Settlement (the “Settlement Date”).  Each Revolving Lender (other than the
Swingline Lender, in the case of the Swingline Loans) shall transfer the amount
of such Revolving Lender’s Applicable Percentage of the outstanding principal
amount of the applicable Loan with respect to which Settlement is requested to
the Administrative Agent, to such account of the Administrative Agent as the
Administrative Agent may designate, not later than 2:00 p.m., Chicago time, on
such Settlement Date.  Settlements may occur during the existence of a Default
and whether or not the applicable conditions precedent set forth in Section 4.03
have then been satisfied.  Such amounts transferred to the Administrative Agent
shall be applied against the amounts of the Swingline Lender’s Swingline Loans
and, together with Swingline Lender’s Applicable Percentage of such Swingline
Loan, shall constitute Revolving Loans of such Revolving Lenders,
respectively.  If any such amount is not transferred to the Administrative Agent
by any Revolving Lender on such Settlement Date, the Swingline Lender shall be
entitled to recover from such  Lender on demand such amount, together with
interest thereon, as specified in Section 2.07.
 
 
39

--------------------------------------------------------------------------------

 
 
SECTION 2.06.    Letters of Credit.
 
(a)    General.  Subject to the terms and conditions set forth herein, the
Borrower may request the issuance of Letters of Credit denominated in dollars as
the applicant thereof for the support of its or its Subsidiaries’ obligations,
in a form reasonably acceptable to the Administrative Agent and the Issuing
Bank, at any time and from time to time during the Availability Period.  In the
event of any inconsistency between the terms and conditions of this Agreement
and the terms and conditions of any form of letter of credit application or
other agreement submitted by the Borrower to, or entered into by the Borrower
with, the Issuing Bank relating to any Letter of Credit, the terms and
conditions of this Agreement shall control.  The Borrower unconditionally and
irrevocably agrees that, in connection with any Letter of Credit issued for the
support of any Subsidiary’s obligations as provided in the first sentence of
this paragraph, the Borrower will be fully responsible for the reimbursement of
LC Disbursements in accordance with the terms hereof, the payment of interest
thereon and the payment of fees due under Section 2.12(b) to the same extent as
if it were the sole account party in respect of such Letter of Credit (the
Borrower hereby irrevocably waiving any defenses that might otherwise be
available to it as a guarantor or surety of the obligations of such Subsidiary
that is an account party in respect of any such Letter of Credit).  The letters
of credit identified on Schedule 2.06 (the “Existing Letters of Credit”) shall
be deemed to be “Letters of Credit” issued on the Closing Date for all purposes
of the Loan Documents.
 
(b)    Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions.  To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
deliver by hand or facsimile (or transmit by electronic communication, if
arrangements for doing so have been approved by the Issuing Bank) to the Issuing
Bank and the Administrative Agent (reasonably in advance of the requested date
of issuance, amendment, renewal or extension) a notice requesting the issuance
of a Letter of Credit, or identifying the Letter of Credit to be amended,
renewed or extended, and specifying the date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) of this Section), the
amount of such Letter of Credit, the name and address of the beneficiary thereof
and such other information as shall be necessary to prepare, amend, renew or
extend such Letter of Credit.  If requested by the Issuing Bank, the Borrower
also shall submit a letter of credit application on the Issuing Bank’s standard
form in connection with any request for a Letter of Credit.  A Letter of Credit
shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit the Borrower shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension (i) the LC Exposure shall not exceed
$10,000,000, and (ii) the Aggregate Revolving Exposures shall not exceed the
lesser of the aggregate Revolving Commitments and the Borrowing Base.
 
(c)    Expiration Date.  Each Letter of Credit shall expire (or be subject to
termination by notice from the Issuing Bank to the beneficiary thereof) at or
prior to the close of business on the earlier of (i) the date one year after the
date of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, including, without limitation, any automatic renewal
provision, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Maturity Date.
 
(d)    Participations.  By the issuance of a Letter of Credit (or an amendment
to a Letter of Credit increasing the amount thereof) and without any further
action on the part of the Issuing Bank or the Revolving Lenders, the Issuing
Bank hereby grants to each Revolving Lender, and each Revolving Lender hereby
acquires from the Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s Applicable Percentage of the aggregate amount available to be
drawn under such Letter of Credit.  In consideration and in furtherance of the
foregoing, each Revolving Lender hereby absolutely and unconditionally agrees to
pay to the Administrative Agent, for the account of the Issuing Bank, such
Lender’s Applicable Percentage of each LC Disbursement made by the Issuing Bank
and not reimbursed by the Borrower on the date due as provided in paragraph (e)
of this Section, or of any reimbursement payment required to be refunded to the
Borrower for any reason.  Each Revolving Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.
 
 
40

--------------------------------------------------------------------------------

 
 
(e)    Reimbursement.  If the Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent an amount equal to such LC Disbursement
(i) not later than 12:00 noon, New York City time, on the date that such LC
Disbursement is made, if the Borrower shall have received notice of such LC
Disbursement prior to 10:00 a.m., New York City time, on such date, or, (ii) if
such notice has not been received by the Borrower prior to such time on such
date, then not later than 12:00 noon, New York City time, on (a) the Business
Day that the Borrower receives such notice, if such notice is received prior to
10:00 a.m., New York City time, on the day of receipt, or (b) the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that
the Borrower may, subject to the conditions to borrowing set forth herein,
request in accordance with Section 2.03 that such payment be financed with an
ABR Revolving Borrowing in an equivalent amount and, to the extent so financed,
the Borrower’s obligation to make such payment shall be discharged and replaced
by the resulting ABR Revolving Borrowing.  If the Borrower fails to make such
payment when due, the Administrative Agent shall notify each Revolving Lender of
the applicable LC Disbursement, the payment then due from the Borrower in
respect thereof and such Lender’s Applicable Percentage thereof.  Promptly
following receipt of such notice, each Revolving Lender shall pay to the
Administrative Agent its Applicable Percentage of the payment then due from the
Borrower, in the same manner as provided in Section 2.07 with respect to Loans
made by such Lender (and Section 2.07 shall apply, mutatis mutandis, to the
payment obligations of the Revolving Lenders), and the Administrative Agent
shall promptly pay to the Issuing Bank the amounts so received by it from the
Revolving Lenders.  Promptly following receipt by the Administrative Agent of
any payment from the Borrower pursuant to this paragraph, the Administrative
Agent shall distribute such payment to the Issuing Bank or, to the extent that
Revolving Lenders have made payments pursuant to this paragraph to reimburse the
Issuing Bank, then to such Lenders and the Issuing Bank as their interests may
appear.  Any payment made by a Revolving Lender pursuant to this paragraph to
reimburse the Issuing Bank for any LC Disbursement (other than the funding of
ABR Revolving Loans as contemplated above) shall not constitute a Loan and shall
not relieve the Borrower of its obligation to reimburse such LC Disbursement.
 
(f)    Obligations Absolute.  The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein or herein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) any payment by the Issuing Bank under a Letter
of Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder.  None
of the Administrative Agent, the Revolving Lenders, the Issuing Bank or any of
their Related Parties shall have any liability or responsibility by reason of or
in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to special, indirect, consequential or punitive damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof.  The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of the Issuing Bank (as finally determined by a court of
competent jurisdiction), the Issuing Bank shall be deemed to have exercised care
in each such determination.  In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
 
 
41

--------------------------------------------------------------------------------

 
 
(g)    Disbursement Procedures.  The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit.  The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by facsimile) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Revolving Lenders with respect to any such LC Disbursement.
 
(h)    Interim Interest.  If the Issuing Bank shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to ABR Revolving Loans and such interest
shall be payable on the date when such reimbursement is due; provided that, if
the Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.13(d) shall apply.  Interest
accrued pursuant to this paragraph shall be for the account of the Issuing Bank,
except that interest accrued on and after the date of payment by any Revolving
Lender pursuant to paragraph (e) of this Section to reimburse the Issuing Bank
shall be for the account of such Lender to the extent of such payment.
 
(i)    Replacement of the Issuing Bank.  The Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Revolving Lenders of any such replacement of the Issuing
Bank.  At the time any such replacement shall become effective, the Borrower
shall pay all unpaid fees accrued for the account of the replaced Issuing Bank
pursuant to Section 2.12(b).  From and after the effective date of any such
replacement, (i) the successor Issuing Bank shall have all the rights and
obligations of the Issuing Bank under this Agreement with respect to Letters of
Credit to be issued thereafter and (ii) references herein to the term “Issuing
Bank” shall be deemed to refer to such successor or to any previous Issuing
Bank, or to such successor and all previous Issuing Banks, as the context shall
require.  After the replacement of an Issuing Bank hereunder, the replaced
Issuing Bank shall remain a party hereto and shall continue to have all the
rights and obligations of an Issuing Bank under this Agreement with respect to
Letters of Credit then outstanding and issued by it prior to such replacement,
but shall not be required to issue additional Letters of Credit.
 
 
42

--------------------------------------------------------------------------------

 
 
(j)    Cash Collateralization.  If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Revolving Lenders with LC Exposure representing greater
than 50% of the aggregate LC Exposure) demanding the deposit of cash collateral
pursuant to this paragraph, the Borrower shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Revolving Lenders (the “LC Collateral Account”), an amount in
cash equal to 105% of the amount of the LC Exposure as of such date plus accrued
and unpaid interest thereon; provided that the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to the Borrower described in
clause (h) or (i) of Article VII.  Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
Secured Obligations.  The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over the LC Collateral
Account and the Borrower hereby grants the Administrative Agent a security
interest in the LC Collateral Account.  Other than any interest earned on the
investment of such deposits, which investments shall be made at the option and
sole discretion of the Administrative Agent and at the Borrower’s risk and
expense, such deposits shall not bear interest.  Interest or profits, if any, on
such investments shall accumulate in the LC Collateral Account.  Moneys in the
LC Collateral Account shall be applied by the Administrative Agent to reimburse
the Issuing Bank for LC Disbursements for which it has not been reimbursed and,
to the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrower for the LC Exposure at such time or,
if the maturity of the Loans has been accelerated (but subject to the consent of
Revolving Lenders with LC Exposure representing greater than 50% of the
aggregate LC Exposure), be applied to satisfy other Secured Obligations.  If the
Borrower is required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, such amount (to the extent not
applied as aforesaid) shall be returned to the Borrower within three
(3) Business Days after all such Events of Default have been cured or waived as
confirmed in writing by the Administrative Agent.
 
(k)    LC Exposure Determination.  For all purposes of this Agreement, the
amount of a Letter of Credit that, by its terms or the terms of any document
related thereto, provides for one or more automatic increases in the stated
amount thereof shall be deemed to be the maximum stated amount of such Letter of
Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at the time of determination.
 
(l)    Reallocations and Extensions.  If the Maturity Date in respect of any
Sub-Tranche of Revolving Commitments occurs prior to the expiration of any
Letter of Credit, then (i) if Extending Revolving Commitments or one or more
other Sub-Tranches of Revolving Commitments in respect of which the Maturity
Date shall not have occurred are then in effect, such Letters of Credit shall
automatically be deemed to have been issued (including for purposes of the
obligations of the Revolving Lenders to purchase participations therein and to
make Revolving Loans and payments in respect thereof pursuant to Section
2.06(e)) under (and ratably participated in by Revolving Lenders pursuant to)
Extending Revolving Commitments or such non-terminating Revolving Commitments up
to an aggregate amount not to exceed the aggregate principal amount of the
unutilized Extending Revolving Commitments or non-terminating Revolving
Commitments thereunder at such time (it being understood that no partial face
amount of any Letter of Credit may be so reallocated) and (ii) to the extent not
reallocated pursuant to immediately preceding clause (i), the Borrower shall
cash collateralize any such Letter of Credit in accordance with Section
2.06(j).  Except to the extent of reallocations of participations pursuant to
clause (i) of the immediately preceding sentence, the occurrence of a Maturity
Date with respect to a given Sub-Tranche of Revolving Commitments shall have no
effect upon (and shall not diminish) the percentage participations of the
Revolving Lenders in any Letter of Credit issued before such Maturity Date.
 
 
43

--------------------------------------------------------------------------------

 
 
SECTION 2.07.    Funding of Borrowings.
 
(a)      Each Lender shall make each Loan to be made by such Lender hereunder on
the proposed date thereof by wire transfer of immediately available funds by
2:00 p.m., New York City time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders in an amount
equal to such Lender’s Applicable Percentage; provided that, Swingline Loans
shall be made as provided in Section 2.05.  The Administrative Agent will make
such Loans available to the Borrower by promptly crediting the amounts so
received, in like funds, to the Funding Account; provided that ABR Revolving
Loans made to finance the reimbursement of (i) an LC Disbursement as provided in
Section 2.06(e) shall be remitted by the Administrative Agent to the Issuing
Bank and (ii) a Protective Advance shall be retained by the Administrative
Agent.
 
(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans.  If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.
 
SECTION 2.08.    Interest Elections.
 
(a)      Each Revolving Borrowing initially shall be of the Type specified in
the applicable Borrowing Request and, in the case of a Eurodollar Revolving
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request.  Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Revolving Borrowing, may elect Interest Periods therefor, all as provided in
this Section.  The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.  This Section shall not apply to Swingline Borrowings or
Protective Advances, which may not be converted or continued.
 
(b)    To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Revolving Borrowing of the Type resulting from such election to be
made on the effective date of such election.  Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or facsimile to the Administrative Agent of a written Interest Election
Request in a form approved by the Administrative Agent and signed by the
Borrower.
 
 
44

--------------------------------------------------------------------------------

 
 
(c)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
 
       (i)    the Borrowing to which such Interest Election Request applies and,
if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and
(iv) below shall be specified for each resulting Borrowing);
 
       (ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
 
       (iii)      whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
 
       (iv)   if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
 
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
 
(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
 
(e)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Revolving Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing.  Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Revolving Borrowing may be
converted to or continued as a Eurodollar Borrowing and (ii) unless repaid, each
Eurodollar Revolving Borrowing shall be converted to an ABR Borrowing at the end
of the Interest Period applicable thereto.
 
SECTION 2.09.    Termination and Reduction of Commitments; Increase in Revolving
Commitments.
 
(a)    Unless previously terminated, the Commitments shall terminate on the
Maturity Date.
 
(b)    The Borrower may at any time terminate the Commitments upon (i) the
payment in full of all outstanding Loans, together with accrued and unpaid
interest thereon and on any LC Exposure, (ii) the cancellation and return of all
outstanding Letters of Credit (or alternatively, with respect to each such
Letter of Credit, the furnishing to the Administrative Agent of a cash deposit
(or at the discretion of the Administrative Agent a back up standby letter of
credit reasonably satisfactory to the Administrative Agent and the Issuing Bank)
in an amount equal to 105% of the LC Exposure as of such date), (iii) the
payment in full of the accrued and unpaid fees, and (iv) the payment in full of
all reimbursable expenses and other Obligations, together with accrued and
unpaid interest thereon.
 
(c)        The Borrower may from time to time reduce the Revolving Commitments;
provided that (i) each reduction of the Revolving Commitments shall be in an
amount that is an integral multiple of $5,000,000 and not less than $10,000,000
and (ii) the Borrower shall not terminate or reduce the Revolving Commitments
if, after giving effect to any concurrent prepayment of the Revolving Loans in
accordance with Section 2.10, the Aggregate Revolving Exposure would exceed the
lesser of the aggregate Revolving Commitments and the Borrowing Base.
 
 
45

--------------------------------------------------------------------------------

 
 
(d)        The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) or (c) of this Section
at least three (3) Business Days prior to the effective date of such termination
or reduction, specifying such election and the effective date thereof.  Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof.  Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied.  Any termination or reduction of the Commitments shall be
permanent.  Each reduction of the Commitments shall be made ratably among the
Lenders in accordance with their respective Commitments.
 
(e)         The Borrower shall have the right to increase the Revolving
Commitments by obtaining additional Revolving Commitments, either from one or
more of the Lenders or another lending institution provided that (i) any such
request for an increase shall be in a minimum amount of $10,000,000, (ii) after
giving effect thereto, the sum of the total of the additional Commitments does
not exceed $50,000,000, (iii) the Administrative Agent and the Issuing Bank have
approved the identity of any such new Lender, such approvals not to be
unreasonably withheld, (iv) any such new Lender assumes all of the rights and
obligations of a “Lender” hereunder, and (v) the procedure described in
Section 2.09(f) have been satisfied.  Nothing contained in this Section 2.09
shall constitute, or otherwise be deemed to be, a commitment on the part of any
Lender to increase its Commitment hereunder at any time.
 
(f)          Any amendment hereto for such an increase or addition shall be in
form and substance reasonably satisfactory to the Administrative Agent and shall
only require the written signatures of the Administrative Agent, the Borrower
and each Lender being added or increasing its Commitment, subject only to the
approval of the Administrative Agent and the Required Lenders if any such
increase or addition would cause the Revolving Commitments to exceed
$200,000,000.  As a condition precedent to such an increase or addition, the
Borrower shall deliver to the Administrative Agent (i) a certificate of each
Loan Party signed by an authorized officer of such Loan Party (A) certifying and
attaching the resolutions adopted by such Loan Party approving or consenting to
such increase, and (B) in the case of the Borrower, certifying that, before and
after giving effect to such increase or addition, (1) the representations and
warranties contained in Article III and the other Loan Documents are true and
correct, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date , (2) no Default exists and (3) the Borrower is in
compliance (on a pro forma basis) with the covenants contained in Section 6.13
and (ii) legal opinions and documents consistent with those delivered on the
Closing Date, to the extent requested by the Administrative Agent.
 
(g)         On the effective date of any such increase or addition, (i) any
Lender increasing (or, in the case of any newly added Lender, extending) its
Revolving Commitment shall make available to the Administrative Agent such
amounts in immediately available funds as the Administrative Agent shall
determine, for the benefit of the other Lenders, as being required in order to
cause, after giving effect to such increase or addition and the use of such
amounts to make payments to such other Lenders, each Lender’s portion of the
outstanding Revolving Loans of all the Lenders to equal its revised Applicable
Percentage of such outstanding Revolving Loans, and the Administrative Agent
shall make such other adjustments among the Lenders with respect to the
Revolving Loans then outstanding and amounts of principal, interest, commitment
fees and other amounts paid or payable with respect thereto as shall be
necessary, in the opinion of the Administrative Agent, in order to effect such
reallocation and (ii) the Borrower shall be deemed to have repaid and reborrowed
all outstanding Revolving Loans as of the date of any increase (or addition) in
the Revolving Commitments (with such reborrowing to consist of the Types of
Revolving Loans, with related Interest Periods if applicable, specified in a
notice delivered by the Borrower, in accordance with the requirements of
Section 2.03).  The deemed payments made pursuant to clause (ii) of the
immediately preceding sentence shall be accompanied by payment of all accrued
interest on the amount prepaid and, in respect of each Eurodollar Loan, shall be
subject to indemnification by the Borrower pursuant to the provisions of
Section 2.16 if the deemed payment occurs other than on the last day of the
related Interest Periods.  Within a reasonable time after the effective date of
any increase or addition, the Administrative Agent shall, and is hereby
authorized and directed to, revise the Commitment Schedule to reflect such
increase or addition and shall distribute such revised Commitment Schedule to
each of the Lenders and the Borrower, whereupon such revised Commitment Schedule
shall replace the old Commitment Schedule and become part of this Agreement.
 
 
46

--------------------------------------------------------------------------------

 
 
SECTION 2.10.    Repayment of Loans; Evidence of Debt.
 
(a)    The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Revolving Lender the then unpaid
principal amount of each Revolving Loan on the Maturity Date, (ii) to the
Administrative Agent the then unpaid amount of each Protective Advance on the
earlier of the Maturity Date and demand by the Administrative Agent and (iii) to
the Swingline Lender the then unpaid principal amount of each Swingline Loan on
the earlier of the Maturity Date and the first date after such Swingline Loan is
made that is the 15th or last day of a calendar month and is at least two (2)
Business Days after such Swingline Loan is made; provided that on each date that
a Revolving Loan is made, the Borrower shall repay all Swingline Loans then
outstanding.
 
(b)    At all times that full cash dominion is in effect pursuant to Section 7.3
of the Security Agreement, on each Business Day, the Administrative Agent shall
apply all funds credited to the Collection Account on such Business Day or the
immediately preceding Business Day (at the discretion of the Administrative
Agent, whether or not immediately available) first to prepay any Protective
Advances that may be outstanding, pro rata, and second to prepay the Revolving
Loans (including Swingline Loans) and to cash collateralize outstanding LC
Exposure.
 
(c)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the Indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
 
(d)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.
 
(e)    The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.
 
(f)    Any Lender may request that Loans made by it be evidenced by a promissory
note.  In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in a form
approved by the Administrative Agent.  Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).
 
 
47

--------------------------------------------------------------------------------

 
 
SECTION 2.11.    Prepayment of Loans.
 
(a)      The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with paragraph (e) of this Section and, if applicable, payment of any break
funding expenses under Section 2.16.
 
(b)    In the event and on such occasion that the Aggregate Revolving Exposure
exceeds the lesser of (A) the aggregate Revolving Commitments and (B) the
Borrowing Base, the Borrower shall prepay the Revolving Loans, LC Exposure,
Protective Advances and/or Swingline Loans or cash collateralize LC Exposure in
an account with the Administrative Agent pursuant to Section 2.06(j), as
applicable in an aggregate amount equal to such excess.
 
(c)    To the extent there are no Term Loans outstanding, in the event and on
each occasion that any Net Proceeds are received by or on behalf of any Loan
Party in respect of any Prepayment Event, the Borrower shall, immediately after
such Net Proceeds are received by such Loan Party, prepay the Obligations as set
forth in Section 2.11(e) below in an aggregate amount equal to 100% of such Net
Proceeds, provided that if the Borrower shall deliver to the Administrative
Agent a certificate of a Financial Officer to the effect that the Loan Parties
intend to apply the Net Proceeds from such event (or a portion thereof specified
in such certificate), within 180 days after receipt of such Net Proceeds, to
acquire (or replace or rebuild) real property, equipment or other tangible
assets (excluding inventory) to be used in the business of the Loan Parties, and
certifying that no Default has occurred and is continuing, then either (i) so
long as full cash dominion is not in effect, no prepayment shall be required
pursuant to this paragraph in respect of the Net Proceeds specified in such
certificate or (ii) if full cash dominion is in effect, then, if the Net
Proceeds specified in such certificate are to be applied to acquire, replace or
rebuild such assets by (A) the Borrower, such Net Proceeds shall be applied by
the Administrative Agent to reduce the outstanding principal balance of the
Revolving Loans (without a permanent reduction of the Revolving Commitment) and
upon such application, the Administrative Agent shall establish a Reserve
against the Borrowing Base in an amount equal to the amount of such proceeds so
applied and (B) any Loan Party that is not the Borrower, such Net Proceeds shall
be deposited in a cash collateral account, and in the case of either (A) or (B),
thereafter, such funds shall be made available to the applicable Loan Party as
follows:
 
(1)           Borrower shall request a Revolving Borrowing (specifying that the
request is to use Net Proceeds pursuant to this Section) or the applicable Loan
Party shall request a release from the cash collateral account be made in the
amount needed;
 
(2)           so long as the conditions set forth in Section 4.03 have been met,
the Revolving Lenders shall make such Revolving Borrowing or the Administrative
Agent shall release funds from the cash collateral account; and
 
(3)           in the case of Net Proceeds applied against the Revolving
Borrowing, the Reserve established with respect to such insurance proceeds shall
be reduced by the amount of such Revolving Borrowing;
 
 
48

--------------------------------------------------------------------------------

 
 
provided that to the extent of any such Net Proceeds therefrom that have not
been so applied by the end of such 180 day period, a prepayment shall be
required at such time in an amount equal to such Net Proceeds that have not been
so applied; provided, further that the Borrower shall not be permitted to make
elections to use Net Proceeds to acquire (or replace or rebuild) real property,
equipment or other tangible assets (excluding inventory) with respect to Net
Proceeds in any fiscal year in an aggregate amount in excess of $20,000,000.
 
(d)     All such amounts pursuant to Section 2.11(c)  shall be applied, first to
prepay any Protective Advances that may be outstanding, pro rata, and second to
prepay the Revolving Loans (including Swingline Loans) without a corresponding
reduction in the Revolving Commitments and to cash collateralize outstanding LC
Exposure.
 
(e)     The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
facsimile) of any prepayment hereunder not later than (i) 11:00 a.m., New York
City time, (A) in the case of prepayment of a Eurodollar Revolving Borrowing,
three (3) Business Days before the date of prepayment, or (B) in the case of
prepayment of an ABR Revolving Borrowing, one (1) Business Day before the date
of prepayment or (ii) 12:00 noon, New York City time, on the date of prepayment,
in the case of prepayment of a Swingline Loan.  Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided that, if a notice of
prepayment is given in connection with a conditional notice of termination of
the Commitments as contemplated by Section 2.09, then such notice of prepayment
may be revoked if such notice of termination is revoked in accordance with
Section 2.09.  Promptly following receipt of any such notice relating to a
Revolving Borrowing, the Administrative Agent shall advise the Lenders of the
contents thereof.  Each partial prepayment of any Revolving Borrowing shall be
in an amount that would be permitted in the case of an advance of a Revolving
Borrowing of the same Type as provided in Section 2.02.  Each prepayment of a
Revolving Borrowing shall be applied ratably to the Revolving Loans included in
the prepaid Borrowing.  Prepayments shall be accompanied by (i) accrued interest
to the extent required by Section 2.13 and (ii) break funding payments pursuant
to Section 2.16.
 
SECTION 2.12.    Fees.
 
(a)      The Borrower agrees to pay to the Administrative Agent for the account
of each Lender a commitment fee, which shall accrue at a rate per annum equal to
0.25% on the average daily amount of the Available Revolving Commitment of such
Lender during the period from and including the Closing Date to but excluding
the date on which the Revolving Commitments terminate.  Accrued commitment fees
shall be payable in arrears on the first Business Day of each calendar month and
on the date on which the Revolving Commitments terminate, commencing on the
first such date to occur after the Closing Date.  All commitment fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).
 
(b)    The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Revolving Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the same Applicable
Rate used to determine the interest rate applicable to Eurodollar Revolving
Loans, on the average daily amount of such Lender’s LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Closing Date to but excluding the later of the date on
which such Lender’s Revolving Commitment terminates and the date on which such
Lender ceases to have any LC Exposure, and (ii) to the Issuing Bank a fronting
fee, which shall accrue at the rate of 0.125% per annum on the average daily
amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) attributable to Letters of Credit issued by the
Issuing Bank during the period from and including the Closing Date to but
excluding the later of the date of termination of the Revolving Commitments and
the date on which there ceases to be any LC Exposure, as well as the Issuing
Bank’s standard fees and commissions with respect to the issuance, amendment,
cancellation, negotiation, transfer, presentment, renewal or extension of any
Letter of Credit or processing of drawings thereunder.  Participation fees and
fronting fees accrued through and including the last day of each calendar month
shall be payable on the first Business Day of each calendar month following such
last day, commencing on the first such date to occur after the Closing Date;
provided that all such fees shall be payable on the date on which the Revolving
Commitments terminate and any such fees accruing after the date on which the
Revolving Commitments terminate shall be payable on demand.  Any other fees
payable to the Issuing Bank pursuant to this paragraph shall be payable within
ten (10) days after demand.  All participation fees and fronting fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).
 
 
49

--------------------------------------------------------------------------------

 
 
(c)    The Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.
 
(d)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders.  Fees paid shall not be refundable under any
circumstances.
 
SECTION 2.13.    Interest.
 
(a)     The Loans comprising each ABR Borrowing (including each Swingline Loan)
shall bear interest at the Alternate Base Rate plus the Applicable Rate.
 
(b)    The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.
 
(c)    Each Protective Advance shall bear interest at the Alternate Base Rate
plus the Applicable Rate for Revolving Loans plus 2%.
 
(d)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.
 
(e)    Accrued interest on each Loan (for ABR Loans, accrued through the last
day of the prior calendar month) shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Commitments; provided
that (i) interest accrued pursuant to paragraph (d) of this Section shall be
payable on demand, (ii) in the event of any repayment or prepayment of any Loan
(other than a prepayment of an ABR Revolving Loan prior to the end of the
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any Eurodollar Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.
 
 
50

--------------------------------------------------------------------------------

 
 
(f)    All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).  The applicable Alternate
Base Rate, Adjusted LIBO Rate or LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.
 
SECTION 2.14.    Alternate Rate of Interest.  If prior to the commencement of
any Interest Period for a Eurodollar Borrowing:
 
(a)    the Administrative Agent determines (which determination shall be
conclusive and binding absent manifest error) that adequate and reasonable means
do not exist for ascertaining (including, without limitation, by means of an
Interpolated Rate) the Adjusted LIBO Rate or the LIBO Rate, as applicable, for
such Interest Period; or
 
(b)    the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for the applicable Interest
Period will not adequately and fairly reflect the cost to such Lenders (or
Lender) of making or maintaining their Loans included in such Borrowing for such
Interest Period;
 
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by electronic communication as provided in Section 9.01 as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (i) any Interest Election Request that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing shall
be ineffective and any such Eurodollar Borrowing shall be repaid on the last day
of the then current Interest Period applicable thereto, and (ii) if any
Borrowing Request requests a Eurodollar Borrowing, such Borrowing shall be made
as an ABR Borrowing.
 
SECTION 2.15.    Increased Costs.
 
(a)      If any Change in Law shall:
 
       (i)    impose, modify or deem applicable any reserve, special deposit,
liquidity or similar requirement (including any compulsory loan requirement,
insurance charge or other assessment) against assets of, deposits with or for
the account of, or credit extended by, any Lender (except any such reserve
requirement reflected in the Adjusted LIBO Rate) or the Issuing Bank;
 
       (ii)    impose on any Lender or the Issuing Bank or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Loans made by such Lender or any Letter of Credit or participation
therein; or
 
       (iii)      subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting into or
maintaining any Loan (or of maintaining its obligation to make any such Loan) or
to increase the cost to such Lender, the Issuing Bank or such other Recipient of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender, the Issuing Bank or
such other Recipient hereunder (whether of principal, interest or otherwise),
then the Borrower will pay to such Lender, the Issuing Bank or such other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, the Issuing Bank or such other Recipient, as the case
may be, for such additional costs incurred or reduction suffered.
 
 
51

--------------------------------------------------------------------------------

 
 
(b)    If any Lender or the Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by the Issuing
Bank, to a level below that which such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the Issuing Bank’s
policies and the policies of such Lender’s or the Issuing Bank’s holding company
with respect to capital adequacy and liquidity), then from time to time the
Borrower will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank
or such Lender’s or the Issuing Bank’s holding company for any such reduction
suffered.
 
(c)    A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error.  The Borrower shall pay such Lender or the Issuing Bank, as the
case may be, the amount shown as due on any such certificate within ten
(10) days after receipt thereof.
 
(d)    Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.
 
SECTION 2.16.    Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.11), (b) the conversion of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurodollar
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.09(d) and is revoked in
accordance therewith), or (d) the assignment of any Eurodollar Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 2.19 or 9.02(d), then, in any such
event, the Borrower shall compensate each Lender for the actual loss, cost and
expense attributable to such event (other than lost profits).  In the case of a
Eurodollar Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such
Eurodollar Loan had such event not occurred, at the Adjusted LIBO Rate that
would have been applicable to such Eurodollar Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Eurodollar Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the London interbank market.  A certificate of any
Lender setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error.  The Borrower shall pay such Lender the amount
shown as due on any such certificate within ten (10) days after receipt thereof.
 
 
52

--------------------------------------------------------------------------------

 
 
SECTION 2.17.    Withholding of Taxes; Gross-Up.  iii) Payments Free of
Taxes.  Any and all payments by or on account of any obligation of any Loan
Party under any Loan Document shall be made without deduction or withholding for
any Taxes, except as required by applicable law.  If any applicable law (as
determined in the good faith discretion of an applicable withholding agent)
requires the deduction or withholding of any Tax from any such payment by a
withholding agent, then the applicable withholding agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.17) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
 
(a)    Payment of Other Taxes by the Borrower.  The Loan Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent timely reimburse it for, Other Taxes.
 
(b)    Evidence of Payments.  As soon as practicable after any payment of Taxes
by any Loan Party to a Governmental Authority pursuant to this Section 2.17,
such Loan Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
 
(c)    Indemnification by the Loan Parties.  The Loan Parties shall jointly and
severally indemnify each Recipient, within ten (10) days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section)
payable or paid by such Recipient or required to be withheld or deducted from a
payment to such Recipient and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate as to
the amount of such payment or liability delivered to any Loan Party by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.
 
(d)    Indemnification by the Lenders.  Each Lender shall severally indemnify
the Administrative Agent, within ten (10) days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that any Loan Party has not already indemnified the Administrative Agent for
such Indemnified Taxes and without limiting the obligation of the Loan Parties
to do so), (ii) any Taxes attributable to such Lender’s failure to comply with
the provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to such Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
 
 
53

--------------------------------------------------------------------------------

 
 
(e)    Status of Lenders.  (1) Any Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding.  In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting
requirements.  Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D)
below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.
 
(i)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,
 
       (A)    any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from
U.S. Federal backup withholding tax;
 
       (B)    any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
 
       (1)    in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
 
       (2)    in the case of a Foreign Lender claiming that its extension of
credit will generate U.S. effectively connected income, executed originals of
IRS Form W-8ECI;
 
 
54

--------------------------------------------------------------------------------

 
 
       (3)    in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit C-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN; or
 
       (4)    to the extent a Foreign Lender is not the beneficial owner,
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS
Form W-8BEN, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit C-2 or Exhibit C-3, IRS Form W-9, and/or other certification documents
from each Beneficial Owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
C-4 on behalf of each such direct and indirect partner;
 
       (C)         any Foreign Lender shall, to the extent it is legally
entitled to do so, deliver to the Borrower and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in
U.S. Federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and
 
       (D)         if a payment made to a Lender under any Loan Document would
be subject to U.S. Federal withholding Tax imposed by FATCA if such Lender were
to fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), “FATCA” shall include any amendments made to FATCA after the
Signing Date.
 
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
 
(f)    Treatment of Certain Refunds.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.17 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund).  Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts
giving rise to such refund had never been paid.  This paragraph (g) shall not be
construed to require any indemnified party to make available its Tax returns (or
any other information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
 
 
55

--------------------------------------------------------------------------------

 
 
(g)    Survival.  Each party’s obligations under this Section 2.17 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
 
(h)    Defined Terms.  For purposes of this Section 2.17, the term “applicable
law” includes FATCA.
 
SECTION 2.18.    Payments Generally; Allocation of Proceeds; Sharing of
Set-offs.
 
(a)      The Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to 3:00 p.m., New York City time, on the date when due, in
immediately available funds, without set off or counterclaim.  Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made to the Administrative Agent at its offices at 10 South Dearborn
Street, 22nd Floor, Chicago, Illinois, except payments to be made directly to
the Issuing Bank or Swingline Lender as expressly provided herein and except
that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be made
directly to the Persons entitled thereto.  The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof.  If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension.  All payments hereunder shall be made in dollars.
 
(b)    Any proceeds of Collateral received by the Administrative Agent (i) not
constituting either (A) a specific payment of principal, interest, fees or other
sum payable under the Loan Documents (which shall be applied as specified by the
Borrower), (B) a mandatory prepayment (which shall be applied in accordance with
Section 2.11) or (C) amounts to be applied from the Collection Account when full
cash dominion is in effect (which shall be applied in accordance with
Section 2.10(b)) or (ii) after an Event of Default has occurred and is
continuing and the Administrative Agent so elects or the Required Lenders so
direct, shall be applied ratably first, to pay any fees, indemnities, or expense
reimbursements including amounts then due to the Administrative Agent and the
Issuing Bank from the Borrower (other than in connection with Banking Services
Obligations or Swap Agreement Obligations), second, to pay any fees or expense
reimbursements then due to the Lenders from the Borrower (other than in
connection with Banking Services Obligations or Swap Agreement Obligations),
third, to pay interest due in respect of the Protective Advances, fourth, to pay
the principal of the Protective Advances, fifth, to pay interest then due and
payable on the Loans (other than the Protective Advances) ratably, sixth, to
prepay principal on the Loans (other than the Protective Advances) and
unreimbursed LC Disbursements, seventh, to pay an amount to the Administrative
Agent equal to one hundred five percent (105%) of the aggregate undrawn face
amount of all outstanding Letters of Credit and the aggregate amount of any
unpaid LC Disbursements, to be held as cash collateral for such Obligations,
eighth, to pay any amounts owing with respect to Banking Services Obligations
and Swap Agreement Obligations up to and including the amount most recently
provided to the Administrative Agent pursuant to Section 2.22, for which
Reserves have been established, ratably, ninth, to payment of any amounts owing
with respect to Banking Services Obligations and Swap Agreement Obligations up
to and including the amount most recently provided to the Administrative Agent
pursuant to Section 2.22 and to the extent not paid pursuant to clause eighth
above, ratably, and tenth, to the payment of any other Secured Obligation due to
the Administrative Agent or any Lender by the Borrower.  Notwithstanding the
foregoing, amounts received from any Loan Party shall not be applied to any
Excluded Swap Obligation of such Loan Party.  Notwithstanding anything to the
contrary contained in this Agreement, unless so directed by the Borrower, or
unless a Default is in existence, neither the Administrative Agent nor any
Lender shall apply any payment which it receives to any Eurodollar Loan of a
Class, except (a) on the expiration date of the Interest Period applicable
thereto or (b) in the event, and only to the extent, that there are no
outstanding ABR Loans of the same Class and, in any such event, the Borrower
shall pay the break funding payment required in accordance with
Section 2.16.  The Administrative Agent and the Lenders shall have the
continuing and exclusive right to apply and reverse and reapply any and all such
proceeds and payments to any portion of the Secured Obligations.
 
 
56

--------------------------------------------------------------------------------

 
 
(c)    At the election of the Administrative Agent, all payments of principal,
interest, LC Disbursements, fees, premiums, reimbursable expenses (including,
without limitation, all reimbursement for fees, costs and expenses pursuant to
Section 9.03), and other sums payable under the Loan Documents, may be paid from
the proceeds of Borrowings made hereunder whether made following a request by
the Borrower pursuant to Section 2.03 or a deemed request as provided in this
Section or may be deducted from any deposit account of the Borrower maintained
with the Administrative Agent.  The Borrower hereby irrevocably authorizes
(i) the Administrative Agent to make a Borrowing for the purpose of paying each
payment of principal, interest and fees as it becomes due hereunder or any other
amount due under the Loan Documents and agrees that all such amounts charged
shall constitute Loans (including Swingline Loans, but such a Borrowing may only
constitute a Protective Advance if it is to reimburse costs, fees and expenses
as described in Section 9.03) and that all such Borrowings shall be deemed to
have been requested pursuant to Section 2.03, 2.04 or 2.05, as applicable, and
(ii) the Administrative Agent to charge any deposit account of the Borrower
maintained with the Administrative Agent for each payment of principal, interest
and fees as it becomes due hereunder or any other amount due under the Loan
Documents.
 
(d)    If, except as otherwise expressly provided herein, any Lender shall, by
exercising any right of set off or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans or participations in
LC Disbursements resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Loans and participations in LC
Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other similarly situated Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and participations in LC Disbursements and Swingline
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans and
participations in LC Disbursements and Swingline Loans; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements or Swingline Loans to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply).  The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.
 
 
57

--------------------------------------------------------------------------------

 
 
(e)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing Bank,
as the case may be, the amount due.  In such event, if the Borrower has not in
fact made such payment, then each of the Lenders or the Issuing Bank, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
 
(f)    If any Lender shall fail to make any payment required to be made by it
hereunder, then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations hereunder until all such unsatisfied obligations are fully paid
and/or (ii) hold any such amounts in a segregated account as cash collateral
for, and application to, any future funding obligations of such Lender
hereunder; application of amounts pursuant to (i) and (ii) above shall be made
in any order determined by the Administrative Agent in its discretion.
 
SECTION 2.19.    Mitigation Obligations; Replacement of Lenders.
 
(a)    If any Lender requests compensation under Section 2.15, or if the
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17,
as the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender.  The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.
 
(b)    If any Lender requests compensation under Section 2.15, or if the
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, or if any Lender becomes a Defaulting Lender, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights (other than its existing rights to
payments pursuant to Section 2.15 or 2.17) and obligations under this Agreement
and other Loan Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment);
provided that (i) the Borrower shall have received the prior written consent of
the Administrative Agent (and in circumstances where its consent would be
required under Section 9.04, the Issuing Bank and the Swingline Lender), which
consent shall not unreasonably be withheld, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans and funded
participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts) and (iii) in the case
of any such assignment resulting from a claim for compensation under
Section 2.15 or payments required to be made pursuant to Section 2.17, such
assignment will result in a reduction in such compensation or payments.  A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
 
 
58

--------------------------------------------------------------------------------

 
 
SECTION 2.20.    Defaulting Lenders.  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
 
(a)    fees shall cease to accrue on the unfunded portion of the Revolving
Commitment of such Defaulting Lender pursuant to Section 2.12(a);
 
(b)    the Commitment and Revolving Exposure of such Defaulting Lender shall not
be included in determining whether the Required Lenders have taken or may take
any action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 9.02) or under any other Loan Document;
provided, that, except as otherwise provided in Section 9.02, this clause (b)
shall not apply to the vote of a Defaulting Lender in the case of an amendment,
waiver or other modification requiring the consent of such Lender or each Lender
directly affected thereby;
 
(c)    if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:
 
       (i)    all or any part of the Swingline Exposure and LC Exposure of such
Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Applicable Percentages but only to the extent
that (x) the conditions set forth in Section 4.02 are satisfied at the time of
such reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time) and
(y) the sum of all non-Defaulting Lenders’ Revolving Exposures plus such
Defaulting Lender’s Swingline Exposure and LC Exposure does not exceed the total
of all non-Defaulting Lenders’ Revolving Commitments;
 
       (ii)    if the reallocation described in clause (i) above cannot, or can
only partially, be effected, the Borrower shall within one (1) Business Day
following notice by the Administrative Agent (x) first, prepay such Swingline
Exposure and (y) second, cash collateralize, for the benefit of the Issuing
Bank, the Borrower’s obligations corresponding to such Defaulting Lender’s LC
Exposure (after giving effect to any partial reallocation pursuant to clause
(i) above) in accordance with the procedures set forth in Section 2.06(j) for so
long as such LC Exposure is outstanding;
 
 
59

--------------------------------------------------------------------------------

 
 
       (iii)    if the Borrower cash collateralizes any portion of such
Defaulting Lender’s LC Exposure pursuant to clause (ii) above, the Borrower
shall not be required to pay any fees to such Defaulting Lender pursuant to
Section 2.12(b) with respect to such Defaulting Lender’s LC Exposure during the
period such Defaulting Lender’s LC Exposure is cash collateralized;
 
       (iv)   if the LC Exposure of the non-Defaulting Lenders is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Sections 2.12(a) and 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and
 
       (v)    if all or any portion of such Defaulting Lender’s LC Exposure is
neither reallocated nor cash collateralized pursuant to clause (i) or
(ii) above, then, without prejudice to any rights or remedies of the Issuing
Bank or any other Lender hereunder, all letter of credit fees payable under
Section 2.12(b) with respect to such Defaulting Lender’s LC Exposure shall be
payable to the Issuing Bank until and to the extent that such LC Exposure is
reallocated and/or cash collateralized; and
 
(d)    so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and the Issuing Bank shall not be
required to issue, amend, renew, extend or increase any Letter of Credit, unless
it is satisfied that the related exposure and such Defaulting Lender’s then
outstanding LC Exposure will be 100% covered by the Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrower
in accordance with Section 2.20(c), and participating interests in any such
newly made Swingline Loan or newly issued or increased Letter of Credit shall be
allocated among non-Defaulting Lenders in a manner consistent with
Section 2.20(c)(i) (and such Defaulting Lender shall not participate therein).
 
If (i) a Bankruptcy Event with respect to the Parent of any Lender shall occur
following the Signing Date and for so long as such event shall continue or
(ii) the Swingline Lender or the Issuing Bank has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, the Swingline Lender
shall not be required to fund any Swingline Loan and the Issuing Bank shall not
be required to issue, amend or increase any Letter of Credit, unless the
Swingline Lender or the Issuing Bank, as the case may be, shall have entered
into arrangements with the Borrower or such Lender, reasonably satisfactory to
the Swingline Lender or the Issuing Bank, as the case may be, to defease any
risk to it in respect of such Lender hereunder.
 
In the event that each of the Administrative Agent, the Borrower, the Swingline
Lender and the Issuing Bank agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Revolving Commitment and on the date of such
readjustment such Lender shall purchase at par such of the Loans of the other
Lenders (other than Swingline Loans) as the Administrative Agent shall determine
may be necessary in order for such Lender to hold such Loans in accordance with
its Applicable Percentage.
 
SECTION 2.21.    Returned Payments.  If after receipt of any payment which is
applied to the payment of all or any part of the Obligations (including a
payment effected through exercise of a right of setoff), the Administrative
Agent or any Lender is for any reason compelled to surrender such payment or
proceeds to any Person because such payment or application of proceeds is
invalidated, declared fraudulent, set aside, determined to be void or voidable
as a preference, impermissible setoff, or a diversion of trust funds, or for any
other reason (including pursuant to any settlement entered into by the
Administrative Agent or such Lender in its discretion), then the Obligations or
part thereof intended to be satisfied shall be revived and continued and this
Agreement shall continue in full force as if such payment or proceeds had not
been received by the Administrative Agent or such Lender.  The provisions of
this Section 2.21 shall be and remain effective notwithstanding any contrary
action which may have been taken by the Administrative Agent or any Lender in
reliance upon such payment or application of proceeds.  The provisions of this
Section 2.21 shall survive the termination of this Agreement.
 
 
60

--------------------------------------------------------------------------------

 
 
SECTION 2.22.    Banking Services and Swap Agreements.  Each Lender or Affiliate
thereof providing Banking Services for, or having Swap Agreements with, any Loan
Party shall deliver to the Administrative Agent, promptly after entering into
such Banking Services or Swap Agreements, written notice setting forth the
aggregate amount of all Banking Services Obligations and Swap Agreement
Obligations of such Loan Party to such Lender or Affiliate (whether matured or
unmatured, absolute or contingent).  In addition, each such Lender or Affiliate
thereof shall deliver to the Administrative Agent, from time to time after a
significant change therein or upon a request therefor, a summary of the amounts
due or to become due in respect of such Banking Services Obligations and Swap
Agreement Obligations.  The most recent information provided to the
Administrative Agent shall be used in determining the amounts to be applied in
respect of such Banking Services Obligations and/or Swap Agreement Obligations
pursuant to Section 2.18(b) and which tier of the waterfall, contained in
Section 2.18(b), such Banking Services Obligations and/or Swap Agreement
Obligations will be placed.
 
SECTION 2.23.    Extensions of Loans and Commitments.
 
(a)    Notwithstanding anything to the contrary in this Agreement, pursuant to
one or more offers (each, an “Extension Offer”) made from time to time by the
Borrower to all Revolving Lenders with Revolving Commitments with a like
Maturity Date, on a pro rata basis (based on the aggregate outstanding principal
amount of the respective Loans or the aggregate amount of the Revolving
Commitments with the same Maturity Date, as the case may be) and on the same
terms to each such Lender, the Borrower may from time to time offer to extend
the maturity date for any Revolving Commitments and otherwise modify the terms
of such Loans and/or Revolving Commitments pursuant to the terms of the relevant
Extension Offer (including by increasing the interest rate or fees payable in
respect of such Loans and/or Revolving Commitments (and related outstandings))
(each, an “Extension”, and each group of Loans or Commitments, as applicable, in
each case as so extended, as well as the original Loans and Commitments (in each
case not so extended), being a Sub-Tranche; and any Extended Revolving
Commitments shall constitute a separate Sub-Tranche and Class of Revolving
Commitments from the Sub-Tranche and Class of Revolving Commitments from which
they were converted), so long as the following terms are satisfied:
 
       (i)    no Default or Event of Default shall have occurred and be
continuing at the time an Extension Offer is delivered to the Lenders or at the
time of the Extension;
 
       (ii)    except as to interest rates, fees and final maturity (which
shall, subject to the requirements of this Section 2.23, be determined by the
Borrower and set forth in the relevant Extension Offer), the Revolving
Commitment of any Revolving Lender (an “Extending Revolving Lender”) extended
pursuant to an Extension (an “Extended Revolving Commitment”), and the related
outstandings, shall be a Revolving Commitment (or related outstandings, as the
case may be) with the same terms as the original Revolving Commitments of the
same Class (and related outstandings); provided that (x) subject to the
provisions of Sections 2.05(c) and 2.06(l) to the extent dealing with Letters of
Credit and Swingline Loans which mature or expire after a Maturity Date when
there exist Extended Revolving Commitments with a longer Maturity Date, all
Letters of Credit and Swingline Loans shall be participated in on a pro rata
basis by all Lenders with Revolving Commitments in accordance with their
pro rata share of the aggregate Revolving Commitment (and except as provided in
Sections 2.05(c) and 2.06(l), without giving effect to changes thereto on an
earlier Maturity Date with respect to Swingline Loans and Letters of Credit
theretofore incurred or issued) and all borrowings under Revolving Commitments
of such Class and repayments thereunder shall be made on a pro rata basis
(except for (A) payments of interest and fees at different rates on Extended
Revolving Commitments (and related outstandings) and (B) repayments required
upon the Maturity Date for the non-extending Revolving Commitments of the same
Class and (y) at no time shall there be Revolving Commitments of the same Class,
hereunder (including Extended Revolving Commitments and any original Revolving
Commitments) which have more than three different Maturity Dates;
 
 
61

--------------------------------------------------------------------------------

 
 
       (iii)    if the aggregate principal amount of Revolving Commitments in
respect of which applicable Revolving Lenders shall have accepted the relevant
Extension Offer shall exceed the maximum aggregate principal amount of Revolving
Commitments offered to be extended by the Borrower pursuant to such Extension
Offer, then the Revolving Loans of the Revolving Lenders shall be extended
ratably up to such maximum amount based on the respective principal amounts (but
not to exceed actual holdings of record) with respect to which such Revolving
Lenders have accepted such Extension Offer;
 
       (iv)    all documentation in respect of such Extension shall be
consistent with the foregoing;
 
       (v)    the Extension shall not become effective unless, on the proposed
effective date of the Extension, (x) the Borrower shall deliver to the
Administrative Agent one or more legal opinions reasonably satisfactory to the
Administrative Agent and a certificate of an authorized officer of each Loan
Party dated the applicable date of the Extension and executed by an authorized
officer of such Loan Party certifying and attaching the resolutions adopted by
such Loan Party approving or consenting to such extension and (y) the conditions
set forth in Section 4.02 shall be satisfied (with all references in such
Section to any credit event being deemed to be references to the Extension on
the applicable date of the Extension) and the Administrative Agent shall have
received a certificate to that effect dated the applicable date of the Extension
and executed by a financial officer of the Borrower; and
 
       (vi)    any applicable Minimum Extension Condition shall be satisfied
unless waived by the Borrower.
 
(b)    With respect to all Extensions consummated by the Borrower pursuant to
this Section 2.23, (i) such Extensions shall not constitute voluntary or
mandatory payments or prepayments for purposes of Sections 2.11 and (ii) no
Extension Offer is required to be in any minimum amount or any minimum
increment; provided that the Borrower may at its election specify as a condition
(a “Minimum Extension Condition”) to consummating any such Extension that a
minimum amount (to be determined and specified in the relevant Extension Offer
in Borrower’s sole discretion and may be waived by Borrower) of  Revolving
Commitments of any or all applicable Classes be tendered.  Subject to compliance
with the terms of this Section 2.23, the Administrative Agent, the Issuing Bank
and the Lenders hereby consent to the Extensions and the other transactions
contemplated by this Section 2.23 (including, for the avoidance of doubt,
payment of any interest, fees or premium in respect of any Extended Revolving
Commitments on such terms as may be set forth in the relevant Extension Offer)
and hereby waive the requirements of any provision of this Agreement (including,
without limitation, Sections 2.11 and 2.18) or any other Loan Document that may
otherwise prohibit any such Extension or any other transaction contemplated by
this Section 2.23.
 
(c)    No consent of any Lender or the Administrative Agent shall be required to
effectuate any Extension, other than the consent of each Lender agreeing to such
Extension with respect to its Revolving Commitments of any Class (or a portion
thereof); provided that the consent of the Issuing Bank shall be required to
effect an Extension of Revolving Commitments.  All Extended Revolving
Commitments and all obligations in respect thereof shall be Secured Obligations
under this Agreement and the other Loan Documents that are secured by all or a
portion of the Collateral on a pari passu or junior lien basis with all other
applicable Obligations under this Agreement and the other Loan Documents.  The
Lenders hereby irrevocably authorize the Administrative Agent to enter into
amendments to this Agreement and the other Loan Documents with the Borrower as
may be necessary in order to establish new Sub-Tranches in respect of Revolving
Commitments so extended and such technical amendments as may be necessary or
appropriate in the reasonable opinion of the Administrative Agent and the
Borrower in connection with the establishment of such new Sub-Tranches, in each
case on terms consistent with this Section 2.23.  Without limiting the
foregoing, in connection with any Extensions the respective Loan Parties shall
(at their expense) amend (and the Administrative Agent is hereby directed to
amend) any Mortgage that has a maturity date prior to the then Latest Maturity
Date so that such maturity date is extended to the then Latest Maturity Date (or
such later date as may be advised by local counsel to the Administrative Agent).
 
 
62

--------------------------------------------------------------------------------

 
 
(d)    In connection with any Extension, the Borrower shall provide the
Administrative Agent at least ten (10) days (or such shorter period as may be
agreed by the Administrative Agent) prior written notice thereof, and shall
agree to such procedures, if any, as may be established by, or acceptable to,
the Administrative Agent, in each case acting reasonably to accomplish the
purposes of this Section 2.23.
 
ARTICLE III

 
Representations and Warranties
 
Each Loan Party represents and warrants to the Lenders, on the Signing Date
(solely in the case of Sections 3.01, 3.02 and 3.03(c)(i)) and on the Closing
Date, that:
 
SECTION 3.01.    Organization; Powers.  Each Loan Party and each Restricted
Subsidiary is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and , except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business,
and is in good standing, in every jurisdiction where such qualification is
required.
 
SECTION 3.02.    Authorization; Enforceability.  The Transactions are within
each Loan Party’s organizational powers and have been duly authorized by all
necessary organizational actions and, if required, actions by equity
holders.  This Agreement has been duly executed and delivered by each Loan
Party, and each other Loan Document to which each Loan Party is a party, when
delivered hereunder, will have been duly executed and delivered by such Loan
Party.  This Agreement constitutes, and each other Loan Document when delivered
hereunder shall constitute, a legal, valid and binding obligation of each Loan
Party, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.
 
SECTION 3.03.    Governmental Approvals; No Conflicts.  The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect and except for filings necessary to
perfect Liens created pursuant to the Loan Documents, (b) will not violate any
Requirement of Law applicable to any Loan Party or any of its Restricted
Subsidiaries, (c) will not violate or result in a default under (i) any
certificate or articles of incorporation or organization, by-laws, operating,
management or partnership agreement or other organizational documents of any
Loan Party or (ii) any indenture, material agreement or other material
instrument binding upon any Loan Party or any of its Restricted Subsidiaries or
the assets of any Loan Party or any of its Restricted Subsidiaries, or give rise
to a right thereunder to require any payment to be made by any Loan Party or any
of its Restricted Subsidiaries, and (d) will not result in the creation or
imposition of any Lien on any asset of any Loan Party or any of its Restricted
Subsidiaries, except Liens created pursuant to the Loan Documents.
 
 
63

--------------------------------------------------------------------------------

 
 
 
SECTION 3.04.    Financial Condition; No Material Adverse Change.  iv) The
Borrower has heretofore furnished to the Lenders its consolidated balance sheet
and statements of income, stockholders equity and cash flows as of and for the
fiscal year ended December 31, 2013, reported on by Ernst & Young LLP,
independent public accountants.  Such financial statements present fairly, in
all material respects, the financial position and results of operations and cash
flows of the Borrower and its consolidated Subsidiaries as of such date and for
such period in accordance with GAAP or IFRS, as applicable.
 
(a)    No event, change or condition has occurred that has had, or could
reasonably be expected to have, a Material Adverse Effect, since December 31,
2013.
 
SECTION 3.05.    Properties.  v) As of the Closing Date, Schedule 3.05 sets
forth the address of each parcel of real property that is owned or leased by
each Loan Party.  Each of such leases and subleases is valid and enforceable in
accordance with its terms and is in full force and effect, and no default by any
party to any such lease or sublease exists.  Each of the Loan Parties and its
Restricted Subsidiaries has good and indefeasible title to, or valid leasehold
interests in, all of its real and personal property that is material to the
businesses of the Loan Parties, free of all Liens other than those permitted by
Section 6.02.
 
(a)    Each Loan Party and each Restricted Subsidiary owns, or is licensed to
use, all trademarks, trade names, copyrights, patents and other intellectual
property necessary to its business as currently conducted, a correct and
complete list of which, as of the Closing Date, is set forth on Schedule 3.05,
and the use thereof by each Loan Party and each Restricted Subsidiary does not
infringe in any material respect upon the rights of any other Person, and each
Loan Party’s rights thereto are not subject to any licensing agreement or
similar arrangement.
 
SECTION 3.06.    Litigation and Environmental Matters.  vi) No actions, suits or
proceedings by or before any arbitrator or Governmental Authority are pending
or, to the knowledge of any Loan Party, threatened against or affecting any Loan
Party or any Restricted Subsidiary (i) as to which there is a reasonable
possibility of an adverse determination and that, if adversely determined, could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect (other than the Disclosed Matters) or (ii) that involve
this Agreement or the Transactions.
 
(a)    Except for the Disclosed Matters (i) no Loan Party or any Restricted
Subsidiary has received notice of any claim with respect to any Environmental
Liability or knows of any basis for any Environmental Liability and (ii) except
with respect to any other matters that, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect, no Loan Party
or any Restricted Subsidiary (A) has failed to comply with any Environmental Law
or to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (B) has become subject to any
Environmental Liability, (C) has received notice of any claim with respect to
any Environmental Liability or (D) knows of any basis for any Environmental
Liability.
 
(b)    Since the Closing Date, there has been no change in the status of the
Disclosed Matters that, individually or in the aggregate, has resulted in, or
materially increased the likelihood of, a Material Adverse Effect.
 
 
64

--------------------------------------------------------------------------------

 
 
SECTION 3.07.    Compliance with Laws and Agreements; No Default.  Except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, each Loan Party and each
Restricted Subsidiary is in compliance with (i) all Requirements of Law
applicable to it or its property and (ii) all indentures, agreements and other
instruments binding upon it or its property.  No Default has occurred and is
continuing.
 
SECTION 3.08.    Investment Company Status.  No Loan Party or Restricted
Subsidiary is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.
 
SECTION 3.09.    Taxes.  Each Loan Party and each Restricted Subsidiary has
timely filed or caused to be filed all Tax returns and reports required to have
been filed and has paid or caused to be paid all Taxes required to have been
paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which such Loan Party or such Restricted
Subsidiary, as applicable, has set aside on its books adequate reserves or (b)
to the extent that the failure to do so could not be expected to result in a
Material Adverse Effect.  No tax liens have been filed and no claims are being
asserted with respect to any such taxes.
 
SECTION 3.10.    ERISA.  No ERISA Event has occurred or is reasonably expected
to occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.  All foreign pension schemes sponsored or
maintained by the Borrower and each of its Restricted Subsidiaries is maintained
in accordance with the requirements of applicable foreign law, except where
noncompliance could not reasonably be expected to have a Material Adverse
Effect.
 
SECTION 3.11.    Disclosure.  The Loan Parties have disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which any Loan
Party or any Restricted Subsidiary is subject, and all other matters known to
it, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect.  Neither the Information Memorandum nor any
of the other reports, financial statements, certificates or other information
furnished in writing by or on behalf of any Loan Party to the Administrative
Agent or any Lender in connection with the negotiation of this Agreement or any
other Loan Document (as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Loan Parties represent only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time delivered and, if such projected financial information
was delivered prior to the Signing Date, as of the Signing Date.
 
SECTION 3.12.    Solvency.  Immediately after the consummation of the
Transactions to occur on the Closing Date,  (a) the sum of the Indebtedness
(including contingent liabilities) of the Borrower and its Subsidiaries, taken
as a whole, does not exceed the assets of the Borrower and its Subsidiaries at a
fair valuation, taken as a whole, on a going concern basis; (b) the capital of
the Borrower and its Subsidiaries, taken as a whole, is not unreasonably small
in relation to the business of the Borrower and its Subsidiaries, taken as a
whole, contemplated on the Closing Date and (c) the Borrower and its
Subsidiaries, taken as a whole, do not intend to incur, or believe that they
will incur, Indebtedness including current obligations beyond their ability to
pay such Indebtedness as it matures (in the ordinary course of business).  For
the purposes hereof, the amount of any contingent liability at any time shall be
computed as the amount that, in light of all of the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability (irrespective of whether such contingent
liabilities meet the criteria for accrual under Statement of Financial
Accounting Standard No. 5).
 
 
65

--------------------------------------------------------------------------------

 
 
SECTION 3.13.    Insurance.  Schedule 3.13 sets forth a description of all
insurance maintained by or on behalf of the Loan Parties and their Restricted
Subsidiaries as of the Closing Date.  As of the Closing Date, all premiums in
respect of such insurance have been paid.  The Borrower maintains, and has
caused each Restricted Subsidiary to maintain, with financially sound and
reputable insurance companies, insurance on all their real and personal property
in such amounts, subject to such deductibles and self-insurance retentions and
covering such properties and risks as are adequate and customarily maintained by
companies engaged in the same or similar businesses operating in the same or
similar locations.
 
SECTION 3.14.    Capitalization and Subsidiaries.  Schedule 3.14 sets forth
(a) a correct and complete list of the name and relationship to the Borrower of
each Subsidiary, (b) a true and complete listing of each class of each of the
Borrower’s authorized Equity Interests, all of which issued shares are validly
issued, outstanding, fully paid and non-assessable, and owned beneficially and
of record by the Persons identified on Schedule 3.14, and (c) the type of entity
of the Borrower and each Subsidiary.  All of the issued and outstanding Equity
Interests owned by any Loan Party have been (to the extent such concepts are
relevant with respect to such ownership interests) duly authorized and issued
and are fully paid and non assessable.  Except as set forth on Schedule 3.14,
there are no outstanding commitments or other obligations of any Loan Party to
issue, and no options, warrants or other rights of any Person to acquire, any
shares of any class of capital stock or other equity interests of any Loan
Party.
 
SECTION 3.15.    Security Interest in Collateral.  Subject to the proviso in
Section 4.02(j) with respect to any representation made under this Section 3.15
on the Closing Date, as of the Closing Date, the provisions of this Agreement
and the other Loan Documents create legal and valid Liens on all of the
Collateral in favor of the Administrative Agent, for the benefit of the Secured
Parties, and such Liens constitute perfected and continuing Liens on the
Collateral, securing the Secured Obligations, enforceable against the applicable
Loan Party and all third parties, and having priority over all other Liens on
the Collateral except (a) Permitted Encumbrances, to the extent any such
Permitted Encumbrances would have priority over the Liens in favor of the
Administrative Agent pursuant to any applicable law or agreement, (b) Liens
perfected only by possession (including possession of any certificate of title)
to the extent the Administrative Agent has not obtained or does not maintain
possession of such Collateral and (c) Liens in favor of the Term Loan
Representative with respect to the Term Loan Priority Collateral, to the extent
permitted pursuant to the Intercreditor Agreement.
 
SECTION 3.16.    Employment Matters
 
.  As of the Closing Date, there are no strikes, lockouts or slowdowns against
any Loan Party or any Restricted Subsidiary pending or, to the knowledge of any
Loan Party, threatened.  The hours worked by and payments made to employees of
the Loan Parties and their Restricted Subsidiaries have not been in violation of
the Fair Labor Standards Act or any other applicable Federal, state, local or
foreign law dealing with such matters.  All payments due from any Loan Party or
any Restricted Subsidiary, or for which any claim may be made against any Loan
Party or any Restricted Subsidiary, on account of wages and employee health and
welfare insurance and other benefits, have been paid or accrued as a liability
on the books of such Loan Party or Restricted Subsidiary.
 
SECTION 3.17.    Federal Reserve Regulations.  No part of the proceeds of any
Loan or Letter of Credit has been used or will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Board, including Regulations T, U and X.
 
SECTION 3.18.    Use of Proceeds.  The proceeds of the Loans have been used and
will be used, whether directly or indirectly as set forth in Section 5.08.
 
 
66

--------------------------------------------------------------------------------

 
 
SECTION 3.19.    Anti-Corruption Laws and Sanctions. The Borrower has
implemented and maintains in effect policies and procedures designed to ensure
compliance by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions, and the Borrower, its Subsidiaries and their respective officers and
employees and to the knowledge of the Borrower its directors and agents, are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects. None of (a) the Borrower, any Subsidiary or any of their respective
directors, officers or employees, or (b) to the knowledge of the Borrower, any
agent of the Borrower or any Subsidiary that will act in any capacity in
connection with or benefit from the credit facility established hereby, is a
Sanctioned Person.  No Borrowing or Letter of Credit, use of proceeds or other
Transaction will violate Anti-Corruption Laws or applicable Sanctions.
 
ARTICLE IV

 
Conditions
 
SECTION 4.01.    Signing Date.  The effectiveness of this Agreement on the
Signing Date is subject to satisfaction (or waiver in accordance with Section
9.02) of the following conditions:
 
(a)    Credit Agreement.  The Administrative Agent (or its counsel) shall have
received from each party hereto either (A) a counterpart of this Agreement
signed on behalf of such party or (B) written evidence reasonably satisfactory
to the Administrative Agent (which may include facsimile or other electronic
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement.
 
(b)    Closing Certificates; Certified Certificate of Incorporation; Good
Standing Certificates.  The Administrative Agent shall have received (i) a
certificate of each Loan Party, dated the Signing Date and executed by its
Secretary or Assistant Secretary, which shall (A) certify the resolutions of its
Board of Directors, members or other body authorizing the execution, delivery
and performance of the Loan Documents to which it is a party, (B) identify by
name and title and bear the signatures of the Financial Officers and any other
officers of such Loan Party authorized to sign the Loan Documents to which it is
a party, and (C) contain appropriate attachments, including the certificate or
articles of incorporation or organization of each Loan Party certified by the
relevant authority of the jurisdiction of organization of such Loan Party and a
true and correct copy of its by-laws or operating, management or partnership
agreement, and (ii) a good standing certificate for each Loan Party from its
jurisdiction of organization or the substantive equivalent available in the
jurisdiction of organization for each Loan Party from the appropriate
governmental officer in such jurisdiction.
 
(c)    Fees.  The Lenders and the Administrative Agent shall have received all
fees required to be paid, and all expenses (including the reasonable fees and
expenses of legal counsel as required to be paid in accordance with the Fee
Letters) for which invoices have been presented at least two days prior to the
Signing Date.
 
(d)    USA PATRIOT Act, Etc.  The Administrative Agent and the Lenders shall
have received, to the extent requested by any of the Lenders at least ten (10)
days prior to the Signing Date, all documentation and other information required
by bank regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA PATRIOT Act, for
each Loan Party.
 
(e)    Representations. The representations and warranties of the Loan Parties
as of the Signing Date contained in Sections 3.01, 3.02 and 3.03(c)(i) shall be
true and correct in all material respects on and as of the Signing Date (except
in the case of any such representation and warranty which expressly relates to a
given date or period, in which case such representation and warranty shall be
true and correct in all material respects as of the respective date or
respective period, as the case may be).
 
 
67

--------------------------------------------------------------------------------

 
 
SECTION 4.02.    Closing Date.  The obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):
 
(a)    Credit Agreement and Other Loan Documents.  The Administrative Agent (or
its counsel) shall have received (i) either (A) a counterpart of each Loan
Document signed on behalf of each party thereto or (B) written evidence
reasonably satisfactory to the Administrative Agent (which may include facsimile
or other electronic transmission of a signed signature page thereof) that each
such party has signed a counterpart of such Loan Document, (ii) Joinder
Agreements from each of the Closing Date Guarantors, and (iii) such other
certificates, documents, instruments and agreements as the Administrative Agent
shall reasonably request in connection with the transactions contemplated by
this Agreement and the other Loan Documents and as listed on Exhibit G hereto,
including any promissory notes requested by a Lender pursuant to Section 2.10
payable to the order of each such requesting Lender and written opinions of the
Loan Parties’ counsels, addressed to the Administrative Agent, the Issuing Bank
and the Lenders and the other Secured Parties in substantially the forms of
Exhibits B-1 and B-2 (together with any other real estate related opinions
separately described herein), all in form and substance reasonably satisfactory
to the Administrative Agent and its counsel (except in the case of the
Intercreditor Agreement, which shall be in form and substance satisfactory to
the Administrative Agent and its counsel).
 
(b)    Closing Certificates; Certified Certificate of Incorporation; Good
Standing Certificates.  With respect to the Target and its Subsidiaries that are
Loan Parties, the Administrative Agent shall have received (i) a certificate of
each such Loan Party, dated the Closing Date and executed by its Secretary or
Assistant Secretary, which shall (A) certify the resolutions of its Board of
Directors, members or other body authorizing the execution, delivery and
performance of the Loan Documents to which it is a party, (B) identify by name
and title and bear the signatures of the Financial Officers and any other
officers of such Loan Party authorized to sign the Loan Documents to which it is
a party, and (C) contain appropriate attachments, including the certificate or
articles of incorporation or organization of each such Loan Party certified by
the relevant authority of the jurisdiction of organization of such Loan Party
and a true and correct copy of its by-laws or operating, management or
partnership agreement, and (ii) a good standing certificate for each such Loan
Party from its jurisdiction of organization or the substantive equivalent
available in the jurisdiction of organization for each such Loan Party from the
appropriate governmental officer in such jurisdiction.  With respect to the Loan
Parties other than the Target and its Subsidiaries, the Administrative Agent
shall have received (i) a certificate of such Loan Party certifying that there
has been no material change to the documents provided in accordance with Section
4.01(b) (and in the case of any change thereto, copies thereof certified as of a
recent date) and (ii) a good standing certificate for each such Loan Party from
its jurisdiction of organization or the substantive equivalent available in the
jurisdiction of organization for each such Loan Party from the appropriate
governmental officer in such jurisdiction.
 
(c)    Financial Statements and Projections.  The Lenders shall have received
(1) audited consolidated balance sheets and related statements of income and
cash flows of Target for the fiscal years of Target ended 2011, 2012 and 2013
and each fiscal year of Target ended thereafter and at least 90 days prior to
the Closing Date (and each Lender acknowledges receipt of the 2011, 2012 and
2013 audited balance sheets and related statements of income and cash flows),
(2) unaudited consolidated balance sheets and related statements of income and
cash flows of Target for each fiscal quarter of Target (other than the fourth
fiscal quarter of any fiscal year of Target) ended after the close of its most
recent fiscal year and at least 45 days prior to the Closing Date, and (3) a pro
forma consolidated balance sheet and related pro forma consolidated statement of
income of the Borrower as of the last day of the most recently delivered
financial statements pursuant to the foregoing, prepared after giving effect to
the Transactions; provided that the filing of the required financial statements
on form 10-K or form 10-Q within such time periods by Target will satisfy the
requirement of clauses (1) and (2) of this paragraph.
 
 
68

--------------------------------------------------------------------------------

 
 
(d)    Fees.  The Lenders and the Administrative Agent shall have received all
fees required to be paid, and all expenses (including the reasonable fees and
expenses of legal counsel) for which invoices have been presented at least two
days prior to the Closing Date.  All such amounts will be paid with proceeds of
Loans made on the Closing Date and will be reflected in the funding instructions
given by the Borrower to the Administrative Agent on or before the Closing Date.
 
(e)    Existing Indebtedness.  On the Closing Date, after giving effect to the
Transactions, none of the Borrower, Target and any of their Subsidiaries shall
have any material third-party Indebtedness for borrowed money other than (i) the
Obligations and the “Obligations” under the Term Loan Facility, (ii) the
Existing Convertible Notes, (iii) in the case of Target and its Subsidiaries,
Indebtedness permitted to be incurred or to remain outstanding pursuant to the
Target Acquisition Agreement and (iv) in the case of the Borrower and its
Subsidiaries, other Indebtedness in aggregate outstanding principal amount not
to exceed $25,000,000.
 
(f)    Funding Account.  The Administrative Agent shall have received a notice
setting forth the deposit account of the Borrower (the “Funding Account”) to
which the Administrative Agent is authorized by the Borrower to transfer the
proceeds of any Borrowings requested or authorized pursuant to this Agreement.
 
(g)    Solvency.  The Administrative Agent and the Lenders shall have received a
written certification from the chief financial officer of the Borrower that the
Borrower and its Subsidiaries, on a consolidated basis after giving effect to
the Transactions, are solvent as described in Section 3.12.
 
(h)    Borrowing Base Certificate. The Borrower shall have delivered to the
Administrative Agent a Borrowing Base Certificate as of a date not earlier than
the last calendar day of the most recent calendar month ended at least five (5)
Business Days prior to the Closing Date.
 
(i)    Closing Availability.  After giving effect to all Borrowings to be made
on the Closing Date, the issuance of any Letters of Credit on the Closing Date
and the payment of all fees and expenses due hereunder, and with all of the Loan
Parties’ indebtedness, liabilities, and obligations current, the Availability
shall not be less than $25,000,000.
 
(j)    Filings, Registrations and Recordings.  Subject to paragraph (l) of this
Section 4.02, all documents (including the Collateral Documents) and instruments
(including any Uniform Commercial Code financing statement) necessary to be
filed, registered or recorded in order to create in favor of the Administrative
Agent, for the benefit of itself, the Lenders and the other Secured Parties, a
perfected Lien on the Collateral described therein, prior and superior in right
to any other Person (other than with respect to Liens expressly permitted by
Section 6.02), shall be executed and delivered and, if applicable, in proper
form for filing, registration or recordation); provided, however, that, to the
extent any Lien search or Collateral (including the creation or perfection of
any Lien) is not or cannot be provided on the Closing Date (other than the
pledge and perfection of Collateral with respect to which a Lien may be
perfected solely by the filing of financing statements under the UCC, and the
delivery of certificates for certificated Equity Interests of the Borrower’s
Domestic Subsidiaries that are part of the Collateral) after the Borrower’s use
of commercially reasonable efforts to do so without undue burden or expense,
then the provision and/or perfection, as applicable, of any such Lien search
and/or Collateral shall not constitute a condition precedent to the Closing
Date, but may instead be provided within ninety (90) days after the Closing
Date, subject to such extensions as are reasonably agreed by the Administrative
Agent.
 
 
69

--------------------------------------------------------------------------------

 
 
(k)    Target Acquisition.  The Target Acquisition Agreement (including, but not
limited to, all schedules and exhibits thereto) shall be in full force and
effect and the Target Acquisition shall be consummated pursuant to the Target
Acquisition Agreement substantially concurrently with the making of the initial
Loans hereunder without giving effect to any amendments, consents or waivers by
the Borrower (or the Borrower’s Affiliates) thereto or modifications to the
provisions thereof that, in any such case, are materially adverse to the
interests of the Arrangers, the Administrative Agent or the Lenders without the
consent of the Arrangers and the Administrative Agent, such consent not to be
unreasonably withheld, conditioned or delayed (it being understood and agreed
that (i) any decrease in the consideration for the Target Acquisition (other
than pursuant to any purchase price or similar adjustment provisions set forth
in the Target Acquisition Agreement), except for decreases of less than 15%
(cumulative for all such decreases) of the total consideration for the Target
Acquisition and (ii) any modifications to, without limitation, any of the
provisions to the extent relating to the Administrative Agent’s, any Arranger’s
or any Lender’s liability, jurisdiction or status as a third party beneficiary
under the Target Acquisition Agreement (including, without limitation, as set
forth in Sections 8.4(b), 9.3, 9.5, 9.10 and 9.13(b) of the Target Acquisition
Agreement) shall be deemed to be materially adverse to the interests of the
Arrangers and Lenders).
 
(l)    Target Material Adverse Effect. Since the date of the Target Acquisition
Agreement, there shall not have occurred or exist any event, change occurrence,
circumstance, effect or condition which (individually or in the aggregate) has
had, or would reasonably be expected to have, a Target Material Adverse Effect.
 
(m)    Specified Representations. (a) Such of the representations made by or
with respect to Target in the Target Acquisition Agreement as are material to
the interests of the Lenders, but only to the extent that the Borrower or its
applicable Affiliates have the right to terminate their obligations under the
Target Acquisition Agreement or decline to consummate the Target Acquisition (in
accordance with the terms thereof) as a result of a breach of such
representations in the Target Acquisition Agreement, shall be true and correct
and (b) the Specified Representations shall be true and correct in all material
respects as of the Closing Date (except in the case of any Specified
Representation which expressly relates to a given date or period, in which case
such representation and warranty shall be true and correct in all material
respects  as of the respective date or respective period, as the case may be).
 
(n)    Term Loan Facility. The Borrower shall have received proceeds of at least
$600,000,000 from borrowings under the Term Loan Facility (as such amount may be
reduced to account for fees, premiums, discounts and other issuance costs
associated therewith), upon terms and conditions reasonably satisfactory to the
Administrative Agent and the Lenders.
 
(o)    Signing Date.  The Signing Date shall have occurred.
 
(p)    Schedules. Receipt by the Administrative Agent of updated Schedules to
this Agreement (if any) to replace the corresponding Schedules attached hereto
as of the Signing Date in form and substance reasonably satisfactory to the
Administrative Agent and the Lenders, provided that the Lenders agree that such
updated schedules shall be deemed to be satisfactory if such updated Schedules
(i) do not differ from the corresponding Schedules attached hereto as of the
Signing Date in a manner that is material and adverse to the Lenders or (ii) are
otherwise satisfactory to the Required Lenders (and any references to any such
Schedules in this Agreement shall thereafter refer to such Schedules as the same
may have been updated pursuant to this Section 4.02(o).
 
 
70

--------------------------------------------------------------------------------

 
 
(q)    Term Loan Agreement. The Borrower shall have entered into the Term Loan
Agreement, and such Term Loan Agreement shall be in effect, upon terms and
conditions reasonably satisfactory to the Administrative Agent.
 
(r)    USA PATRIOT Act, Etc.  The Administrative Agent and the Lenders shall
have received, to the extent requested by any of the Lenders at least ten (10)
days prior to the Closing Date, all documentation and other information required
by bank regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA PATRIOT Act, for
each Loan Party.
 
The Administrative Agent shall notify the Borrower and the Lenders of the
Closing Date, and such notice shall be conclusive and binding.  Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Bank to issue Letters of Credit hereunder shall not become effective unless each
of the foregoing conditions is satisfied (or waived pursuant to Section 9.02) at
or prior to the Expiration Date (and in the event such conditions are not so
satisfied or waived, the Commitments shall terminate at such time).
 
SECTION 4.03.    Each Credit Event. The obligation of each Lender to make a Loan
on the occasion of any Borrowing after the Closing Date, and of the Issuing Bank
to issue, amend, renew or extend any Letter of Credit, is subject to the
satisfaction of the following conditions:
 
(a)    The representations and warranties of the Borrower set forth in this
Agreement shall be true and correct in all material respects with the same
effect as though made on and as of the date of such Borrowing or the date of
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable (it being understood and agreed that any representation or warranty
which by its terms is made as of a specified date shall be required to be true
and correct in all material respects only as of such specified date, and that
any representation or warranty which is subject to any materiality qualifier
shall be required to be true and correct in all respects).
 
(b)     At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.
 
(c)    After giving effect to any Borrowing or the issuance, amendment, renewal
or extension of any Letter of Credit, Availability shall not be less than zero.
 
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a), (b)
and (c) of this Section.
 
ARTICLE V

 
Affirmative Covenants
 
Until the Commitments shall have expired or been terminated and the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated in each case
without any pending draw, and all LC Disbursements shall have been reimbursed,
each Loan Party executing this Agreement covenants and agrees from and after the
Closing Date, jointly and severally with all of the other Loan Parties, with the
Lenders that:
 
 
71

--------------------------------------------------------------------------------

 
 
SECTION 5.01.    Financial Statements; Borrowing Base and Other
Information.  The Borrower will furnish to the Administrative Agent (for the
Administrative Agent's distribution of each item in clauses (a), (b), (c), (e)
and (f) below to each Lender through a service such as Intralinks or such other
means as determined by the Administrative Agent):
 
(a)    within ninety (90) days after the end of each fiscal year of the
Borrower, its audited consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification, commentary or exception as to the scope
of such audit) to the effect that such consolidated financial statements present
fairly in all material respects the financial condition and results of
operations of the Borrower and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, accompanied by any
management letter prepared by said accountants;
 
(b)    within forty-five (45) days after the end of each fiscal quarter of each
fiscal year of the Borrower (or, for any fiscal month of the Borrower during
which an Excess Availability Reporting Period was in effect at any point during
such month, within 30 days of the end of such fiscal month of the Borrower, to
the extent requested by the Administrative Agent), (i) its (x) consolidated
balance sheet as of the end of such fiscal quarter (or such fiscal month, as
applicable), (y) related statements of operations for such fiscal quarter (or
such fiscal month, as applicable) and the then elapsed portion of such fiscal
year, and (z) related statements of stockholders’ equity and cash flows for the
then elapsed portion of such fiscal year, and (ii) (x) a consolidated balance
sheet for the Borrower and its consolidated Restricted Subsidiaries as of the
end of such fiscal quarter (or such fiscal month, as applicable), (y) related
statements of operations for the Borrower and its consolidated Restricted
Subsidiaries for such fiscal quarter (or such fiscal month, as applicable) and
the then elapsed portion of such fiscal year, and (z) related statements of
stockholders’ equity and cash flows for the Borrower and its consolidated
Restricted Subsidiaries for the then elapsed portion of the fiscal year, setting
forth in each case in comparative form the figures for the corresponding period
or periods of (or, in the case of the balance sheet, as of the end of) the
previous fiscal year, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of the Borrower and its consolidated Subsidiaries (or the Borrower
and its consolidated Restricted Subsidiaries, as applicable) on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes;
 
(c)    concurrently with, or on the same day as the day of, any delivery of
financial statements under clause (a) or (b) above, a certificate of a Financial
Officer of the Borrower in substantially the form of Exhibit D (i) certifying,
in the case of the financial statements delivered under clause (b), as
presenting fairly in all material respects the financial condition and results
of operations of the Borrower and its consolidated Subsidiaries (or the Borrower
and its consolidated Restricted Subsidiaries, as applicable) on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes, (ii) certifying as to whether a
Default has occurred and, if a Default has occurred, specifying the details
thereof and any action taken or proposed to be taken with respect thereto,
(iii) setting forth reasonably detailed calculations demonstrating compliance
with Section 6.13 (whether or not a Compliance Period is in effect at such
time), (iv) identifying all Material Subsidiaries and (v) stating whether any
change in GAAP or in the application thereof has occurred since the date of the
audited financial statements referred to in Section 3.04 and, if any such change
has occurred, specifying the effect of such change on the financial statements
accompanying such certificate;
 
(d)    [intentionally omitted];
 
 
72

--------------------------------------------------------------------------------

 
 
(e)    as soon as available but in any event no later than sixty (60) days after
the end of, and no earlier than thirty (30) days prior to the end of, each
fiscal year of the Borrower, a copy of the plan and forecast (including a
projected consolidated and consolidating balance sheet, income statement and
funds flow statement) of the Borrower for each month of the upcoming fiscal year
(the “Projections”) in form reasonably satisfactory to the Administrative Agent;
 
(f)    as soon as available but in any event within fifteen (15) days of the end
of each calendar month (or, for any calendar week during which an Excess
Availability Reporting Period was in effect at any time during such calendar
week, within  three (3) Business Days of the end of such calendar week, to the
extent requested by the Administrative Agent), and at such other times as may be
necessary to re-determine Availability or as may be requested by the
Administrative Agent, as of the period then ended, a Borrowing Base Certificate
and supporting information in connection therewith, together with any additional
reports with respect to the Borrowing Base as the Administrative Agent may
reasonably request;
 
(g)    as soon as available but in any event within fifteen (15) days of the end
of each calendar month and at such other times as may be requested by the
Administrative Agent, as of the period then ended, all delivered electronically
in a text formatted file acceptable to the Administrative Agent;
 
       (i) a detailed aging of the Borrower’s Accounts, including all invoices
aged by invoice date and due date (with an explanation of the terms offered),
prepared in a manner reasonably acceptable to the Administrative Agent, together
with a summary specifying the name, address, and balance due for each Account
Debtor;
 
       (ii) a schedule detailing the Borrower’s Inventory, in form reasonably
satisfactory to the Administrative Agent, (1) by location (showing Inventory in
transit and any Inventory located with a third party under any consignment,
bailee arrangement or warehouse agreement), by class (raw material,
work-in-process and finished goods), by product type, and by volume on hand,
which Inventory shall be valued at the lower of cost (determined on a first-in,
first-out basis) or market and adjusted for Reserves as the Administrative Agent
has previously indicated to the Borrower are deemed by the Administrative Agent
to be appropriate, and (2) including a report of any material variances or other
results of Inventory counts performed by the Borrower since the last Inventory
schedule (including information regarding sales or other reductions, additions,
returns, credits issued by the Borrower and complaints and claims made against
the Borrower);
 
       (iii) a worksheet of calculations prepared by the Borrower to determine
Eligible Accounts and Eligible Inventory, such worksheets detailing the Accounts
and Inventory excluded from Eligible Accounts and Eligible Inventory and the
reason for such exclusion;
 
       (iv) a reconciliation of the Borrower’s Accounts and Inventory between
(A) the amounts shown in the Borrower’s general ledger and financial statements
and the reports delivered pursuant to clauses (i) and (ii) above and (B) the
amounts and dates shown in the reports delivered pursuant to clauses (i) and
(ii) above and the Borrowing Base Certificate delivered pursuant to clause (f)
above as of such date; and
 
       (v) a reconciliation of the loan balance per the Borrower’s general
ledger to the loan balance under this Agreement;
 
(h)    as soon as available but in any event within fifteen (15) days of the end
of each calendar month and at such other times as may be requested by the
Administrative Agent, as of the month then ended, a schedule and aging of the
Borrower’s accounts payable, delivered electronically in a text formatted file
acceptable to the Administrative Agent;
 
 
73

--------------------------------------------------------------------------------

 
 
(i)    promptly upon the Administrative Agent’s reasonable request:
 
           (i) copies of specified invoices issued by the Borrower in connection
with any Accounts, credit memos, shipping and delivery documents, and other
information related thereto;
 
           (ii) copies of specified purchase orders, invoices, and shipping and
delivery documents in connection with any Inventory purchased by any Loan Party;
and
 
           (iii) a schedule detailing the balance of all intercompany accounts
of the Loan Parties;
 
 (j)       promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Borrower or any Restricted Subsidiary, or compliance with the terms of this
Agreement, as the Administrative Agent may reasonably request.
 
Documents required to be delivered pursuant to clauses (a) and (b) of this
Section 5.01 may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date on which such documents are (i) filed
for public availability on the SEC’s Electronic Data Gathering and Retrieval
System, (ii) posted or the Borrower provides a link thereto on
http://www.akorn.com; or (iii) posted on the Borrower’s behalf on an Internet or
intranet website, if any, to which the Administrative Agent has access (whether
a commercial, third-party website or whether sponsored by the Administrative
Agent); provided that, the Borrower shall notify (which may be by telecopy or
electronic mail) the Administrative Agent of the filing of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents.
 
SECTION 5.02.    Notices of Material Events.  The Borrower will furnish to the
Administrative Agent (for distribution to each Lender) prompt (but in any event
within any time period that may be specified below) written notice of the
following:
 
(a)    the occurrence of any Default;
 
(b)    receipt of any notice of any governmental investigation or any litigation
or proceeding commenced or threatened against any Loan Party that could
reasonably be expected to result in a Material Adverse Effect;
 
(c)    any loss, damage, or destruction to ABL First Priority Collateral in the
amount of $5,000,000 or more, whether or not covered by insurance;
 
(d)    within two (2) Business Days of receipt thereof, any and all default
notices received under or with respect to any leased location, public warehouse
or third party processor where Inventory constituting Collateral with a value in
excess of $5,000,000 is located;
 
(e)    all amendments to the Term Loan Facility, together with a copy of each
such amendment;
 
(f)    within two (2) Business Days after the occurrence thereof, any Loan Party
entering into a Swap Agreement with a notional amount of $5,000,000 or more or
an amendment thereto, together with copies of all agreements evidencing such
Swap Agreement or amendment;
 
 
74

--------------------------------------------------------------------------------

 
 
(g)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect; and
 
(h)    any other development that results, or could reasonably be expected to
result, in a Material Adverse Effect.
 
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.  Information required to be
delivered pursuant to clause (b), (e) and (g) of this Section shall be deemed to
have been delivered if such information, or one or more annual or quarterly or
other periodic reports containing such information, is (i) filed for public
availability on the SEC’s Electronic Data Gathering and Retrieval System, (ii)
posted or the Borrower provides a link thereto on http://www.akorn.com; or (iii)
posted on the Borrower’s behalf on an Internet or intranet website, if any, to
which the Administrative Agent and the Lenders have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that, the Borrower shall notify (which may be by telecopy or
electronic mail) the Administrative Agent of the filing of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents.
 
SECTION 5.03.    Existence; Conduct of Business.  Each Loan Party will, and will
cause each Restricted Subsidiary to, (a) do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, qualifications, licenses, permits, franchises,
governmental authorizations, intellectual property rights, licenses and permits
material to the conduct of its business, and maintain all requisite authority to
conduct its business in each jurisdiction in which its business is conducted,
provided that the foregoing shall not prohibit any merger, consolidation,
liquidation or dissolution permitted under Section 6.03, and (b) carry on and
conduct its business in substantially the same manner and in substantially the
same fields of enterprise as it is presently conducted.
 
SECTION 5.04.    Payment of Obligations.  Each Loan Party will, and will cause
each Restricted Subsidiary to, pay or discharge all Material Indebtedness and
all other material liabilities and obligations, including Taxes, before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (b) such
Loan Party or Restricted Subsidiary has set aside on its books adequate reserves
with respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect; provided, however, each Loan Party will, and will cause each
Restricted Subsidiary to, remit withholding taxes and other payroll taxes to
appropriate Governmental Authorities as and when claimed to be due,
notwithstanding the foregoing exceptions.
 
SECTION 5.05.    Maintenance of Properties.  Each Loan Party will, and will
cause each Restricted Subsidiary to, keep and maintain all property material to
the conduct of its business in good working order and condition, casualty,
condemnation and ordinary wear and tear excepted.
 
SECTION 5.06.    Books and Records; Inspection Rights.  Each Loan Party will,
and will cause each Restricted Subsidiary to, (a) keep proper books of record
and account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities and (b) permit any
representatives designated by the Administrative Agent, upon reasonable prior
notice, to visit and inspect its properties, to examine and make extracts from
its books and records, environmental assessment reports and Phase I or Phase II
studies, and to discuss its affairs, finances and condition with its officers
and independent accountants, all at such reasonable times and as often as
reasonably requested; provided, that, other than with respect to any such visits
and inspections during the continuation of an Event of Default, the Loan Parties
shall not be obligated to reimburse the Administrative Agent for the expenses of
more than one (1) such visit or inspection during any calendar year.  Each Loan
Party acknowledges that the Administrative Agent, after exercising its rights of
inspection, will prepare and distribute to the Lenders certain Reports
pertaining to each Loan Party’s assets (including, without limitation, the
results of such inspection) for internal use by the Administrative Agent and the
Lenders (and it is understood and agreed that any Lender may, at its own cost
and expense, participate in any inspections permitted pursuant to this Section
5.06).
 
 
75

--------------------------------------------------------------------------------

 
 
SECTION 5.07.    Compliance with Laws and Material Contractual
Obligations.  Each Loan Party will, and will cause each Restricted Subsidiary
to, (i) comply with all Requirements of Law applicable to it or its property
(including without limitation Environmental Laws) and (ii) perform in all
material respects its obligations under material agreements to which it is a
party, except, in each case, where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. The Borrower will maintain in effect and enforce policies and procedures
designed to ensure compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions.
 
SECTION 5.08.    Use of Proceeds.  The proceeds of the Loans and the Letters of
Credit will be used only to finance the working capital needs of, and for
general corporate purposes of, the Borrower and its Subsidiaries (including the
making of Permitted Acquisitions, investments, Restricted Payments and other
transactions not prohibited by the Loan Documents), to finance the Target
Acquisition, to pay transactions costs related to the Transactions and to
refinance certain existing Indebtedness of the Borrower and Target.  No part of
the proceeds of any Loan and no Letter of Credit will be used, whether directly
or indirectly, (i) for any purpose that entails a violation of any of the
Regulations of the Board, including Regulations T, U and X or (ii) to make any
Acquisition other than the Target Acquisition and Permitted Acquisitions. The
Borrower will not request any Borrowing or Letter of Credit, and the Borrower
shall not use, and shall procure that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of any Borrowing or Letter of Credit (A) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws, (B) for
the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, or
(C)  in any manner that would result in the violation of  any Sanctions
applicable to any party hereto.
 
SECTION 5.09.    Insurance.  Each Loan Party will, and will cause each
Restricted Subsidiary to, maintain with financially sound and reputable carriers
having a financial strength rating of at least A- by A.M. Best Company
(a) insurance in such amounts (with no greater risk retention) and against such
risks (including, without limitation:  loss or damage by fire and loss in
transit; theft, burglary, pilferage, larceny, embezzlement, and other criminal
activities; business interruption; and general liability) and such other
hazards, as is customarily maintained by companies of established repute engaged
in the same or similar businesses operating in the same or similar locations and
(b) all insurance required pursuant to the Collateral Documents.  The Borrower
will furnish to the Lenders, upon request of the Administrative Agent,
information in reasonable detail as to the insurance so maintained.
 
SECTION 5.10.    Appraisals.  At any time that the Administrative Agent
requests, each Loan Party will provide the Administrative Agent with appraisals
or updates thereof of its Inventory, from an appraiser selected and engaged by
the Administrative Agent, and prepared on a basis reasonably satisfactory to the
Administrative Agent, such appraisals and updates to include, without
limitation, information required by any applicable Requirement of Law. Only one
(1) such Inventory appraisal per calendar year shall be at the sole expense of
the Borrower; provided that (i) two (2) such Inventory appraisals per calendar
year shall be at the sole expense of the Borrower if the Excess Availability is
less than the Excess Availability Threshold Amount at the time such Inventory
appraisal is initiated, and (ii) after the occurrence and during the continuance
of an Event of Default for which the Administrative Agent shall have provided
notice thereof to the Borrower, there shall be no limitation on the number or
frequency of appraisals that shall be at the sole expense of the Borrower (and
it is understood and agreed that any Lender may, at its own cost and expense,
participate in any such Inventory appraisals).  Each Loan Party acknowledges
that the Administrative Agent, after obtaining any such appraisal, will prepare
and distribute to the Lenders certain Reports pertaining to such appraisal
(including, without limitation, copies of the appraisal or updates thereof) for
internal use by the Administrative Agent and the Lenders.
 
 
76

--------------------------------------------------------------------------------

 
 
SECTION 5.11.    Field Examinations   Once in each twelve month period, at the
request of the Administrative Agent, the Loan Parties will permit, upon
reasonable notice, the Administrative Agent to conduct a field examination to
ensure the adequacy of Collateral included in the Borrowing Base and related
reporting and control systems; provided, however that (a) if an Event of Default
has occurred and is continuing, there shall be no limitation on the number or
frequency of field examinations and (b) if Excess Availability is less than the
Excess Availability Threshold Amount, then two times during the twelve month
period commencing with any month during which clause (b) is triggered, at the
request of the Administrative Agent, the Loan Parties will permit the
Administrative Agent to conduct such examinations. For purposes of this Section
5.11, it is understood and agreed that a single field examination may be
conducted at multiple relevant sites and involve one or more relevant Loan
Parties and their assets. All such field examinations shall be at the sole
expense of the Loan Parties (it being understood and agreed that any Lender may,
at its own cost and expense, participate in such appraisals). For the avoidance
of doubt, any limitations on field examinations, including with respect to the
frequency thereof, set forth in this Section 5.11 shall not limit or otherwise
modify the Borrower’s obligations pursuant to Section 5.06.  Each Loan Party
acknowledges that the Administrative Agent, after conducting any such field
examination, will prepare and distribute to the Lenders certain Reports
pertaining to such field examination (including, without limitation, copies of
the results of such field examination) for internal use by the Administrative
Agent and the Lenders.
 
SECTION 5.12.    [Intentionally Omitted].
 
SECTION 5.13.    Additional Collateral; Further Assurances
 
(a)    Subject to applicable Requirement of Law, the Borrower and each
Restricted Subsidiary that is a Loan Party will cause each of its Domestic
Subsidiaries formed or acquired after the Signing Date in accordance with the
terms of this Agreement to become a Loan Party by executing a Joinder
Agreement.  Upon execution and delivery thereof, each such Person (i) shall
automatically become a Loan Guarantor hereunder and thereupon shall have all of
the rights, benefits, duties and obligations in such capacity under the Loan
Documents and (ii) on and after the Closing Date, will grant Liens to the
Administrative Agent, for the benefit of the Administrative Agent, the Lenders
and the other Secured Parties, in any property of such Loan Party which
constitutes Collateral, including any parcel of real property located in the
U.S. owned by any Loan Party.
 
(b)    The Borrower and each Restricted Subsidiary that is a Loan Party will
cause (i)100% of the issued and outstanding Equity Interests of each of its
Domestic Subsidiaries and (ii) 65% (or such greater percentage that, due to a
change in applicable law after the Signing Date, (1) could not reasonably be
expected to cause the undistributed earnings of such Foreign Subsidiary as
determined for U.S. federal income tax purposes to be treated as a deemed
dividend to such Foreign Subsidiary’s U.S. parent and (2) could not reasonably
be expected to cause any material adverse tax consequences) of the issued and
outstanding Equity Interests entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) and 100% of the issued and outstanding Equity Interests
not entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2) in
each Foreign Subsidiary directly owned by the Borrower or any Domestic
Subsidiary that is a Restricted Subsidiary to be subject at all times to a first
priority, perfected Lien in favor of the Administrative Agent pursuant to the
terms and conditions of the Loan Documents or such other security documents as
the Administrative Agent shall reasonably request.
 
 
77

--------------------------------------------------------------------------------

 
 
(c)    Without limiting the foregoing, each Loan Party will, and will cause each
Restricted Subsidiary to, execute and deliver, or cause to be executed and
delivered, to the Administrative Agent such documents, agreements and
instruments, and take or cause to be taken such further actions (including the
filing and recording of financing statements, fixture filings, mortgages, deeds
of trust and other documents and such other actions or deliveries of the type
required by Sections 4.01 and 4.02, as applicable), which may be required by any
Requirement of Law or which the Administrative Agent may, from time to time,
reasonably request to carry out the terms and conditions of this Agreement and
the other Loan Documents and to ensure perfection and priority of the Liens
created or intended to be created by the Collateral Documents, all in form and
substance reasonably satisfactory to the Administrative Agent and all at the
expense of the Loan Parties.
 
(d)    If any material assets (including any real property or improvements
thereto or any interest therein) are acquired by the Borrower or any Restricted
Subsidiary that is a Loan Party after the Closing Date (other than assets
constituting Collateral under the Security Agreement that become subject to the
Lien under the Security Agreement upon acquisition thereof), the Borrower will
(i) notify the Administrative Agent and the Lenders thereof and, if requested by
the Administrative Agent or the Required Lenders, cause such assets to be
subjected to a Lien securing the Secured Obligations and (ii) take, and cause
each Restricted Subsidiary that is a Loan Party to take, such actions as shall
be necessary or reasonably requested by the Administrative Agent to grant and
perfect such Liens, including actions described in paragraph (c) of this
Section, all at the expense of the Loan Parties.
 
(e)    Without limiting the generality of the foregoing, each Loan Party shall
deliver Mortgages and Mortgage Instruments with respect to real property of such
Loan Party that constitutes Collateral to the extent, and within such time
period as is, reasonably required by the Administrative Agent.  Notwithstanding
the foregoing, no Mortgages or Mortgage Instruments are required to be delivered
hereunder until the date that occurs sixty (60) days after the Closing Date (or
such later date as the Administrative Agent may agree to in its sole
discretion).
 
SECTION 5.15.    Designation of Subsidiaries.  The Borrower may, at any time
from and after the Closing Date, designate any Restricted Subsidiary as an
Unrestricted Subsidiary or any Unrestricted Subsidiary as a Restricted
Subsidiary; provided that (i) immediately before and after such designation, no
Default or Event of Default shall have occurred and be continuing,
(ii) immediately after giving effect to such designation, the Borrower shall be
in compliance with the covenant set forth in Section 6.13 on a pro forma basis
(and as a condition precedent to the effectiveness of any such designation, the
Borrower shall deliver to the Administrative Agent a certificate setting forth
in reasonable detail the calculations demonstrating such compliance), (iii) no
Restricted Subsidiary may be designated as an Unrestricted Subsidiary if it was
previously designated as an Unrestricted Subsidiary pursuant to this
Section 5.14 and (iv) if a Restricted Subsidiary is being designated as an
Unrestricted Subsidiary hereunder, such Restricted Subsidiary, together with all
other Unrestricted Subsidiaries as of such date of designation (the “Designation
Date”), must not have contributed greater than five percent (5%) of the
Borrower’s EBITDA (calculated inclusive of all Unrestricted Subsidiaries), as of
the most recently ended fiscal quarter of the Borrower, for the period of four
consecutive fiscal quarters then ended, for which financial statements have been
delivered pursuant to Section 5.01.  The designation of any Restricted
Subsidiary as an Unrestricted Subsidiary after the Closing Date shall constitute
an investment by the applicable Loan Party therein at the date of designation in
an amount equal to the fair market value of the applicable Loan Party’s
investment therein.  The designation of any Unrestricted Subsidiary as a
Restricted Subsidiary after the Closing Date shall constitute (i) the incurrence
at the time of designation of any investment, Indebtedness or Liens of such
Subsidiary existing at such time and (ii) a return on any investment by the
applicable Loan Party in Unrestricted Subsidiaries pursuant to the preceding
sentence in an amount equal to the fair market value at the date of such
designation of such Loan Party’s investment in such Subsidiary.  Notwithstanding
the foregoing, the Borrower shall not be permitted to be an Unrestricted
Subsidiary.
 
 
78

--------------------------------------------------------------------------------

 
 
ARTICLE VI

 
Negative Covenants
 
Until the Commitments shall have expired or been terminated and the principal of
and interest on each Loan and all fees, expenses and other amounts payable under
any Loan Document shall have been paid in full and all Letters of Credit shall
have expired or terminated, in each case without any pending draw, and all LC
Disbursements shall have been reimbursed, each Loan Party executing this
Agreement covenants and agrees from and after the Closing Date, jointly and
severally with all of the other Loan Parties, with the Lenders that:
 
SECTION 6.01.    Indebtedness.  No Loan Party will, nor will it permit any
Restricted Subsidiary to, create, incur, assume or suffer to exist any
Indebtedness, except:
 
(a)    the Secured Obligations;
 
(b)    the Term Loans incurred pursuant to the Term Loan Agreement;
 
(c)    Indebtedness existing on the Closing Date and set forth in Schedule 6.01
and extensions, renewals, refinancings and replacements of any such Indebtedness
in accordance with clause (g) hereof;
 
(d)    Indebtedness of the Borrower to any Restricted Subsidiary and of any
Restricted Subsidiary to the Borrower or any other Restricted Subsidiary,
provided that (i) Indebtedness of any Restricted Subsidiary that is not a Loan
Party to the Borrower or any Restricted Subsidiary that is a Loan Party shall be
subject to Section 6.04 and (ii) Indebtedness of any Loan Party to any
Restricted Subsidiary that is not a Loan Party shall be subordinated to the
Secured Obligations on terms reasonably satisfactory to the Administrative
Agent;
 
(e)    Guarantees by the Borrower of Indebtedness of any Restricted Subsidiary
and by any Restricted Subsidiary of Indebtedness of the Borrower or any other
Restricted Subsidiary, provided that (i) the Indebtedness so Guaranteed is
permitted by this Section 6.01, (ii) Guarantees by the Borrower or any
Restricted Subsidiary that is a Loan Party of Indebtedness of any Restricted
Subsidiary that is not a Loan Party shall be subject to Section 6.04 and
(iii) Guarantees permitted under this clause (e) shall be subordinated to the
Secured Obligations of the applicable Restricted Subsidiary on the same terms as
the Indebtedness so Guaranteed is subordinated to the Secured Obligations;
 
(f)    Indebtedness of the Borrower or any Restricted Subsidiary incurred to
finance the acquisition, construction or improvement of any fixed or capital
assets (whether or not constituting purchase money Indebtedness), including
Capital Lease Obligations and any Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof, and extensions, renewals and replacements of any such
Indebtedness in accordance with clause (g) below; provided that (i) such
Indebtedness is incurred prior to or within 90 days after such acquisition or
the completion of such construction or improvement and (ii) the aggregate
principal amount of Indebtedness permitted by this clause (f) together with any
Refinance Indebtedness in respect thereof permitted by clause (g) below, shall
not exceed $25,000,000 at any time outstanding;
 
 
79

--------------------------------------------------------------------------------

 
 
(g)    Indebtedness which represents extensions, renewals, refinancing or
replacements (such Indebtedness being so extended, renewed, refinanced or
replaced being referred to herein as the “Refinance Indebtedness”) of any of the
Indebtedness described in clauses (b), (c) and (f) and (i) and (k) hereof (such
Indebtedness being referred to herein as the “Original Indebtedness”); provided
that (i) such Refinance Indebtedness does not increase the principal amount or
interest rate (other than the then-prevailing customary interest rate for
Indebtedness of such type of Refinance Indebtedness) of the Original
Indebtedness, (ii) any Liens securing such Refinance Indebtedness are not
extended to any additional property of any Loan Party or any of its Restricted
Subsidiaries, (iii) no Loan Party or any of its Restricted Subsidiaries that is
not originally obligated with respect to repayment of such Original Indebtedness
is required to become obligated with respect to such Refinance Indebtedness,
(iv) such Refinance Indebtedness does not result in a shortening of the average
weighted maturity of such Original Indebtedness, (v) the terms of such Refinance
Indebtedness other than fees and interest are not less favorable to the obligor
thereunder than the original terms of such Original Indebtedness and (vi) if
such Original Indebtedness was subordinated in right of payment to the Secured
Obligations, then the terms and conditions of such Refinance Indebtedness must
include subordination terms and conditions that are at least as favorable to the
Administrative Agent and the Lenders as those that were applicable to such
Original Indebtedness;
 
(h)    Indebtedness owed to any Person providing workers’ compensation, health,
disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
Person, in each case incurred in the ordinary course of business;
 
(i)      Indebtedness of any Loan Party in respect of performance bonds, bid
bonds, appeal bonds, surety bonds and similar obligations, in each case provided
in the ordinary course of business;
 
(j)         Subordinated Indebtedness with terms and conditions reasonably
acceptable to the Administrative Agent;
 
(k)        Indebtedness of any Person that becomes a Subsidiary after the
Closing Date; provided that (i) such Indebtedness exists at the time such Person
becomes a Subsidiary and is not created in contemplation of or in connection
with such Person becoming a Subsidiary and (ii) the aggregate principal amount
of Indebtedness permitted by this clause (k), together with any Refinance
Indebtedness in respect thereof permitted by clause (g) above, shall not exceed
$25,000,000 at any time outstanding; and
 
(l)         other unsecured Indebtedness in an aggregate principal amount not
exceeding $300,000,000 at any time outstanding; provided that (i) such
Indebtedness matures after, and does not require any scheduled amortization or
other scheduled payments of principal prior to, the date that is 91 days after
the Latest Maturity Date (it being understood that any provision requiring an
offer to purchase such Indebtedness as a result of a change of control,
delisting, or asset sale or any provision permitting holders to convert such
Indebtedness shall not violate the foregoing restriction), (ii) such
Indebtedness is not guaranteed by any Restricted Subsidiary of the Borrower
other than the Loan Guarantors (which guarantees, if such Indebtedness is
subordinated, shall be expressly subordinated to the Secured Obligations on
terms not less favorable to the Lenders than the subordination terms of such
Subordinated Indebtedness) and (iii) such Indebtedness is issued on then-market
terms and restrictions customary for Indebtedness of such type and the
restrictions imposed thereby will not adversely affect in any material respect
the obligation or ability of the Borrower or any other Loan Party to make any
payments required hereunder or otherwise satisfy the Obligations, in each case
as determined in the good faith judgment of the Borrower.
 
 
80

--------------------------------------------------------------------------------

 
 
SECTION 6.02.    Liens.  No Loan Party will, nor will it permit any Restricted
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:
 
(a)    Liens created pursuant to any Loan Document;
 
(b)    Permitted Encumbrances;
 
(c)    Liens on the Collateral securing Indebtedness incurred pursuant to
Section 6.01(b), and any extensions, renewals and replacements of any such
Indebtedness in respect thereof in accordance with Section 6.01(g), in each
case, to the extent such Indebtedness is subject to the terms of the
Intercreditor Agreement;
 
(d)    any Lien on any property or asset of the Borrower or any Restricted
Subsidiary existing on the Closing Date and set forth in Schedule 6.02; provided
that (i) such Lien shall not apply to any other property or asset of the
Borrower or such Restricted Subsidiary and (ii) such Lien shall secure only
those obligations which it secures on the Closing Date, and extensions, renewals
and replacements thereof that do not increase the outstanding principal amount
thereof;
 
(e)    Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Restricted Subsidiary; provided that (i) such Liens secure
Indebtedness permitted by clause (f) of Section 6.01, (ii) such Liens and the
Indebtedness secured thereby are incurred prior to or within 90 days after such
acquisition or the completion of such construction or improvement, (iii) the
Indebtedness secured thereby does not exceed 100% of the cost of acquiring,
constructing or improving such fixed or capital assets and (iv) such Liens shall
not apply to any other property or assets of the Borrower or such Restricted
Subsidiary;
 
(f)    any Lien existing on any property or asset (other than Accounts and
Inventory) prior to the acquisition thereof by the Borrower or any Restricted
Subsidiary or existing on any property or asset (other than Accounts and
Inventory) of any Person that becomes a Loan Party after the Closing Date prior
to the time such Person becomes a Loan Party; provided that (i) such Lien is not
created in contemplation of or in connection with such acquisition or such
Person becoming a Loan Party, as the case may be, (ii) such Lien shall not apply
to any other property or assets of the Loan Party and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Loan Party, as the case may be, and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;
 
(g)    Liens of a collecting bank arising in the ordinary course of business
under Section 4-208 of the UCC in effect in the relevant jurisdiction covering
only the items being collected upon;
 
(h)    Liens arising out of Sale and Leaseback Transactions permitted by
Section 6.06;
 
(i)    Liens granted by a Restricted Subsidiary that is not a Loan Party in
favor of the Borrower or another Loan Party in respect of Indebtedness owed by
such Restricted Subsidiary; and
 
(j)    Liens on assets (not constituting Collateral) of the Borrower and its
Restricted Subsidiaries not otherwise permitted above so long as the aggregate
principal amount of the Indebtedness and other obligations subject to such Liens
does not at any time exceed $25,000,000.
 
 
81

--------------------------------------------------------------------------------

 
 
Notwithstanding the foregoing, none of the Liens permitted pursuant to this
Section 6.02 may at any time attach to any Loan Party’s (1) Accounts, other than
those permitted under clause (a) of the definition of Permitted Encumbrance and
clauses (a) and (c) above  (subject to the terms of the Intercreditor Agreement)
and (2) Inventory, other than those permitted under clauses (a) and (b) of the
definition of Permitted Encumbrance and clauses (a) and (c) above (subject to
the terms of the Intercreditor Agreement).
 
SECTION 6.03.    Fundamental Changes.  vii) No Loan Party will, nor will it
permit any Restricted Subsidiary to, merge into or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or
liquidate or dissolve, except that, if at the time thereof and immediately after
giving effect thereto no Event of Default shall have occurred and be continuing
(i) any Restricted Subsidiary of the Borrower may merge into the Borrower in a
transaction in which the Borrower is the surviving corporation, (ii) any Loan
Party (other than the Borrower) may merge into any other Loan Party in a
transaction in which the surviving entity is a Loan Party and (iii) any
Restricted Subsidiary that is not a Loan Party may liquidate or dissolve if the
Borrower determines in good faith that such liquidation or dissolution is in the
best interests of the Borrower and is not materially disadvantageous to the
Lenders; provided that any such merger involving a Person that is not a wholly
owned Subsidiary immediately prior to such merger shall not be permitted unless
also permitted by Section 6.04.
 
(a)    No Loan Party will, nor will it permit any Restricted Subsidiary to,
engage in any business other than businesses of the type conducted by the
Borrower and its Subsidiaries on the Signing Date and businesses reasonably
related thereto.
 
(c)     No Loan Party will change its fiscal year from the basis in effect on
the Signing Date without the consent of the Administrative Agent.
 
SECTION 6.04.    Investments, Loans, Advances, Guarantees and Acquisitions.  No
Loan Party will, nor will it permit any Restricted Subsidiary to, (i) purchase,
hold or acquire (including pursuant to any merger with any Person that was not a
Loan Party and a wholly owned Subsidiary prior to such merger) any evidences of
Indebtedness or Equity Interests or other securities (including any option,
warrant or other right to acquire any of the foregoing) of, make or permit to
exist any loans or advances to, Guarantee any obligations of, or make or permit
to exist any investment or any other interest in, any other Person, (ii)
purchase or otherwise acquire (in one transaction or a series of transactions)
any assets of any other Person constituting a business unit, division, product
line (including rights in respect of any drug or other pharmaceutical product)
or line of business of such Person (whether through purchase of assets, merger
or otherwise), or (iii) acquire an exclusive long-term license of rights to a
drug or other product line of any Person, except:
 
(a)    Permitted Investments, subject to control agreements in favor of the
Administrative Agent for the benefit of the Secured Parties or otherwise subject
to a perfected security interest in favor of the Administrative Agent for the
benefit of the Secured Parties;
 
(b)    investments in existence on the Closing Date and described in
Schedule 6.04;
 
(c)    investments by the Borrower and the Restricted Subsidiaries in Equity
Interests in their respective Subsidiaries, provided that (A) any such Equity
Interests held by a Loan Party shall be pledged pursuant to the Security
Agreement (subject to the limitations applicable to common stock of a Foreign
Subsidiary referred to in Section 5.13) and (B) the aggregate amount of
investments by Loan Parties in Subsidiaries that are not Loan Parties (together
with outstanding intercompany loans permitted under clause (B) to the proviso to
Section 6.04(d) and outstanding Guarantees permitted under the proviso to
Section 6.04(e)) shall not exceed $7,500,000 at any time outstanding (in each
case determined without regard to any write-downs or write-offs);
 
 
82

--------------------------------------------------------------------------------

 
 
(d)    loans or advances made by any Loan Party to any Subsidiary and made by
any Subsidiary to a Loan Party or any other Subsidiary, provided that (A) any
such loans and advances made by a Loan Party shall be evidenced by a promissory
note pledged pursuant to the Security Agreement and (B) the amount of such loans
and advances made by Loan Parties to Subsidiaries that are not Loan Parties
(together with outstanding investments permitted under clause (B) to the proviso
to Section 6.04(c) and outstanding Guarantees permitted under the proviso to
Section 6.04(e)) shall not exceed $7,500,000 at any time outstanding (in each
case determined without regard to any write-downs or write-offs);
 
(e)    Guarantees constituting Indebtedness permitted by Section 6.01, provided
that the aggregate principal amount of Indebtedness of Restricted Subsidiaries
that are not Loan Parties that is Guaranteed by any Loan Party (together with
outstanding investments permitted under clause (B) to the proviso to
Section 6.04(c) and outstanding intercompany loans permitted under clause (B) to
the proviso to Section 6.04(d)) shall not exceed $7,500,000 at any time
outstanding (in each case determined without regard to any write-downs or
write-offs);
 
(f)    loans or advances made by a Loan Party to its employees on an arms-length
basis in the ordinary course of business consistent with past practices for
travel and entertainment expenses, relocation costs and similar purposes up to a
maximum of $2,000,000 in the aggregate at any one time outstanding;
 
(g)    notes payable, or stock or other securities issued by Account Debtors to
a Loan Party pursuant to negotiated agreements with respect to settlement of
such Account Debtor’s Accounts in the ordinary course of business;
 
(h)    investments in the form of Swap Agreements permitted by Section 6.07;
 
(i)    investments of any Person existing at the time such Person becomes a
Subsidiary of the Borrower or consolidates or merges with the Borrower or any of
the Restricted Subsidiaries (including in connection with a permitted
acquisition) so long as such investments were not made in contemplation of such
Person becoming a Subsidiary or of such merger;
 
(j)    investments received in connection with the disposition of assets
permitted by Section 6.05; and
 
(k)    investments constituting deposits described in clauses (c) and (d) of the
definition of the term “Permitted Encumbrances”;
 
(l)    Permitted Acquisitions; and
 
(m)    other investments, loans or advances; provided that, (i) both before and
after giving pro forma effect to any such investment, loan or advance pursuant
to this clause (m), no Default or Event of Default shall have occurred and be
continuing and the Payment Condition shall be satisfied with respect to such
investment, loan or advance and (ii) any Acquisition made pursuant to this
clause (m) must constitute a Permitted Acquisition.
 
SECTION 6.05.    Asset Sales.  No Loan Party will, nor will it permit any
Restricted Subsidiary to, sell, transfer, lease or otherwise dispose of any
asset, including any Equity Interest owned by it, nor will the Borrower permit
any Restricted Subsidiary to issue any additional Equity Interest in such
Restricted Subsidiary (other than to the Borrower or another Subsidiary in
compliance with Section 6.04), except:
 
 
83

--------------------------------------------------------------------------------

 
 
(a)    (i) sales, transfers and dispositions of (A) Inventory in the ordinary
course of business and (B) used, obsolete, worn out or surplus Equipment or
property in the ordinary course of business and (ii) sales, transfers,
dispositions or exclusive long-term licenses of property to the extent that (A)
such property is concurrently exchanged for credit against the purchase price of
similar replacement property or (B) the proceeds of such sales, transfers,
dispositions or licenses are promptly applied to the purchase price of such
replacement property;
 
(b)    sales, transfers and dispositions of assets to the Borrower or any
Restricted Subsidiary, provided that any such sales, transfers or dispositions
involving a Restricted Subsidiary that is not a Loan Party shall be made in
compliance with Section 6.09;
 
(c)    sales, transfers and dispositions of Accounts in connection with the
compromise, settlement or collection thereof;
 
(d)    sales, transfers and dispositions of Permitted Investments and other
investments permitted by clauses (i) and (k) of Section 6.04;
 
(e)    Sale and Leaseback Transactions permitted by Section 6.06;
 
(f)    dispositions resulting from any casualty or other insured damage to, or
any taking under power of eminent domain or by condemnation or similar
proceeding of, any property or asset of the Borrower or any Restricted
Subsidiary;
 
(g)    sales, transfers and other dispositions consisting of divestitures
required by applicable law or any Governmental Authority or other regulatory
authority; and
 
(h)    sales, transfers and other dispositions of assets (other than Equity
Interests in a Restricted Subsidiary unless all Equity Interests in such
Restricted Subsidiary are sold) that are not permitted by any other paragraph of
this Section, provided that the aggregate book value of all assets sold,
transferred or otherwise disposed of in reliance upon this paragraph (h) during
any fiscal year of the Borrower shall not exceed 10.0% of Total Assets as of the
most recently ended fiscal year of the Borrower (determined by reference to the
Borrower’s financial statements most recently delivered pursuant to Section
5.01(a) or, if prior to the date of the delivery of the first financial
statements to be delivered pursuant to such Section, the annual financial
statements referred to in Section 3.04(a));
 
provided that all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by paragraphs (b) and (f) above) shall be
made for fair value and for at least 75% cash consideration.
 
SECTION 6.06.    Sale and Leaseback Transactions.  No Loan Party will, nor will
it permit any Restricted Subsidiary to, enter into any arrangement, directly or
indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred (a “Sale and Leaseback Transaction”), except for any such sale of
any fixed or capital assets by the Borrower or any Restricted Subsidiary that is
made for cash consideration in an amount not less than the fair value of such
fixed or capital asset and is consummated within 90 days after the Borrower or
such Restricted Subsidiary acquires or completes the construction of such fixed
or capital asset.
 
 
84

--------------------------------------------------------------------------------

 
 
SECTION 6.07.    Swap Agreements.  No Loan Party will, nor will it permit any
Restricted Subsidiary to, enter into any Swap Agreement, except (a) Swap
Agreements entered into to hedge or mitigate risks to which the Borrower or any
Restricted Subsidiary has actual or reasonably anticipated exposure (other than
those in respect of Equity Interests of the Borrower or any Restricted
Subsidiary), and (b) Swap Agreements entered into in order to effectively cap,
collar or exchange interest rates (from floating to fixed rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or investment of the Borrower or any Restricted
Subsidiary.
 
SECTION 6.08.    Restricted Payments; Subordinated Indebtedness.  viii) No Loan
Party will, nor will it permit any Restricted Subsidiary to, declare or make, or
agree to declare or make, directly or indirectly, any Restricted Payment, or
incur any obligation (contingent or otherwise) to do so, except (i) the Borrower
may declare and pay dividends with respect to its common stock payable solely in
additional shares of its common stock, and, with respect to its preferred stock,
payable solely in additional shares of such preferred stock or in shares of its
common stock (in each case, other than Disqualified Equity Interests),
(ii) Restricted Subsidiaries may declare and pay dividends ratably with respect
to their Equity Interests, (iii) the Borrower may make Restricted Payments, not
exceeding $1,000,000 during any fiscal year, pursuant to and in accordance with
stock option plans or other benefit plans for management or employees of the
Borrower and its Restricted Subsidiaries, and (iv) each Loan Party may declare
or make, or agree to pay or make, directly or indirectly, any other Restricted
Payments so long as, both before and after giving pro forma effect to such
Restricted Payment (x) no Default or Event of Default shall have occurred and be
continuing and (y) the Payment Condition shall be satisfied with respect to such
Restricted Payments.
 
(a)    No Loan Party will, nor will it permit any Restricted Subsidiary to, make
or agree to pay or make, directly or indirectly, (i) any payment or other
distribution (whether in cash, securities or other property) of or in respect of
principal of or interest on any Subordinated Indebtedness or other Indebtedness
that is junior in right of payment to the Loans (collectively, the “Specified
Indebtedness”) other than (x) in respect of the Existing Convertible Notes or
(y) payment of regularly scheduled interest and principal payments as and when
due (including at maturity) in respect of any Specified Indebtedness (excluding
payments in respect of Subordinated Indebtedness prohibited by the subordination
provisions thereof), or (ii) any payment or other distribution (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any Specified Indebtedness (other than the Existing Convertible
Notes) unless, in the case of each of the foregoing clauses (i) and (ii), both
before and after giving pro forma effect to such payment (x) no Default or Event
of Default shall have occurred and be continuing and (y) the Payment Condition
shall be satisfied with respect to such payment.  Furthermore, no Loan Party
will, nor will it permit any Restricted Subsidiary to, amend the documents
evidencing any Specified Indebtedness (or any replacements, substitutions,
extensions or renewals thereof) or pursuant to which such Specified Indebtedness
is issued where such amendment, modification or supplement amends, modifies or
adds any provisions thereof in a manner which is (i) materially adverse to the
applicable Loan Party and such Restricted Subsidiary and/or the Lenders or (ii)
more onerous in any material respect than the existing applicable provisions in
such documents or the applicable provisions set forth in this Agreement, in each
case as determined by the board of directors (including an authorized committee
thereof) of the applicable Loan party in good faith.
 
SECTION 6.09.    Transactions with Affiliates.  No Loan Party will, nor will it
permit any Restricted Subsidiary to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) transactions that (i) are in the ordinary course of
business and (ii) are at prices and on terms and conditions not less favorable
to such Loan Party or such Restricted Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties, (b) transactions between or
among the Loan Parties not involving any other Affiliate, (c) any investment
permitted by Sections 6.04(c) or 6.04(d), (d) any Indebtedness permitted under
Section 6.01(d), (e) any Restricted Payment permitted by Section 6.08, (f) loans
or advances to employees permitted under Section 6.04, (g) the payment of
reasonable fees to directors of the Borrower or any Restricted Subsidiary who
are not employees of the Borrower or any Restricted Subsidiary, and compensation
and employee benefit arrangements paid to, and indemnities provided for the
benefit of, directors, officers or employees of the Borrower or its Subsidiaries
in the ordinary course of business and (h) any issuances of securities or other
payments, awards or grants in cash, securities or otherwise pursuant to, or the
funding of, employment agreements, stock options and stock ownership plans
approved by the Borrower’s board of directors.
 
 
85

--------------------------------------------------------------------------------

 
 
SECTION 6.10.    Restrictive Agreements.  No Loan Party will, nor will it permit
any Restricted Subsidiary to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition upon (a) the ability of such Loan Party or any Restricted
Subsidiary to create, incur or permit to exist any Lien upon any of its property
or assets, or (b) the ability of any Restricted Subsidiary to pay dividends or
other distributions with respect to any of its Equity Interests or to make or
repay loans or advances to the Borrower or any other Restricted Subsidiary or to
Guarantee Indebtedness of the Borrower or any other Restricted Subsidiary;
provided that (i) the foregoing shall not apply to restrictions and conditions
imposed by any Requirement of Law or by any Loan Document, (ii) the foregoing
shall not apply to restrictions and conditions existing on the Closing Date
identified on Schedule 6.10 (but shall apply to any extension or renewal of, or
any amendment or modification expanding the scope of, any such restriction or
condition), (iii) the foregoing shall not apply to customary restrictions and
conditions contained in agreements relating to the sale of a Subsidiary pending
such sale, provided such restrictions and conditions apply only to the
Subsidiary that is to be sold and such sale is permitted hereunder, (iv) the
foregoing shall not apply to restrictions and conditions imposed by the Term
Loan Agreement or any agreement or document governing or evidencing refinancing
Indebtedness in respect of the Term Loans permitted under Section 6.01(g),
provided that the restrictions and conditions contained in any such agreement or
document are not less favorable to the Lenders than the restrictions and
conditions imposed by the Term Loan Agreement, (v) clause (a) of the foregoing
shall not apply to restrictions or conditions imposed by any agreement relating
to secured Indebtedness permitted by this Agreement if such restrictions or
conditions apply only to the property or assets securing such Indebtedness,
(vi) clause (a) of the foregoing shall not apply to customary provisions in
leases and other contracts restricting the assignment thereof, (vii) the
foregoing shall not apply to customary restrictions and conditions arising in
connection with any sale, transfer, lease or disposition permitted by Section
6.05, (viii) the foregoing shall not apply to any restrictions or conditions set
forth in any agreement in effect at any time any Person becomes a Restricted
Subsidiary (but not any modification or amendment expanding the scope of any
such restriction or condition); provided, that such agreement was not entered
into in contemplation of such Person becoming a Restricted Subsidiary and the
restriction or condition set forth in such agreement does not apply to the
Borrower or any other Restricted Subsidiary, (ix) the foregoing shall not apply
to restrictions imposed by any agreement governing Indebtedness entered into on
or after the Closing Date and permitted under Section 6.01 that are, taken as a
whole, in the good faith judgment of the Borrower, no more restrictive with
respect to the Borrower or any Restricted Subsidiary than customary market terms
for Indebtedness of such type, so long as the Borrower shall have determined in
good faith that such restrictions will not adversely affect in any material
respect the obligation or ability of the Borrower or any other Loan Party to
make any payments required hereunder or otherwise satisfy the Obligations, (x)
the foregoing shall not apply to restrictions or conditions contained in any
agreements governing any purchase money Liens or Capital Lease Obligations
otherwise permitted hereby (in which case, any prohibition or limitation shall
only be effective against the assets financed thereby and proceeds thereof),
(xi) the foregoing shall not apply to restrictions or conditions with respect to
cash collateral so long as the Lien in respect of such cash collateral is
permitted under Section 6.02, (xii) the foregoing shall not apply to customary
net worth provisions contained in real property leases or licenses of
intellectual property, so long as the Borrower has determined in good faith that
such provisions could not reasonably be expected to impair the ability of the
Borrower and the other Loan Parties to make any payments required hereunder or
otherwise satisfy the Obligations, (xiii) the foregoing shall not apply to
restrictions under agreements evidencing or governing or otherwise relating to
Indebtedness of Restricted Subsidiaries that are not Loan Guarantors permitted
under Section 6.01; provided, that such Indebtedness is only with respect to the
assets of Subsidiaries that are not Loan Guarantors and (xiv) the foregoing
shall not apply to customary provisions in joint venture agreements, limited
liability company operating agreements, partnership agreements, stockholders
agreements and other similar agreements.
 
 
86

--------------------------------------------------------------------------------

 
 
SECTION 6.11.    Amendment of Organizational Documents.  No Loan Party will, nor
will it permit any Restricted Subsidiary to, amend, modify or waive any of its
rights under its certificate or articles of incorporation or organization,
by-laws, operating, management or partnership agreement or other organizational
documents, to the extent any such amendment, modification or waiver would be
adverse to the Lenders.
 
SECTION 6.12.    Minimum Liquidity. So long as the Existing Convertible Notes
remain outstanding, during the period commencing on March 1, 2016 and ending on
June 1, 2016, the Borrower shall not permit Liquidity to be less than the sum of
(x) $120,000,000 plus (y) an amount equal to 25% of the aggregate Revolving
Commitments; provided, however, that the Borrower shall not be required to
comply with this Section 6.12 if it shall have demonstrated to the reasonable
satisfaction of the Administrative Agent (acting in consultation with the
Required Lenders) that the Borrower has made and shall maintain alternative
arrangements (such as, without limitation, binding refinancing commitments or
satisfactory hedging arrangements) to provide for the repayment and/or
refinancing in full of the Existing Convertible Notes on or prior to the
maturity date thereof.
 
SECTION 6.13.    Financial Covenant – Fixed Charge Coverage Ratio.  During each
Compliance Period the Borrower will not permit the Fixed Charge Coverage Ratio,
determined for any period of four consecutive fiscal quarters ending on the last
day of each fiscal quarter, to be less than 1.00 to 1.0, to be measured (a) on
the initial date of such Compliance Period for the most recent fiscal quarter
then ended for which financial statements have been delivered pursuant to
Section 5.01, and (b) thereafter, as of the last day of each fiscal quarter
ending during such Compliance Period for which financial statements have been
delivered pursuant to Section 5.01.
 
ARTICLE VII

 
Events of Default
 
If any of the following events (“Events of Default”) shall occur:
 
(a)    the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
 
(b)    the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of five (5) Business
Days;
 
(c)    any representation or warranty made or deemed made by or on behalf of any
Loan Party or Restricted Subsidiary in, or in connection with, this Agreement or
any other Loan Document or any amendment or modification hereof or thereof or
waiver hereunder or thereunder, or in any report, certificate, financial
statement or other document furnished pursuant to or in connection with this
Agreement or any other Loan Document or any amendment or modification hereof or
thereof or waiver hereunder or thereunder, shall prove to have been materially
incorrect when made or deemed made;
 
 
87

--------------------------------------------------------------------------------

 
 
(d)    any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in Section 5.02(a), 5.03 (with respect to a Loan Party’s
existence) or 5.08 or in Article VI;
 
(e)    any Loan Party shall fail to observe or perform any covenant, condition
or agree­ment contained in this Agreement (other than those which constitute a
default under another Section of this Article), and such failure shall continue
unremedied for a period of (i) 5 days after the earlier of any Loan Party’s
knowledge of such breach or notice thereof from the Administrative Agent (which
notice will be given at the request of any Lender) if such breach relates to
terms or provisions of Section 5.01, 5.02 (other than Section 5.02(a)), 5.03
through 5.07, 5.09 or 5.12 of this Agreement or (ii) thirty (30) days after the
earlier of any Loan Party’s knowledge of such breach or notice thereof from the
Administrative Agent (which notice will be given at the request of any Lender)
if such breach relates to terms or provisions of any other Section of this
Agreement;
 
(f)    any Loan Party or Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable (after giving
effect to the expiration of all grace and notice periods applicable thereto);
 
(g)    any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (after
giving effect to the expiration of all grace and notice periods applicable
thereto) the holder or holders of any Material Indebtedness or any trustee or
agent on its or their behalf to cause any Material Indebtedness to become due,
or to require the prepayment, repurchase, redemption or defeasance thereof,
prior to its scheduled maturity; provided that this clause (g) shall not apply
to secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness to the extent such
sale or transfer is permitted by Section 6.05;
 
(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of a Loan Party or Restricted Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for any Loan Party or Restricted Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for sixty (60) days or an order or decree
approving or ordering any of the foregoing shall be entered;
 
(i)    any Loan Party or Restricted Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for such Loan Party or Restricted Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding described in
the preceding clause (h), (v) make a general assignment for the benefit of
creditors or (vi) take any action for the purpose of effecting any of the
foregoing;
 
(j)    any Loan Party or Restricted Subsidiary shall become unable, admit in
writing its inability, or publicly declare its intention not to, or fail
generally to pay its debts as they become due;
 
 
88

--------------------------------------------------------------------------------

 
 
(k)      (i) one or more judgments for the payment of money in an aggregate
amount in excess of $20,000,000 (after giving effect to third-party insurance
from a creditworthy insurer that has not denied coverage) shall be rendered
against any Loan Party, any Restricted Subsidiary or any combination thereof and
the same shall remain undischarged for a period of thirty (30) consecutive days
during which execution shall not be effectively stayed, or any action shall be
legally taken by a judgment creditor to attach or levy upon any assets of any
Loan Party or Restricted Subsidiary to enforce any such judgment; or (ii) any
Loan Party or Restricted Subsidiary shall fail within thirty (30) days to
discharge one or more non-monetary judgments or orders which, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect,
which judgments or orders, in any such case, are not stayed on appeal or
otherwise being appropriately contested in good faith by proper proceedings
diligently pursued;
 
(l)    an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;
 
(m)    a Change in Control shall occur;
 
(n)    the occurrence of any “default” or “event of default” as defined in any
Loan Document (other than this Agreement), or the breach of any of the terms or
provisions of any Loan Document (other than this Agreement), which default or
breach continues beyond any period of grace therein provided;
 
(o)    except as permitted by the terms hereof or of any Collateral Document or
otherwise expressly agreed upon pursuant to the Intercreditor Agreement, (i) any
Collateral Document shall for any reason fail to create a valid security
interest in any material portion of the Collateral purported to be covered
thereby, or (ii) other than as a result of the failure of the Administrative
Agent to take any action within its control to maintain perfection of the Liens
created in favor of the Administrative Agent for the benefit of the Secured
Parties pursuant to the Loan Documents (excluding any action based on facts or
circumstances for which the Administrative Agent has not been notified in
accordance with the provisions of the Loan Documents), any Lien securing any
Secured Obligation shall cease to be a perfected, first priority Lien with
respect to any material portion of the Collateral;
 
(p)    any Collateral Document shall fail to remain in full force or effect or
any action shall be taken to discontinue or to assert the invalidity or
unenforceability of any Collateral Document; or
 
(q)    any material provision of any Loan Document for any reason ceases (other
than pursuant to its express terms) to be valid, binding and enforceable in
accordance with its terms (or any Loan Party shall challenge the enforceability
of any Loan Document or shall assert in writing, or engage in any action or
inaction based on any such assertion, that any provision of any of the Loan
Documents has ceased to be or otherwise is not valid, binding and enforceable in
accordance with its terms).
 
then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times:  (i) terminate
the Commitments, whereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, but ratably as among the Classes of Loans and the Loans of each Class at
the time outstanding, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), whereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower; and in the case of any event with respect to the Borrower
described in clause (h) or (i) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrower accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower.  Upon the occurrence and the continuance of an
Event of Default, the Administrative Agent may, and at the request of the
Required Lenders shall, exercise any rights and remedies provided to the
Administrative Agent under the Loan Documents or at law or equity, including all
remedies provided under the UCC.
 
 
89

--------------------------------------------------------------------------------

 
 
ARTICLE VIII

 
The Administrative Agent
 
SECTION 8.01.    Appointment.  Each of the Lenders, on behalf of itself and any
of its Affiliates that are Secured Parties and the Issuing Bank hereby
irrevocably appoints the Administrative Agent as its agent and authorizes the
Administrative Agent to take such actions on its behalf, including execution of
the other Loan Documents, and to exercise such powers as are delegated to the
Administrative Agent by the terms of the Loan Documents, together with such
actions and powers as are reasonably incidental thereto.  In addition, to the
extent required under the laws of any jurisdiction other than the U.S., each of
the Lenders and the Issuing Bank hereby grants to the Administrative Agent any
required powers of attorney to execute any Collateral Document governed by the
laws of such jurisdiction on such Lender’s or Issuing Bank’s behalf.  The
provisions of this Article are solely for the benefit of the Administrative
Agent and the Lenders (including the Swingline Lender and the Issuing Bank), and
the Loan Parties shall not have rights as a third party beneficiary of any of
such provisions.  It is understood and agreed that the use of the term “agent”
as used herein or in any other Loan Documents (or any similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable law.  Instead, such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
independent contracting parties.
 
SECTION 8.02.    Rights as a Lender.  The bank serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent, and such bank and its Affiliates may accept deposits from,
lend money to and generally engage in any kind of business with any Loan Party
or any Subsidiary or any Affiliate thereof as if it were not the Administrative
Agent hereunder.
 
SECTION 8.03.    Duties and Obligations.  The Administrative Agent shall not
have any duties or obligations except those expressly set forth in the Loan
Documents.  Without limiting the generality of the foregoing, (a) the
Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing, (b) the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated by the Loan Documents that the Administrative Agent is
required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02), and, (c) except as expressly set
forth in the Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to any Loan Party or any Subsidiary that is communicated to or obtained
by the bank serving as Administrative Agent or any of its Affiliates in any
capacity.  The Administrative Agent shall not be liable for any action taken or
not taken by it with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02) or in the absence of its own gross
negligence or willful misconduct as determined by a final nonappealable judgment
of a court of competent jurisdiction.  The Administrative Agent shall be deemed
not to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by the Borrower or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered hereunder or in connection with any Loan Document,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth in any Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, (v) the creation, perfection or priority of
Liens on the Collateral or the existence of the Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.
 
 
90

--------------------------------------------------------------------------------

 
 
SECTION 8.04.    Reliance.  The Administrative Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing believed
by it to be genuine and to have been signed or sent by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon.  The Administrative Agent may consult
with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
 
SECTION 8.05.    Actions through Sub-Agents.  The Administrative Agent may
perform any and all of its duties and exercise its rights and powers by or
through any one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers through their respective Related
Parties.  The exculpatory provisions of the preceding paragraphs shall apply to
any such sub-agent and to the Related Parties of the Administrative Agent and
any such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as the Administrative Agent.
 
SECTION 8.06.    Resignation.  Subject to the appointment and acceptance of a
successor Administrative Agent as provided in this paragraph, the Administrative
Agent may resign at any time by notifying the Lenders, the Issuing Bank and the
Borrower.  Upon any such resignation, the Required Lenders shall have the right
(with the consent of the Borrower (such consent not to be unreasonably withheld
or delayed), provided that no consent of the Borrower shall be required if a
Default has occurred and is continuing), to appoint a successor.  If no
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Bank, appoint
a successor Administrative Agent which shall be a bank with an office in New
York, New York, or an Affiliate of any such bank.  Upon the acceptance of its
appointment as Administrative Agent hereunder by its successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents.  The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor,
unless otherwise agreed by the Borrower and such successor.  Notwithstanding the
foregoing, in the event no successor Administrative Agent shall have been so
appointed and shall have accepted such appointment within thirty (30) days after
the retiring Administrative Agent gives notice of its intent to resign, the
retiring Administrative Agent may give notice of the effectiveness of its
resignation to the Lenders, the Issuing Bank and the Borrower, whereupon, on the
date of effectiveness of such resignation stated in such notice, (a) the
retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents, provided that, solely
for purposes of maintaining any security interest granted to the Administrative
Agent under any Collateral Document for the benefit of the Secured Parties, the
retiring Administrative Agent shall continue to be vested with such security
interest as collateral agent for the benefit of the Secured Parties and, in the
case of any Collateral in the possession of the Administrative Agent, shall
continue to hold such Collateral, in each case until such time as a successor
Administrative Agent is appointed and accepts such appointment in accordance
with this paragraph (it being understood and agreed that the retiring
Administrative Agent shall have no duly or obligation to take any further action
under any Collateral Document, including any action required to maintain the
perfection of any such security interest), and (b) the Required Lenders shall
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, provided that (i) all payments required to
be made hereunder or under any other Loan Document to the Administrative Agent
for the account of any Person other than the Administrative Agent shall be made
directly to such Person and (ii) all notices and other communications required
or contemplated to be given or made to the Administrative Agent shall also
directly be given or made to each Lender and the Issuing Bank.  Following the
effectiveness of the Administrative Agent’s resignation from its capacity as
such, the provisions of this Article, Section 2.17(d) and Section 9.03, as well
as any exculpatory, reimbursement and indemnification provisions set forth in
any other Loan Document, shall continue in effect for the benefit of such
retiring Administrative Agent, its sub agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as Administrative Agent and in respect of the matters
referred to in the proviso under clause (a) above.
 
 
91

--------------------------------------------------------------------------------

 
 
SECTION 8.07.    Non-Reliance.
 
(a)    Each Lender acknowledges and agrees that the extensions of credit made
hereunder are commercial loans and letters of credit and not investments in a
business enterprise or securities.  Each Lender further represents that it is
engaged in making, acquiring or holding commercial loans in the ordinary course
of its business and has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement as a Lender, and to make, acquire or hold
Loans hereunder.  Each Lender shall, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information (which may contain material, non-public information within the
meaning of the United States securities laws concerning the Borrower and its
Affiliates) as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document, any related agreement or any document furnished
hereunder or thereunder and in deciding whether or to the extent to which it
will continue as a Lender or assign or otherwise transfer its rights, interests
and obligations hereunder.
 
(b)    Each Lender hereby agrees that (i) it has requested a copy of each Report
prepared by or on behalf of the Administrative Agent; (ii) the Administrative
Agent (A) makes no representation or warranty, express or implied, as to the
completeness or accuracy of any Report or any of the information contained
therein or any inaccuracy or omission contained in or relating to a Report and
(B) shall not be liable for any information contained in any Report; (iii) the
Reports are not comprehensive audits or examinations, and that any Person
performing any field examination will inspect only specific information
regarding the Loan Parties and will rely significantly upon the Loan Parties’
books and records, as well as on representations of the Loan Parties’ personnel
and that the Administrative Agent undertakes no obligation to update, correct or
supplement the Reports; (iv) it will keep all Reports confidential and strictly
for its internal use, not share the Report with any Loan Party or any other
Person except as otherwise permitted pursuant to this Agreement; and (v) without
limiting the generality of any other indemnification provision contained in this
Agreement, it will pay and protect, and indemnify, defend, and hold the
Administrative Agent and any such other Person preparing a Report harmless from
and against, the claims, actions, proceedings, damages, costs, expenses, and
other amounts (including reasonable attorneys’ fees) incurred by the
Administrative Agent or any such other Person as the direct or indirect result
of any third parties who might obtain all or part of any Report through the
indemnifying Lender.
 
 
92

--------------------------------------------------------------------------------

 
 
SECTION 8.08.    Other Agency Titles. The Syndication Agent shall not have any
right, power, obligation, liability, responsibility or duty under this Agreement
other than those applicable to all Lenders as such.  Without limiting the
foregoing, such Lender shall not have or be deemed to have a fiduciary
relationship with any Lender.  Each Lender hereby makes the same acknowledgments
with respect to such Lender in its capacity as Syndication Agent as it makes
with respect to the Administrative Agent in the preceding paragraph.
 
SECTION 8.09.    Not Partners or Co-Venturers; Administrative Agent as
Representative of the Secured Parties.
 
(a)      The Lenders are not partners or co-venturers, and no Lender shall be
liable for the acts or omissions of, or (except as otherwise set forth herein in
case of the Administrative Agent) authorized to act for, any other Lender.  The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.
 
(b)    In its capacity, the Administrative Agent is a “representative” of the
Secured Parties within the meaning of the term “secured party” as defined in the
New York Uniform Commercial Code.  Each Lender authorizes the Administrative
Agent to enter into each of the Collateral Documents to which it is a party and
to take all action contemplated by such documents.  Each Lender agrees that no
Secured Party (other than the Administrative Agent) shall have the right
individually to seek to realize upon the security granted by any Collateral
Document, it being understood and agreed that such rights and remedies may be
exercised solely by the Administrative Agent for the benefit of the Secured
Parties upon the terms of the Collateral Documents.  In the event that any
Collateral is hereafter pledged by any Person as collateral security for the
Secured Obligations, the Administrative Agent is hereby authorized, and hereby
granted a power of attorney, to execute and deliver on behalf of the Secured
Parties any Loan Documents necessary or appropriate to grant and perfect a Lien
on such Collateral in favor of the Administrative Agent on behalf of the Secured
Parties.
 
ARTICLE IX

 
Miscellaneous
 
SECTION 9.01. Notices.
 
(a)    Except in the case of notices and other communications expressly
permitted to be given by telephone or Electronic Systems (and subject in each
case to paragraph (b) below), all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by facsimile, as
follows:
 
       (i)    if to any Loan Party, to the Borrower at Akorn, Inc., 1925 W.
Field Court, Suite 300, Lake Forest, Illinois  60045, Attention of Timothy Dick,
Chief Financial Officer (Telecopy No. 847-353-4936; Telephone No. 847-279-6150);
 
       (ii)    if to the Administrative Agent, the Issuing Bank or the Swingline
Lender, to JPMorgan Chase Bank, N.A. at 10 South Dearborn, Chicago, IL 60603,
Attention of Barb Rajchel (Telecopy No. (312) 732-7593),with a copy to JPMorgan
Chase Bank, N.A., 10 South Dearborn, Chicago, IL 60603, Attention of Pam Eskra
(Telecopy No. (312) 732-7593); and
 
 
93

--------------------------------------------------------------------------------

 
 
       (iii)    if to any other Lender, to it at its address or facsimile number
set forth in its Administrative Questionnaire.
 
All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received, (ii) sent by facsimile shall be deemed to have been given
when sent, provided that if not given during normal business hours of the
recipient, such notice or communication shall be deemed to have been given at
the opening of business on the next Business Day of the recipient, or
(iii) delivered through Electronic Systems to the extent provided in
paragraph (b) below shall be effective as provided in such paragraph.
 
(b)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by Electronic Systems pursuant to procedures approved by
the Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II or to compliance and no Default certificates delivered
pursuant to Section 5.01(c) unless otherwise agreed by the Administrative Agent
and the applicable Lender.  Each of the Administrative Agent and the Borrower
(on behalf of the Loan Parties) may, in its discretion, agree to accept notices
and other communications to it hereunder by electronic communications pursuant
to procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.  Unless the Administrative
Agent otherwise proscribes, all such notices and other communications (i) sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if not given during the normal business hours of
the recipient, shall be deemed to have been given at the opening of business on
the next Business Day for the recipient, and (ii) posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, e-mail or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next Business Day
of the recipient.
 
(c)    Any party hereto may change its address, facsimile number or e-mail
address for notices and other communications hereunder by notice to the other
parties hereto.  All notices and other communications given to any party hereto
in accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.
 
(d)    Electronic Systems.
 
       (i)    Each Loan Party agrees that the Administrative Agent may, but
shall not be obligated to, make Communications (as defined below) available to
the Issuing Bank and the other Lenders by posting the Communications on Debt
Domain, Intralinks, Syndtrak, ClearPar or a substantially similar Electronic
System.
 
       (ii)    Any Electronic System used by the Administrative Agent is
provided “as is” and “as available.”  The Agent Parties (as defined below) do
not warrant the adequacy of such Electronic Systems and expressly disclaim
liability for errors or omissions in the Communications.  No warranty of any
kind, express, implied or statutory, including any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made by any Agent Party in
connection with the Communications or any Electronic System.  In no event shall
the Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower or the other Loan Parties, any
Lender, the Issuing Bank or any other Person or entity for damages of any kind,
including direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of the
Borrower’s, any Loan Party’s or the Administrative Agent’s transmission of
communications through an Electronic System.  “Communications” means,
collectively, any notice, demand, communication, information, document or other
material provided by or on behalf of any Loan Party pursuant to any Loan
Document or the transactions contemplated therein which is distributed by the
Administrative Agent, any Lender or the Issuing Bank by means of electronic
communications pursuant to this Section, including through an Electronic System.
 
 
94

--------------------------------------------------------------------------------

 
 
SECTION 9.02.    Waivers; Amendments.
 
(a)    No failure or delay by the Administrative Agent, the Issuing Bank or any
Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such right or power, preclude any other or further exercise
thereof or the exercise of any other right or power.  The rights and remedies of
the Administrative Agent, the Issuing Bank and the Lenders hereunder and under
any other Loan Document are cumulative and are not exclusive of any rights or
remedies that they would otherwise have.  No waiver of any provision of this
Agreement or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given.  Without limiting the generality
of the foregoing, the making of a Loan or issuance of a Letter of Credit shall
not be construed as a waiver of any Default, regardless of whether the
Administrative Agent, any Lender or the Issuing Bank may have had notice or
knowledge of such Default at the time.
 
(b)    Except as provided in the first sentence of Section 2.09(f) (with respect
to any commitment increase) or in Section 2.23 with respect to an Extension
Amendment, neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Lenders; provided that no such
agreement shall (i) increase the Commitment of any Lender without the written
consent of such Lender (including any such Lender that is a Defaulting Lender),
(ii) reduce or forgive the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce or forgive any interest or fees
payable hereunder, without the written consent of each Lender (including any
such Lender that is a Defaulting Lender) directly affected thereby,
(iii) postpone any scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any date for the payment of any interest, fees or other
Obligations payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender (including any such Lender that is a
Defaulting Lender) directly affected thereby, (iv) change Section 2.18(b) or
(d) in a manner that would alter the manner in which payments are shared,
without the written consent of each Lender (other than any Defaulting Lender),
(v) increase the advance rates set forth in the definition of Borrowing Base or
add new categories of eligible assets, without the written consent of each
Revolving Lender (other than any Defaulting Lender), (vi) change any of the
provisions of this Section or the definition of “Required Lenders” or any other
provision of any Loan Document specifying the number or percentage of Lenders
(or Lenders of any Class) required to waive, amend or modify any rights
thereunder or make any determination or grant any consent thereunder, without
the written consent of each Lender (other than any Defaulting Lender),
(vii) permit any Loan Party to assign its rights or obligations under any Loan
Document without the consent of each Lender (other than any Defaulting Lender),
(viii) release all or substantially all of the value of the Loan Guarantors
(taken as a whole) (except as otherwise permitted herein or in the other Loan
Documents), without the written consent of each Lender (other than any
Defaulting Lender), or (ix) except as provided in clause (c) of this Section or
in any Collateral Document, release all or substantially all of the Collateral,
without the written consent of each Lender (other than any Defaulting Lender);
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent, the Issuing Bank or the
Swingline Lender hereunder without the prior written consent of the
Administrative Agent, the Issuing Bank or the Swingline Lender, as the case may
be (it being understood that any change to Section 2.20 shall require the
consent of the Administrative Agent, the Issuing Bank and the Swingline
Lender).  The Administrative Agent may also amend the Commitment Schedule to
reflect assignments entered into pursuant to Section 9.04.
 
 
95

--------------------------------------------------------------------------------

 
 
(c)    The Lenders and the Issuing Bank hereby irrevocably authorize the
Administrative Agent, at its option and in its sole discretion, to release any
Liens granted to the Administrative Agent by the Loan Parties on any Collateral
(i) upon the termination of the Commitments, payment and satisfaction in full in
cash of all Secured Obligations (other than Unliquidated Obligations), and the
cash collateralization of all Unliquidated Obligations in a manner reasonably
satisfactory to each affected Lender, (ii) constituting property being sold or
disposed of if the Loan Party disposing of such property certifies to the
Administrative Agent that the sale or disposition is made in compliance with the
terms of this Agreement (and the Administrative Agent may rely conclusively on
any such certificate, without further inquiry), and to the extent that the
property being sold or disposed of constitutes 100% of the Equity Interest of a
Subsidiary, the Administrative Agent is authorized to release any Loan Guaranty
provided by such Subsidiary, (iii) constituting property leased to a Loan Party
under a lease which has expired or been terminated in a transaction permitted
under this Agreement, or (iv) as required to effect any sale or other
disposition of such Collateral in connection with any exercise of remedies of
the Administrative Agent and the Lenders pursuant to Article VII.  Except as
provided in the preceding sentence, the Administrative Agent will not release
any Liens on Collateral without the prior written authorization of the Required
Lenders; provided that, the Administrative Agent may in its discretion, release
its Liens on Collateral valued in the aggregate not in excess of $5,000,000
during any calendar year without the prior written authorization of the Required
Lenders (it being agreed that the Administrative Agent may rely conclusively on
one or more certificates of the Borrower as to the value of any Collateral to be
so released, without further inquiry).  Any such release shall not in any manner
discharge, affect, or impair the Obligations or any Liens (other than those
expressly being released) upon (or obligations of the Loan Parties in respect
of) all interests retained by the Loan Parties, including the proceeds of any
sale, all of which shall continue to constitute part of the Collateral.  Any
execution and delivery by the Administrative Agent of documents in connection
with any such release shall be without recourse to or warranty by the
Administrative Agent.
 
(d)    If, in connection with any proposed amendment, waiver or consent
requiring the consent of “each Lender” or “each Lender affected thereby,” the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is necessary but not
obtained being referred to herein as a “Non-Consenting Lender”), then the
Borrower may elect to replace a Non-Consenting Lender as a Lender party to this
Agreement, provided that, concurrently with such replacement, (i) another bank
or other entity which is reasonably satisfactory to the Borrower and the
Administrative Agent shall agree, as of such date, to purchase for cash at par
the Loans and other Obligations due to the Non-Consenting Lender pursuant to an
Assignment and Assumption and to become a Lender for all purposes under this
Agreement and to assume all obligations of the Non-Consenting Lender to be
terminated as of such date and to comply with the requirements of clause (b) of
Section 9.04, and (ii) the Borrower shall pay to such Non-Consenting Lender in
same day funds on the day of such replacement (1) all interest, fees and other
amounts then accrued but unpaid to such Non-Consenting Lender by the Borrower
hereunder to and including the date of termination, including without limitation
payments due to such Non-Consenting Lender under Sections 2.15 and 2.17, and
(2) an amount, if any, equal to the payment which would have been due to such
Lender on the day of such replacement under Section 2.16 had the Loans of such
Non-Consenting Lender been prepaid on such date rather than sold to the
replacement Lender.
 
 
96

--------------------------------------------------------------------------------

 
 
(e)    Notwithstanding anything to the contrary herein the Administrative Agent
may, with the consent of the Borrower only, amend, modify or supplement this
Agreement or any of the other Loan Documents to cure any ambiguity, omission,
mistake, defect or inconsistency without further action or consent of any other
party if the Administrative Agent does not receive from the Required Lenders an
objection in writing to such amendment, modification or supplement within five
(5) Business Days following the Lenders’ receipt of notice thereof.
 
SECTION 9.03.    Expenses; Indemnity; Damage Waiver.
 
(a)    The Loan Parties shall, jointly and severally, pay promptly following
written demand (including documentation reasonably supporting such request)
(i) all reasonable and documented out of pocket expenses incurred by the
Administrative Agent and its Affiliates (including J.P. Morgan Securities LLC,
as Arranger), including the reasonable and documented fees, charges and
disbursements of a single counsel for the Administrative Agent and J.P. Morgan
Securities LLC, as Arranger, plus one additional local counsel in each
applicable jurisdiction, in connection with the syndication and distribution
(including, without limitation, via the internet or through a service such as
Intralinks) of the credit facilities provided for herein, the preparation and
administration of the Loan Documents or any amendments, modifications or waivers
of the provisions of the Loan Documents (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable and
documented out-of-pocket expenses incurred by the Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent, the Issuing Bank or
any Lender, including the fees, charges and disbursements of a single counsel
for the Administrative Agent, the Issuing Bank and the Lenders, taken as a
whole, plus one additional local counsel in each other jurisdiction (and, in
light of actual or perceived conflicts of interest or the availability of
different claims or defenses, one additional counsel for each similarly affected
group of Lenders (taken as a whole) and, if necessary, one additional local
counsel in each relevant jurisdiction for such affected group of Lenders), in
connection with the enforcement, collection or protection of its rights in
connection with the Loan Documents, including its rights under this Section, or
in connection with the Loans made or Letters of Credit issued hereunder,
including all such out-of pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of
Credit.  Expenses being reimbursed by the Loan Parties under this Section
include, without limiting the generality of the foregoing, fees, costs and
expenses incurred in connection with:
 
       (i)    appraisals and insurance reviews;
 
       (ii)    subject to the limitations set forth in Section 5.11, field
examinations and the preparation of Reports based on the fees charged by a third
party retained by the Administrative Agent or the internally allocated fees for
each Person employed by the Administrative Agent with respect to each field
examination (including any reasonable fees and expenses of other advisors and
professionals engaged by the Administrative Agent with the prior written consent
of the Borrower (such consent not to be unreasonably withheld or delayed);
 
       (iii)   background checks regarding senior management and/or key
investors, as deemed necessary or appropriate in the sole discretion of the
Administrative Agent;
 
 
97

--------------------------------------------------------------------------------

 
 
       (iv)    Taxes, fees and other charges for (A) lien and title searches and
title insurance and (B) recording the Mortgages, filing financing statements and
continuations, and other actions to perfect, protect, and continue the
Administrative Agent’s Liens;
 
       (v)    sums paid or incurred to take any action required of any Loan
Party under the Loan Documents that such Loan Party fails to pay or take; and
 
       (vi)    forwarding loan proceeds, collecting checks and other items of
payment, and establishing and maintaining the accounts and lock boxes, and costs
and expenses of preserving and protecting the Collateral.
 
All of the foregoing fees, costs and expenses may be charged to the Borrower as
Revolving Loans or to another deposit account, all as described in
Section 2.18(c).
 
(b)    The Loan Parties shall, jointly and severally, indemnify the
Administrative Agent, the Arrangers, the Issuing Bank and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
actual losses, claims, damages, penalties, incremental taxes, liabilities and
related expenses, including the reasonable and documented fees, charges and
disbursements of any single counsel for the Indemnitees taken as a whole plus,
if necessary, one additional local counsel in each relevant jurisdiction (and,
in light of actual or perceived conflicts of interest or the availability of
different claims or defenses, one additional counsel for each similarly affected
group of Indemnitees (taken as a whole) and, if necessary, one additional local
counsel in each relevant jurisdiction for such affected group of Indemnitees),
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of the Loan Documents or
any agreement or instrument contemplated thereby, the performance by the parties
hereto of their respective obligations thereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (ii) any Loan or
Letter of Credit or the use of the proceeds therefrom (including any refusal by
the Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by a
Loan Party or a Subsidiary, or any Environmental Liability related in any way to
a Loan Party or a Subsidiary, (iv) the failure of a Loan Party to deliver to the
Administrative Agent the required receipts or other required documentary
evidence with respect to a payment made by a Loan Party for Taxes pursuant to
Section 2.17, or (v) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, penalties, liabilities or related
expenses (1) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from (A) the gross negligence, bad faith
or willful misconduct of such Indemnitee (or its Related Parties), or (B) a
claim made by the Borrower alleging the material breach of the Loan Documents by
such Indemnitee (or its Related Parties) or (2) arise from any disputes solely
among Indemnitees (other than any claims against an Indemnitee in its capacity
or in fulfilling its role as the Administrative Agent, Arranger or similar role
under the Loan Documents and any other claims arising out of any act or omission
of the Borrower or any of its Affiliates).  This Section 9.03(b) shall not apply
with respect to Taxes other than any Taxes that represent losses or damages
arising from any non-Tax claim.
 
(c)    To the extent that a Loan Party fails to pay any amount required to be
paid by it to the Administrative Agent, the Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, the Issuing Bank or the Swingline Lender, as the
case may be, such Lender’s Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount (it being understood that the payment by any Lender of any such
amount shall not relieve such Loan Party of any default in the payment thereof);
provided that the unreimbursed expense or indemnified loss, claim, damage,
penalty, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent, the Issuing Bank or the Swingline
Lender in its capacity as such.
 
 
98

--------------------------------------------------------------------------------

 
 
(d)    To the extent permitted by applicable law, no party hereto shall assert,
and each such party hereby waives, any claim against any other party hereto
(i) for any damages arising from the use by others of information or other
materials obtained through telecommunications, electronic or other information
transmission systems (including the Internet) or (ii) on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the Transactions, any Loan or Letter of Credit or the use
of the proceeds thereof; provided that, nothing in this paragraph (d) shall
relieve any Loan Party of any obligation it may have to indemnify an Indemnitee
against special, indirect, consequential or punitive damages asserted against
such Indemnitee by a third party.
 
(e)    All amounts due under this Section shall be payable promptly after
written demand therefor.
 
SECTION 9.04.    Successors and Assigns.
 
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section.  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Bank and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.
 
(b)    (1)  Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons (other than an Ineligible Institution)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans at the time owing to it) with
the prior written consent (such consent not to be unreasonably withheld) of:
 
       (A)    the Borrower, provided that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within ten (10) Business Days after having
received notice thereof, and provided further that no consent of the Borrower
shall be required for an assignment to a Lender, an Affiliate of a Lender, or an
Approved Fund or, if an Event of Default described in clause (a), (b), (h), (i)
or (j) of Article VII has occurred and is continuing, any other assignee;
 
       (B)    the Administrative Agent;
 
       (C)    the Issuing Bank; and
 
 
99

--------------------------------------------------------------------------------

 
 
       (D)    the Swingline Lender.
 
(ii)    Assignments shall be subject to the following additional conditions:
 
       (A)    except in the case of an assignment to a Lender or an Affiliate of
a Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Borrower and the Administrative Agent otherwise
consent, provided that no such consent of the Borrower shall be required if an
Event of Default has occurred and is continuing;
 
       (B)    each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement;
 
       (C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and
 
       (D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower, the other
Loan Parties and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.
 
For the purposes of this Section 9.04(b), the terms “Approved Fund” and
“Ineligible Institution” have the following meanings:
 
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
 
“Ineligible Institution” means a (a) natural person, (b) Defaulting Lender, (c)
Disqualified Institution, or (d) holding company, investment vehicle or trust
for, or owned and operated for the primary benefit of, a natural person or
relative(s) thereof; provided that, such holding company, investment vehicle or
trust shall not constitute an Ineligible Institution if it (x) has not been
established for the primary purpose of acquiring any Loans or Commitments,
(y) is managed by a professional advisor, who is not such natural person or a
relative thereof, having significant experience in the business of making or
purchasing commercial loans, and (z) has assets greater than $25,000,000 and a
significant part of its activities consist of making or purchasing commercial
loans and similar extensions of credit in the ordinary course of its business,
or (e) a Loan Party or a Subsidiary or other Affiliate of a Loan Party.
 
        (iii)    Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.03).  Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
 
 
100

--------------------------------------------------------------------------------

 
 
       (iv)    The Administrative Agent, acting for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent,
the Issuing Bank and the Lenders shall treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrower, the Issuing Bank and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.
 
       (v)    Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by
paragraph (b) of this Section, the Administrative Agent shall accept such
Assignment and Assumption and record the information contained therein in the
Register; provided that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it pursuant to
Section 2.05, 2.06(d) or (e), 2.07(b), 2.18(d) or 9.03(c), the Administrative
Agent shall have no obligation to accept such Assignment and Assumption and
record the information therein in the Register unless and until such payment
shall have been made in full, together with all accrued interest thereon.  No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.
 
(c)    Any Lender may, without the consent of the Borrower, the Administrative
Agent, the Issuing Bank or the Swingline Lender, sell participations to one or
more banks or other entities (a “ Participant”) other than an Ineligible
Institution in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged; (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations; and (C) the Borrower,
the Administrative Agent, the Issuing Bank and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.  Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in clauses (ii), (iii), (viii) or (ix) of the first proviso to
Section 9.02(b) that affects such Participant.  The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17
(subject to the requirements and limitations therein, including the requirements
under Section 2.17(f) and (g) (it being understood that the documentation
required under Section 2.17(f) shall be delivered to the participating Lender
and the information and documentation required under Section 2.17(g) will be
delivered to the Borrower and the Administrative Agent)) to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section; provided that such Participant (A) agrees to be
subject to the provisions of Sections 2.18 and 2.19 as if it were an assignee
under paragraph (b) of this Section; and (B) shall not be entitled to receive
any greater payment under Section 2.15 or 2.17, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation.
 
 
101

--------------------------------------------------------------------------------

 
 
Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 2.19(b) with respect to any Participant.  To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 9.08 as though it were a Lender, provided such Participant agrees to
be subject to Section 2.18(c) as though it were a Lender.  Each Lender that
sells a participation shall, acting solely for this purpose as a non-fiduciary
agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under this
Agreement or any other Loan Document (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such Commitment, Loan, Letter of Credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
 
(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
 
SECTION 9.05.    Survival.  All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated.  The provisions of
Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any other Loan Document or any provision hereof or thereof.
 
 
102

--------------------------------------------------------------------------------

 
 
SECTION 9.06.    Counterparts; Integration; Effectiveness; Electronic Execution.
 
(a)    This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.  This
Agreement, the other Loan Documents, the Fee Letters and any separate letter
agreements with respect to fees payable to the Administrative Agent constitute
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof.  Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
 
(b)    Delivery of an executed counterpart of a signature page of this Agreement
by telecopy, emailed pdf.  or any other electronic means that reproduces an
image of the actual executed signature page shall be effective as delivery of a
manually executed counterpart of this Agreement.  The words “execution,”
“signed,” “signature,” “delivery,” and words of like import in or relating to
any document to be signed in connection with this Agreement and the transactions
contemplated hereby or thereby shall be deemed to include Electronic Signatures,
deliveries or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature, physical delivery thereof or the use of a paper-based recordkeeping
system, as the case may be, to the extent and as provided for in any applicable
law, including the Federal Electronic Signatures in Global and National Commerce
Act, the New York State Electronic Signatures and Records Act, or any other
similar state laws based on the Uniform Electronic Transactions Act.
 
SECTION 9.07.    Severability.  Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
 
SECTION 9.08.    Right of Setoff.  If an Event of Default shall have occurred
and be continuing, each Lender and each of its Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrower
or any Loan Guarantor against any of and all the Obligations held by such
Lender, irrespective of whether or not such Lender shall have made any demand
under the Loan Documents and although such obligations may be unmatured.  The
applicable Lender shall notify the Borrower and the Administrative Agent of such
set-off or application, provided that any failure to give or any delay in giving
such notice shall not affect the validity of any such set-off or application
under this Section.  The rights of each Lender under this Section are in
addition to other rights and remedies (including other rights of setoff) which
such Lender may have.
 
SECTION 9.09.    Governing Law; Jurisdiction; Consent to Service of Process.
 
(a)    The Loan Documents (other than those containing a contrary express choice
of law provision) shall be governed by and construed in accordance with the
internal laws (and not the law of conflicts) of the State of New York, but
giving effect to federal laws applicable to national banks.
 
(b)    Each Loan Party hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of any U.S. Federal or
New York State court sitting in New York, New York in any action or proceeding
arising out of or relating to any Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court.  Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent, the Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against any Loan Party or its properties in the
courts of any jurisdiction.
 
 
103

--------------------------------------------------------------------------------

 
 
(c)    Each Loan Party hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section.  Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
 
(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01.  Nothing in this Agreement
or any other Loan Document will affect the right of any party to this Agreement
to serve process in any other manner permitted by law.
 
SECTION 9.10.    WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
 
SECTION 9.11.    Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
 
SECTION 9.12.    Confidentiality.  Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by any Requirement of Law or by any subpoena or similar
legal process, (d) to any other party to this Agreement, (e) in connection with
the exercise of any remedies under this Agreement or any other Loan Document or
any suit, action or proceeding relating to this Agreement or any other Loan
Document or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to (i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Loan Parties and their obligations,
(g) with the consent of the Borrower, or (h)) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section or (ii) becomes available to the Administrative Agent, the Issuing Bank
or any Lender on a non-confidential basis from a source other than the
Borrower.  For the purposes of this Section, “Information” means all information
received from the Borrower relating to the Borrower or its business, other than
any such information that is available to the Administrative Agent, the Issuing
Bank or any Lender on a non-confidential basis prior to disclosure by the
Borrower; provided that, in the case of information received from the Borrower
after the Signing Date, such information is clearly identified at the time of
delivery as confidential.  Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
 
 
104

--------------------------------------------------------------------------------

 
 
EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12 FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE BORROWER, THE OTHER LOAN PARTIES AND THEIR RELATED PARTIES OR
THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.
 
ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES.  ACCORDINGLY, EACH LENDER
REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED
IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS
COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES
LAWS.
 
SECTION 9.13. Several Obligations; Nonreliance; Violation of Law.  The
respective obligations of the Lenders hereunder are several and not joint and
the failure of any Lender to make any Loan or perform any of its obligations
hereunder shall not relieve any other Lender from any of its obligations
hereunder.  Each Lender hereby represents that it is not relying on or looking
to any margin stock for the repayment of the Borrowings provided for
herein.  Anything contained in this Agreement to the contrary notwithstanding,
neither the Issuing Bank nor any Lender shall be obligated to extend credit to
the Borrower in violation of any Requirement of Law.
 
SECTION 9.14. USA PATRIOT Act.  Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies each Loan Party that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies such Loan Party, which information includes the name and address
of such Loan Party and other information that will allow such Lender to identify
such Loan Party in accordance with the Act.
 
 
105

--------------------------------------------------------------------------------

 
 
SECTION 9.15.    Disclosure.  Each Loan Party and each Lender hereby
acknowledges and agrees that the Administrative Agent and/or its Affiliates from
time to time may hold investments in, make other loans to or have other
relationships with any of the Loan Parties and their respective Affiliates.
 
SECTION 9.16.    Appointment for Perfection.  Each Lender hereby appoints each
other Lender as its agent for the purpose of perfecting Liens, for the benefit
of the Administrative Agent and the other Secured Parties, in assets which, in
accordance with Article 9 of the UCC or any other applicable law can be
perfected only by possession or control.  Should any Lender (other than the
Administrative Agent) obtain possession or control of any such Collateral, such
Lender shall notify the Administrative Agent thereof, and, promptly upon the
Administrative Agent’s request therefor shall deliver such Collateral to the
Administrative Agent or otherwise deal with such Collateral in accordance with
the Administrative Agent’s instructions.
 
SECTION 9.17.    Interest Rate Limitation.  Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
 
SECTION 9.18.    No Advisory or Fiduciary Responsibility.  In connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that:  (i) (A) the arranging and
other services regarding this Agreement provided by the Lenders are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Lenders and their Affiliates, on the other hand, (B) the Borrower
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (C) the Borrower is capable of evaluating,
and understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) each of the
Lenders and their Affiliates is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrower
or any of its Affiliates, or any other Person and (B) no Lender or any of its
Affiliates has any obligation to the Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except, in the case of a Lender,
those obligations expressly set forth herein and in the other Loan Documents;
and (iii) each of the Lenders and their respective Affiliates may be engaged in
a broad range of transactions that involve interests that differ from those of
the Borrower and its Affiliates, and no Lender or any of its Affiliates has any
obligation to disclose any of such interests to the Borrower or its
Affiliates.  To the fullest extent permitted by law, the Borrower hereby waives
and releases any claims that it may have against each of the Lenders and their
Affiliates with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.
 
 
106

--------------------------------------------------------------------------------

 
 
SECTION 9.19.    Authorization to Distribute Certain Materials to Public-Siders.
 
(a)           If the Borrower does not file this Agreement with the SEC, then
the Borrower hereby authorizes the Administrative Agent to distribute the
execution version of this Agreement and the Loan Documents to all Lenders,
including their Public-Siders. The Borrower acknowledges its understanding that
Public-Siders and their firms may be trading in any of the Loan Parties’
respective securities while in possession of the Loan Documents.
 
(b)           The Borrower represents and warrants that none of the information
in the Loan Documents constitutes or contains material non-public information
within the meaning of federal and state securities laws. To the extent that any
of the executed Loan Documents constitutes at any time material non-public
information within the meaning of the federal and state securities laws after
the Signing Date, the Borrower agrees that it will promptly make such
information publicly available by press release or public filing with the SEC.
 
SECTION 9.20.    Intercreditor Arrangements.  Each of the Lenders hereby agrees
to be bound by the terms of the Intercreditor Agreement as if such Lender was a
signatory thereto.  Each Lender (and each Person that becomes a Lender hereunder
pursuant to Section 9.04) hereby (a) acknowledges that Chase is acting under the
Intercreditor Agreement in its capacity as Administrative Agent hereunder and as
the Term Loan Administrative Agent and Chase is or may be a Lender hereunder
and/or a “Lender” under the Term Loan Agreement and (b) waives any conflict of
interest, now contemplated or arising hereafter, in connection therewith and
agrees not to assert against the Administrative Agent or the Term Loan
Administrative Agent any claims, cause of action, damages or liabilities of
whatever kind or nature relating thereto.  Without limiting the authority
granted to the Administrative Agent in Section 8.01 hereof, each Lender (and
each Person that becomes a Lender hereunder pursuant to Section 9.04) hereby
authorizes and directs the Administrative Agent to enter into the Intercreditor
Agreement on behalf of such Lender and agrees that the Administrative Agent and
the Term Loan Administrative Agent may take such actions on its behalf as is
contemplated by the terms of the Intercreditor Agreement. Notwithstanding
anything herein to the contrary, the lien and security interest granted to the
Administrative Agent pursuant to this Agreement or any other Loan Document and
the exercise of any right or remedy by the Administrative Agent hereunder or
under any other Loan Document are subject to the provisions of the Intercreditor
Agreement. In the event of any conflict between the terms of the Intercreditor
Agreement, this Agreement and any other Loan Document, the terms of the
Intercreditor Agreement shall govern and control with respect to any right or
remedy. Without limiting the generality of the foregoing, and notwithstanding
anything herein to the contrary, all rights and remedies of the Administrative
Agent (and the Lenders) with respect to the Term Loan Priority Collateral shall
be subject to the terms of the Intercreditor Agreement, and until the Term Loan
Obligations Payment Date, any obligation of the Borrower and any Loan Guarantor
hereunder or under any other Loan Document with respect to the delivery or
control of any Term Loan Priority Collateral, the novation of any lien on any
certificate of title, bill of lading or other document, the giving of any notice
to any bailee or other Person, the provision of voting rights or the obtaining
of any consent of any Person, in each case in connection with any Term Loan
Priority Collateral, shall be deemed to be satisfied if the Borrower or such
Loan Guarantor, as applicable, complies with the requirements of the similar
provision of the applicable Term Loan Document. Until the Term Loan Obligations
Payment Date, the delivery of any Term Loan Priority Collateral to the Term Loan
Representative pursuant to the Term Loan Documents shall satisfy any delivery
requirement hereunder or under any other Loan Document.
 
ARTICLE X

 
Loan Guaranty
 
SECTION 10.01.    Guaranty.  Each Loan Guarantor (other than those that have
delivered a separate Guaranty) hereby agrees that it is jointly and severally
liable for, and, as a primary obligor and not merely as surety, absolutely and
unconditionally guarantees to the Secured Parties, the prompt payment when due,
whether at stated maturity, upon acceleration or otherwise, and at all times
thereafter, of the Secured Obligations and all costs and expenses, including,
without limitation, all court costs and
attorneys’ and paralegals’ fees (including allocated costs of in-house counsel and paralegals) and
expenses paid or incurred by the Administrative Agent, the Issuing Bank and the
Lenders in endeavoring to collect all or any part of the Secured Obligations
from, or in prosecuting any action against, the Borrower, any Loan Guarantor or
any other guarantor of all or any part of the Secured Obligations (such costs
and expenses, together with the Secured Obligations, collectively the
“Guaranteed Obligations”; provided, however, that the definition of “Guaranteed
Obligations” shall not create any guarantee by any Loan Guarantor of (or grant
of security interest by any Loan Guarantor to support, as applicable) any
Excluded Swap Obligations of such Loan Guarantor for purposes of determining any
obligations of any Loan Guarantor).  Each Loan Guarantor further agrees that the
Guaranteed Obligations may be extended or renewed in whole or in part without
notice to or further assent from it, and that it remains bound upon its
guarantee notwithstanding any such extension or renewal.  All terms of this Loan
Guaranty apply to and may be enforced by or on behalf of any domestic or foreign
branch or Affiliate of any Lender that extended any portion of the Guaranteed
Obligations.
 
 
107

--------------------------------------------------------------------------------

 
 
SECTION 10.02.    Guaranty of Payment.  This Loan Guaranty is a guaranty of
payment and not of collection.  Each Loan Guarantor waives any right to require
the Administrative Agent, the Issuing Bank or any Lender to sue the Borrower,
any Loan Guarantor, any other guarantor of, or any other Person obligated for,
all or any part of the Guaranteed Obligations (each, an “Obligated Party”), or
otherwise to enforce its payment against any collateral securing all or any part
of the Guaranteed Obligations.
 
SECTION 10.03.    No Discharge or Diminishment of Loan Guaranty.
 
(a)    Except as otherwise provided for herein, the obligations of each Loan
Guarantor hereunder are unconditional and absolute and not subject to any
reduction, limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Guaranteed Obligations),
including:  (i) any claim of waiver, release, extension, renewal, settlement,
surrender, alteration or compromise of any of the Guaranteed Obligations, by
operation of law or otherwise; (ii) any change in the corporate existence,
structure or ownership of the Borrower or any other Obligated Party liable for
any of the Guaranteed Obligations; (iii) any insolvency, bankruptcy,
reorganization or other similar proceeding affecting any Obligated Party or
their assets or any resulting release or discharge of any obligation of any
Obligated Party; or (iv) the existence of any claim, setoff or other rights
which any Loan Guarantor may have at any time against any Obligated Party, the
Administrative Agent, the Issuing Bank, any Lender or any other Person, whether
in connection herewith or in any unrelated transactions.
 
(b)    The obligations of each Loan Guarantor hereunder are not subject to any
defense or setoff, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of any of the Guaranteed
Obligations or otherwise, or any provision of applicable law or regulation
purporting to prohibit payment by any Obligated Party, of the Guaranteed
Obligations or any part thereof.
 
(c)    Further, the obligations of any Loan Guarantor hereunder are not
discharged or impaired or otherwise affected by:  (i) the failure of the
Administrative Agent, the Issuing Bank or any Lender to assert any claim or
demand or to enforce any remedy with respect to all or any part of the
Guaranteed Obligations; (ii) any waiver or modification of or supplement to any
provision of any agreement relating to the Guaranteed Obligations; (iii) any
release, non-perfection or invalidity of any indirect or direct security for the
obligations of the Borrower for all or any part of the Guaranteed Obligations or
any obligations of any other Obligated Party liable for any of the Guaranteed
Obligations; (iv) any action or failure to act by the Administrative Agent, the
Issuing Bank or any Lender with respect to any collateral securing any part of
the Guaranteed Obligations; or (v) any default, failure or delay, willful or
otherwise, in the payment or performance of any of the Guaranteed Obligations,
or any other circumstance, act, omission or delay that might in any manner or to
any extent vary the risk of such Loan Guarantor or that would otherwise operate
as a discharge of any Loan Guarantor as a matter of law or equity (other than
the indefeasible payment in full in cash of the Guaranteed Obligations).
 
 
108

--------------------------------------------------------------------------------

 
 
SECTION 10.04.    Defenses Waived.  To the fullest extent permitted by
applicable law, each Loan Guarantor hereby waives any defense based on or
arising out of any defense of the Borrower or any Loan Guarantor or the
unenforceability of all or any part of the Guaranteed Obligations from any
cause, or the cessation from any cause of the liability of the Borrower, any
Loan Guarantor or any other Obligated Party, other than the indefeasible payment
in full in cash of the Guaranteed Obligations.  Without limiting the generality
of the foregoing, each Loan Guarantor irrevocably waives acceptance hereof,
presentment, demand, protest and, to the fullest extent permitted by law, any
notice not provided for herein, as well as any requirement that at any time any
action be taken by any Person against any Obligated Party or any other
Person.  Each Loan Guarantor confirms that it is not a surety under any state
law and shall not raise any such law as a defense to its obligations
hereunder.  The Administrative Agent may, at its election, foreclose on any
Collateral held by it by one or more judicial or nonjudicial sales, accept an
assignment of any such Collateral in lieu of foreclosure or otherwise act or
fail to act with respect to any collateral securing all or a part of the
Guaranteed Obligations, compromise or adjust any part of the Guaranteed
Obligations, make any other accommodation with any Obligated Party or exercise
any other right or remedy available to it against any Obligated Party, without
affecting or impairing in any way the liability of such Loan Guarantor under
this Loan Guaranty except to the extent the Guaranteed Obligations have been
fully and indefeasibly paid in cash.  To the fullest extent permitted by
applicable law, each Loan Guarantor waives any defense arising out of any such
election even though that election may operate, pursuant to applicable law, to
impair or extinguish any right of reimbursement or subrogation or other right or
remedy of any Loan Guarantor against any Obligated Party or any security.
 
SECTION 10.05.    Rights of Subrogation.  No Loan Guarantor will assert any
right, claim or cause of action, including, without limitation, a claim of
subrogation, contribution or indemnification, that it has against any Obligated
Party or any collateral, until the Loan Parties and the Loan Guarantors have
fully performed all their obligations to the Administrative Agent, the Issuing
Bank and the Lenders.
 
SECTION 10.06.    Reinstatement; Stay of Acceleration.  If at any time any
payment of any portion of the Guaranteed Obligations (including a payment
effected through exercise of a right of setoff) is rescinded, or must otherwise
be restored or returned upon the insolvency, bankruptcy or reorganization of the
Borrower or otherwise (including pursuant to any settlement entered into by a
Secured Party in its discretion), each Loan Guarantor’s obligations under this
Loan Guaranty with respect to that payment shall be reinstated at such time as
though the payment had not been made and whether or not the Administrative
Agent, the Issuing Bank and the Lenders are in possession of this Loan
Guaranty.  If acceleration of the time for payment of any of the Guaranteed
Obligations is stayed upon the insolvency, bankruptcy or reorganization of the
Borrower, all such amounts otherwise subject to acceleration under the terms of
any agreement relating to the Guaranteed Obligations shall nonetheless be
payable by the Loan Guarantors forthwith on demand by the Administrative Agent.
 
SECTION 10.07.    Information.  Each Loan Guarantor assumes all responsibility
for being and keeping itself informed of the Borrower’s financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks that
each Loan Guarantor assumes and incurs under this Loan Guaranty, and agrees that
neither the Administrative Agent, the Issuing Bank nor any Lender shall have any
duty to advise any Loan Guarantor of information known to it regarding those
circumstances or risks.
 
 
109

--------------------------------------------------------------------------------

 
 
SECTION 10.08.    Termination.  Each of the Lenders and the Issuing Bank may
continue to make loans or extend credit to the Borrower based on this Loan
Guaranty until five (5) days after it receives written notice of termination
from any Loan Guarantor.  Notwithstanding receipt of any such notice, each Loan
Guarantor will continue to be liable to the Lenders for any Guaranteed
Obligations created, assumed or committed to prior to the fifth day after
receipt of the notice, and all subsequent renewals, extensions, modifications
and amendments with respect to, or substitutions for, all or any part of such
Guaranteed Obligations.
 
SECTION 10.09.    Taxes.  Each payment of the Guaranteed Obligations will be
made by each Loan Guarantor without withholding for any Taxes, unless such
withholding is required by law.  If any Loan Guarantor determines, in its sole
discretion exercised in good faith, that it is so required to withhold Taxes,
then such Loan Guarantor may so withhold and shall timely pay the full amount of
withheld Taxes to the relevant Governmental Authority in accordance with
applicable law.  If such Taxes are Indemnified Taxes, then the amount payable by
such Loan Guarantor shall be increased as necessary so that, net of such
withholding (including such withholding applicable to additional amounts payable
under this Section), the Administrative Agent, Lender or Issuing Bank (as the
case may be) receives the amount it would have received had no such withholding
been made.
 
SECTION 10.10.    Maximum Liability.  Notwithstanding any other provision of
this Loan Guaranty, the amount guaranteed by each Loan Guarantor hereunder shall
be limited to the extent, if any, required so that its obligations hereunder
shall not be subject to avoidance under Section 548 of the Bankruptcy Code or
under any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent
Conveyance Act or similar statute or common law.  In determining the
limitations, if any, on the amount of any Loan Guarantor’s obligations hereunder
pursuant to the preceding sentence, it is the intention of the parties hereto
that any rights of subrogation, indemnification or contribution which such Loan
Guarantor may have under this Loan Guaranty, any other agreement or applicable
law shall be taken into account.
 
SECTION 10.11.    Contribution.
 
(a)    To the extent that any Loan Guarantor shall make a payment under this
Loan Guaranty (a “Guarantor Payment”) which, taking into account all other
Guarantor Payments then previously or concurrently made by any other Loan
Guarantor, exceeds the amount which otherwise would have been paid by or
attributable to such Loan Guarantor if each Loan Guarantor had paid the
aggregate Guaranteed Obligations satisfied by such Guarantor Payment in the same
proportion as such Loan Guarantor’s “Allocable Amount” (as defined below) (as
determined immediately prior to such Guarantor Payment) bore to the aggregate
Allocable Amounts of each of the Loan Guarantors as determined immediately prior
to the making of such Guarantor Payment, then, following indefeasible payment in
full in cash of the Guarantor Payment and the Guaranteed Obligations (other than
Unliquidated Obligations that have not yet arisen), and all Commitments and
Letters of Credit have terminated or expired or, in the case of all Letters of
Credit, are fully collateralized on terms reasonably acceptable to the
Administrative Agent and the Issuing Bank, and this Agreement, the Swap
Agreement Obligations and the Banking Services Obligations have terminated, such
Loan Guarantor shall be entitled to receive contribution and indemnification
payments from, and be reimbursed by, each other Loan Guarantor for the amount of
such excess, pro rata based upon their respective Allocable Amounts in effect
immediately prior to such Guarantor Payment.
 
(b)    As of any date of determination, the “Allocable Amount” of any Loan
Guarantor shall be equal to the excess of the fair saleable value of the
property of such Loan Guarantor over the total liabilities of such Loan
Guarantor (including the maximum amount reasonably expected to become due in
respect of contingent liabilities, calculated, without duplication, assuming
each other Loan Guarantor that is also liable for such contingent liability pays
its ratable share thereof), giving effect to all payments made by other Loan
Guarantors as of such date in a manner to maximize the amount of such
contributions.
 
 
110

--------------------------------------------------------------------------------

 
 
(c)    This Section 10.11 is intended only to define the relative rights of the
Loan Guarantors, and nothing set forth in this Section 10.11 is intended to or
shall impair the obligations of the Loan Guarantors, jointly and severally, to
pay any amounts as and when the same shall become due and payable in accordance
with the terms of this Loan Guaranty.
 
(d)    The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Loan Guarantor or Loan
Guarantors to which such contribution and indemnification is owing.
 
(e)    The rights of the indemnifying Loan Guarantors against other Loan
Guarantors under this Section 10.11 shall be exercisable upon the full and
indefeasible payment of the Guaranteed Obligations in cash (other than
Unliquidated Obligations that have not yet arisen) and the termination or expiry
(or, in the case of all Letters of Credit, full cash collateralization), on
terms reasonably acceptable to the Administrative Agent and the Issuing Bank, of
the Commitments and all Letters of Credit issued hereunder and the termination
of this Agreement, the Swap Agreement Obligations and the Banking Services
Obligations.
 
SECTION 10.12.    Liability Cumulative.  The liability of each Loan Party as a
Loan Guarantor under this Article X is in addition to and shall be cumulative
with all liabilities of each Loan Party to the Administrative Agent, the Issuing
Bank and the Lenders under this Agreement and the other Loan Documents to which
such Loan Party is a party or in respect of any obligations or liabilities of
the other Loan Parties, without any limitation as to amount, unless the
instrument or agreement evidencing or creating such other liability specifically
provides to the contrary.
 
SECTION 10.13.    Keepwell.  Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to honor all of its obligations under this Loan Guaranty in respect of a
Swap Obligation (provided, however, that each Qualified ECP Guarantor shall only
be liable under this Section 10.13 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this
Section 10.13 or otherwise under this Loan Guaranty voidable under applicable
law relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount).  Except as otherwise provided herein, the obligations of each
Qualified ECP Guarantor under this Section 10.13 shall remain in full force and
effect until the termination of all Swap Obligations.  Each Qualified ECP
Guarantor intends that this Section 10.13 constitute, and this Section 10.13
shall be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.
 
 
111

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
 

 
AKORN, INC.
                           
By
/s/ Joseph Bonaccorsi
     
Name: Joseph Bonaccorsi
     
Title: Sr. Vice President and Secretary
            OTHER LOAN PARTIES:             AKORN (NEW JERSEY), INC.            
By
/s/ Joseph Bonaccorsi
     
Name: Joseph Bonaccorsi
     
Title: Secretary
            OAK PHARMACEUTICALS, INC.            
By
/s/ Joseph Bonaccorsi
     
Name: Joseph Bonaccorsi
     
Title: Secretary
            ADVANCED VISION RESEARCH, INC.            
By
/s/ Joseph Bonaccorsi
     
Name: Joseph Bonaccorsi
     
Title: Secretary
            AKORN OPHTHALMICS, INC.            
By
/s/ Joseph Bonaccorsi
     
Name: Joseph Bonaccorsi
     
Title: Secretary
            AKORN ENTERPRISES, INC.            
By
/s/ Joseph Bonaccorsi
     
Name: Joseph Bonaccorsi
     
Title: Secretary
            AKORN ANIMAL HEALTH, INC.            
By
/s/ Joseph Bonaccorsi
     
Name: Joseph Bonaccorsi
     
Title: Secretary
 

 
 
 
 
 
Signature Page to Credit Agreement
Akorn, Inc.
 
 
 

--------------------------------------------------------------------------------

 
 
 

  AKORN SALES, INC.            
By
/s/ Joseph Bonaccorsi
     
Name: Joseph Bonaccorsi
     
Title: Secretary
            INSPIRE PHARMACEUTICALS, INC.            
By
/s/ Joseph Bonaccorsi
     
Name: Joseph Bonaccorsi
     
Title: Secretary
                           
JPMORGAN CHASE BANK, N.A., individually and as
Administrative Agent, Issuing Bank and Swingline Lender
 
         
By
/s/ Patrick Fravel
     
Name: Patrick Fravel
     
Title: Authorized Officer
 

 
 
 
 
 
Signature Page to Credit Agreement
Akorn, Inc.
 
 
 

--------------------------------------------------------------------------------

 
 

  BANK OF AMERICA, N.A., as a Lender                    
By
/s/ Andrew J. Heinz
     
Name: Andrew J. Heinz
     
Title: Senior Vice President
 

 
 
 
 
 
 
 
Signature Page to Credit Agreement
Akorn, Inc.
 
 
 

--------------------------------------------------------------------------------

 
 

  WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender                    
By
/s/ Kevin M. Cox
     
Name: Kevin M. Cox
     
Title: Managing Director
 

 
 
 
 
 
 

 
Signature Page to Credit Agreement
Akorn, Inc.
 
 
 

--------------------------------------------------------------------------------

 
 
COMMITMENT SCHEDULE
 
Lender
Revolving Commitment
JPMorgan Chase Bank, N.A.
$75,000,000
Bank of America, N.A.
$40,000,000
Wells Fargo Bank, National Association
$35,000,000
   
Total
$150,000,000

 
 
 
 
 
 
 
 
 
 
 
 
 
Commitment Schedule

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
ASSIGNMENT AND ASSUMPTION
 
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.
 
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and other
rights of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”).  Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.
 
1.
Assignor:
   
2.
Assignee:
 
     
[and is an Affiliate/Approved Fund of [identify Lender]1
3.
Borrower(s):
Akorn, Inc.
 
4.
Administrative Agent:
JPMorgan Chase Bank, N.A., as the administrative agent under the Credit
Agreement
5.
Credit Agreement:
The Credit Agreement dated as of April 17, 2014 among Akorn, Inc., the other
Loan Parties party thereto, the Lenders parties thereto, JPMorgan Chase Bank,
N.A., as Administrative Agent, and the other agents parties thereto

 
6.           Assigned Interest:
 
Aggregate Amount of
Commitment/Loans for
all Lenders
Amount of
Commitment/Loans
Assigned
Percentage Assigned of
Commitment/Loans2
$
$
%
$
$
%
$
$
%

 
 
 

--------------------------------------------------------------------------------

1 Select as applicable.
2 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
 
 
 
Exhibit A-1

--------------------------------------------------------------------------------

 

Effective Date:  _____________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]
 
The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more Credit
Contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower, the other Loan Parties and their
Related Parties or their respective securities) will be made available and who
may receive such information in accordance with the Assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.
 
The terms set forth in this Assignment and Assumption are hereby agreed to:
 
 

  ASSIGNOR         [NAME OF ASSIGNOR]               By:       Title:        
ASSIGNEE         [NAME OF ASSIGNEE]               By:       Title:

 
 
 
 
Exhibit A-2

--------------------------------------------------------------------------------

 
                                                   
[Consented to and]3 Accepted:
 
JPMORGAN CHASE BANK, N.A., as
Administrative Agent, Issuing Bank and Swingline Lender
 
 

By       Title:        

 
 
[Consented to:]4
 
AKORN, INC.
 
 

By       Title:        

 
 
 
 
 

--------------------------------------------------------------------------------

3 To be added only if the consent of the Administrative Agent, Issuing Bank
and/or Swingline Lender, as applicable, is required by the terms of the Credit
Agreement.
4 To be added only if the consent of the Borrower and/or other parties (e.g.
Swingline Lender, Issuing Bank) is required by the terms of the Credit
Agreement.
 
 
 
Exhibit A-3

--------------------------------------------------------------------------------

 
 
ANNEX 1
 
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
 
1.           Representations and Warranties.
 
1.1.        Assignor.  The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Borrower, any of its Subsidiaries or Affiliates or any other Person of
any of their respective obligations under any Loan Document.
 
1.2.        Assignee.  The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement that are
required to be satisfied by it in order to acquire the Assigned Interest and
become a Lender, (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section ___ thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Foreign
Lender, attached to the Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
 
2.           Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.
 
3.           General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.
 
Acceptance of the terms of this Assignment and Assumption by the Assignee and
the Assignor by Electronic Signature or delivery of an executed counterpart of a
signature page of this Assignment and Assumption by any Electronic System shall
be effective as delivery of a manually executed counterpart of this Assignment
and Assumption.  This Assignment and Assumption shall be governed by, and
construed in accordance with, the law of the State of New York.
 
 
 
 
Exhibit A-1

--------------------------------------------------------------------------------

 
 
EXHIBIT B-1
 
OPINION OF NEW YORK COUNSEL FOR THE BORROWER
 
 
 
 
 
 
 
 
 
Exhibit B-1-1

--------------------------------------------------------------------------------

 
 
EXHIBIT B-2
 
OPINION OF LOUISIANA COUNSEL FOR THE BORROWER
 
 
 
 
 
 
 
 
 
 
Exhibit B-2-1

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
BORROWING BASE CERTIFICATE
 
graphic [chaselogo.jpg]
BORROWING BASE REPORT

 
  Rpt #
 
Obligor Number:
   
  Date:
 

Loan Number:
   
  Period Covered:  _____ to________
COLLATERAL CATEGORY
A/R
Inventory
  Total Eligible Collateral
Description
     
1  Beginning Balance (Previous report - Line 8)
   
2  Additions to Collateral (Gross Sales or Purchases)
   
3  Other Additions (Add back any non-A/R cash in line 3)
   
4  Deductions to Collateral (Cash Received)
   
5  Deductions to Collateral (Discounts, other)
   
6  Deductions to Collateral (Credit Memos, all)
   
7  Other non-cash credits to A/R
   
8  Total Ending Collateral Balance
   
9  Less Ineligible - Past Due
   
10  Less Ineligible - Cross-age (%)
   
11  Less Ineligible - Foreign
   
12  Less Ineligible - Contra
   
13  Less Ineligible - Other (attached schedule)
   
14  Total Ineligibles - Accounts Receivable
   
15  Less Ineligible – Inventory Slow-moving
   
16  Less Ineligible - Inventory Offsite not covered
   
17  Less Ineligible - Inventory WIP
   
18  Less Ineligible - Consigned
   
19  Less Ineligible - Other (attached schedule)
   
20  Total Ineligible Inventory
   
21  Total Eligible Collateral
   
22  Advance Rate Percentage
%
%
23  Net Available - Borrowing Base Value5
   
24  Reserves (other)
   
25  Total Borrowing Base Value
   
25A  Total Availability/CAPS
   

26  Revolver Line
   
Total Revolver Line
 
27  Maximum Borrowing Limit (Lesser of 25 or 26)*
   
Total Available
 
27A  Suppressed Availability
       

LOAN STATUS
     
28  Previous Loan Balance (Previous Report Line 31)
   
29  Less:  A. Net Collections (Same as line 4)
 
B.  Adjustments/Other
   
30 Add:  A.  Request for Funds
 
B.  Adjustments/Other
   
31  New Loan Balance
   
32  Letter of Credit/BA’s outstanding
   
33  Availability Not Borrowed (Lines 27 less 31 & 32)
       
Total New Loan Balance:

34  OVERALL EXPOSURE (line 31)
   

Pursuant to, and in accordance with, the terms and provisions of that certain
Credit Agreement dated as of April 17, 2014 (as it may be amended or modified
from time to time, the “Agreement”) among Akorn, Inc. (the “Borrower”), the
other Loan Parties, the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent for the Lenders and as Issuing Bank, the Borrower is
executing and delivering to the Administrative Agent this Borrowing Base Report
accompanied by supporting data (collectively referred to as the “Report”).  The
Borrower represents and warrants to the Administrative Agent that this Report is
true and correct, and is based on information contained in Borrower’s own
financial accounting records.  The Borrower, by the execution of this Report,
hereby ratifies, confirms and affirms all of the terms, conditions and
provisions of the Agreement, and certifies on this ___ day of
__________________, 201_, that the Borrower is in compliance with the
Agreement.  Unless otherwise defined herein, capitalized terms used herein have
the meanings ascribed thereto in the Agreement.

BORROWER NAME:
AKORN, INC.
AUTHORIZED SIGNATURE:








--------------------------------------------------------------------------------

5 If appraisal/field exam not completed prior to the Effective Date, Borrowing
Base shall equal $50,000,000 for the period from the Effective Date until the
60th day after the Effective Date (or such earlier date on which the
Administrative Agent receives a satisfactory inventory appraisal and field
examination).
 
 
 
Exhibit C-1

--------------------------------------------------------------------------------

 
 
EXHIBIT D
 
COMPLIANCE CERTIFICATE
 
To:   The Lenders parties to the
                 Credit Agreement Described Below
 
This Compliance Certificate is furnished pursuant to that certain Credit
Agreement dated as of April 17, 2014 (as amended, modified, renewed or extended
from time to time, the “Agreement”) among Akorn, Inc. (the “Borrower”), the
other Loan Parties, the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent for the Lenders and as the Issuing Bank.  Unless otherwise
defined herein, capitalized terms used in this Compliance Certificate have the
meanings ascribed thereto in the Agreement.
 
THE UNDERSIGNED HEREBY CERTIFIES THAT:
 
1.           I am the duly elected             of the Borrower;
 
2.           I have reviewed the terms of the Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of the Borrower and its Subsidiaries during the accounting period
covered by the attached financial statements [for quarterly or monthly financial
statements add:  and such financial statements present fairly in all material
respects the financial condition and results of operations of the Borrower and
its consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes];
 
3.           The examinations described in paragraph 2 did not disclose, except
as set forth below, and I have no knowledge of (i) the existence of any
condition or event which constitutes a Default during or at the end of the
accounting period covered by the attached financial statements or as of the date
of this Certificate or (ii) any change in GAAP or in the application thereof
that has occurred since the date of the audited financial statements referred to
in Section 3.04 of the Agreement;
 
4.           I hereby certify that no Loan Party has changed (i) its name,
(ii) its chief executive office, (iii) principal place of business, (iv) the
type of entity it is or (v) its state of incorporation or organization without
having given the Administrative Agent the notice required by Section 4.15 of the
Security Agreement;
 
5.           Schedule I attached hereto sets forth financial data and
computations evidencing the Borrower’s compliance with Section 6.13 of the
Agreement and setting forth the computations necessary to determine the
Applicable Rate commencing on the Business Day this certificate is delivered,
all of which data and computations are true, complete and correct; and
 
6.           Schedule II hereto is a list identifying all Material Subsidiaries.
 
Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the (i) nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event or (i) the change in GAAP or
the application thereof and the effect of such change on the attached financial
statements:
 
 
 
Exhibit D-1

--------------------------------------------------------------------------------

 
 
 

           

 
The foregoing certifications, together with the computations set forth in
Schedule I and Schedule II hereto and the financial statements delivered with
this Certificate in support hereof, are made and delivered this     day
of          ,    .
 
 

      By:         Name:       Title:  

 
 
 
 
 
Exhibit D-2

--------------------------------------------------------------------------------

 
 
SCHEDULE I
 
Compliance as of ___________, ____ with
Provisions of Section 6.13 of the Agreement
and Applicable Rate Calculation
 
 
 
 
 
 
 
 
 
 
Schedule I-1

--------------------------------------------------------------------------------

 
 
SCHEDULE II
 
Material Subsidiaries
 
 
 
 
 
 
 
 
 
 
Schedule II-1

--------------------------------------------------------------------------------

 
 
EXHIBIT E
 
JOINDER AGREEMENT
 
THIS JOINDER AGREEMENT (this “Agreement”), dated as of _________________,____,
20__, is entered into between _______________________________________, a
_____________ (the “New Subsidiary”) and JPMORGAN CHASE BANK, N.A., in its
capacity as administrative agent (the “Administrative Agent”) under that certain
Credit Agreement dated as of April 17, 2014 (as the same may be amended,
modified, extended or restated from time to time, the “Credit Agreement”) among
Akorn, Inc. (the “Borrower”), the other Loan Parties party thereto, the Lenders
party thereto and the Administrative Agent for the Lenders.  All capitalized
terms used herein and not otherwise defined herein shall have the meanings set
forth in the Credit Agreement.
 
The New Subsidiary and the Administrative Agent, for the benefit of the Lenders,
hereby agree as follows:
 
1.           The New Subsidiary hereby acknowledges, agrees and confirms that,
by its execution of this Agreement, the New Subsidiary will be deemed to be a
Loan Party under the Credit Agreement and a “Loan Guarantor” for all purposes of
the Credit Agreement and shall have all of the obligations of a Loan Party and a
Loan Guarantor thereunder as if it had executed the Credit Agreement.  The New
Subsidiary hereby ratifies, as of the date hereof, and agrees to be bound by,
all of the terms, provisions and conditions contained in the Credit Agreement,
including without limitation (a) all of the representations and warranties of
the Loan Parties set forth in Article III of the Credit Agreement, *[and]*
(b) all of the covenants set forth in Articles V and VI of the Credit Agreement
*[and (c) all of the guaranty obligations set forth in Article X of the Credit
Agreement.  Without limiting the generality of the foregoing terms of this
paragraph 1, the New Subsidiary, subject to the limitations set forth in
Sections 10.10 and 10.13 of the Credit Agreement, hereby guarantees, jointly and
severally with the other Loan Guarantors, to the Administrative Agent and the
Lenders, as provided in Article X of the Credit Agreement, the prompt payment
and performance of the Guaranteed Obligations in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration or otherwise)
strictly in accordance with the terms thereof and agrees that if any of the
Guaranteed Obligations are not paid or performed in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration or otherwise), the
New Subsidiary will, jointly and severally together with the other Loan
Guarantors, promptly pay and perform the same, without any demand or notice
whatsoever, and that in the case of any extension of time of payment or renewal
of any of the Guaranteed Obligations, the same will be promptly paid in full
when due (whether at extended maturity, as a mandatory prepayment, by
acceleration or otherwise) in accordance with the terms of such extension or
renewal.]*  *[The New Subsidiary has delivered to the Administrative Agent an
executed Loan Guaranty.]*
 
2.           If required, the New Subsidiary is, simultaneously with the
execution of this Agreement, executing and delivering such Collateral Documents
(and such other documents and instruments) as requested by the Administrative
Agent in accordance with the Credit Agreement.
 
3.           The address of the New Subsidiary for purposes of Section 9.01 of
the Credit Agreement is as follows:
 

                 

 
 
 
 
 
Exhibit E-1

--------------------------------------------------------------------------------

 
 
4.           The New Subsidiary hereby waives acceptance by the Administrative
Agent and the Lenders of the guaranty by the New Subsidiary upon the execution
of this Agreement by the New Subsidiary.
 
5.           This Agreement may be executed in any number of counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument.
 
6.           THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.
 
IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officer, and the Administrative Agent, for the
benefit of the Lenders, has caused the same to be accepted by its authorized
officer, as of the day and year first above written.
 
 

  [NEW SUBSIDIARY]           By:
_______________________________________________________   Name:
_____________________________________________________   Title:
______________________________________________________       Acknowledged and
accepted:       JPMORGAN CHASE BANK, N.A., as Administrative Agent           By:
_______________________________________________________   Name:
_____________________________________________________   Title:
______________________________________________________

 
 
 
 
 
 
Exhibit E-2

--------------------------------------------------------------------------------

 
                                                                                         
EXHIBIT F-1
 
[FORM OF]

 
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is hereby made to the Credit Agreement dated as of April 17, 2014 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among Akorn, Inc. (the “Borrower”), the other Loan Parties party
thereto, the Lenders party thereto and JPMorgan Chase Bank, N.A., in its
capacity as Administrative Agent for the Lenders.
 
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.
 
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
 

[NAME OF LENDER]               By: _____________________________      Name:    
Title:         Date:   _______________ __20 [    ]  

 
 
 
 
 
 
Exhibit F-1-1

--------------------------------------------------------------------------------

 
 
EXHIBIT F-2
 
[FORM OF]

 
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is hereby made to the Credit Agreement dated as of April 17, 2014 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among Akorn, Inc. (the “Borrower”), the other Loan Parties party
thereto, the Lenders party thereto and JPMorgan Chase Bank, N.A., in its
capacity as Administrative Agent for the Lenders.
 
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
 
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
 

[NAME OF PARTICIPANT]               By: _____________________________      Name:
    Title:         Date:   _______________ __20 [    ]  

 
  
 
 
 
 
 
Exhibit F-2-1

--------------------------------------------------------------------------------

 
 
EXHIBIT F-3
 
[FORM OF]

 
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is hereby made to the Credit Agreement dated as of April 17, 2014 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among Akorn, Inc. (the “Borrower”), the other Loan Parties party
thereto, the Lenders party thereto and JPMorgan Chase Bank, N.A., in its
capacity as Administrative Agent for the Lenders.
 
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
 
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption:  (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
 

[NAME OF PARTICIPANT]               By: _____________________________      Name:
    Title:         Date: _______________ __20 [    ]  

 
 
 
 
 
 
Exhibit F-3-1

--------------------------------------------------------------------------------

 
 
EXHIBIT F-4
 
[FORM OF]

 
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
 
Reference is hereby made to the Credit Agreement dated as of April 17, 2014 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among Akorn, Inc. (the “Borrower”), the other Loan Parties party
thereto, the Lenders party thereto and JPMorgan Chase Bank, N.A., in its
capacity as Administrative Agent for the Lenders.
 
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to the Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
 
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption:  (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
 

[NAME OF LENDER]               By: _____________________________      Name:    
Title:         Date: _______________ __20 [    ]  

 
 
 
 
Exhibit F-4-1